Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 1 of 145




                            EXHIBIT 5
Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 2 of 145




              Forensic & Valuation Services Practice Aid




              Calculating Damages in
              Intellectual Property Disputes
              Fourth Edition
 Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 3 of 145




© 2019 Association of International Certified Professional Accountants. All rights reserved.

For information about the procedure for requesting permission to make copies of any part of this work, please email
copyright-permission@aicpa-cima.com with your request. Otherwise, requests should be written and mailed to the
Permissions Department, AICPA 220 Leigh Farm Road, Durham, NC 27707-8110
 Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 4 of 145


Notice to Readers
     This publication is designed to provide illustrative information about the subject matter covered. It does
     not establish standards or preferred practices. The material was prepared by staff and volunteers and has
     not been considered or acted upon by senior technical committees or the AICPA board of directors and
     does not represent an official opinion or position. It is provided with the understanding that the staff and
     the publisher are not engaged in rendering any legal, accounting, or other professional service. If legal
     advice or other expert assistance is required, the services of a competent professional should be sought.
     The staff and publisher make no representations, warranties, or guarantees about, and assume no respon-
     sibility for, the content or application of the materials contained herein and expressly disclaim all liabil-
     ity for any damages arising out of the use of, reference to, or reliance on such material.

     The AICPA’s Code of Professional Conduct has updated the definition of client to be defined as both
     engaging entity (typically engaging attorney or attorney’s firm) and subject entity (typically attorney’s
     client). Effective December 31, 2017, the term client is defined as “any person or entity, other than the
     member’s employer that engages a member or member’s firm to perform professional services (engag-
     ing entity) and also, a person or entity with respect to which a member or member’s firm performs pro-
     fessional services (subject entity). When the engaging entity and the subject entity are different, while
     there is only one engagement, they are separate clients.” (ET sec. 0.400.07)

     This practice aid supersedes the Forensic and Valuation Services Practice Aid Calculating Intellectual
     Property Infringement Damages (2012).

Acknowledgments
     The original authors of this practice aid were Daniel L. Jackson and Kathleen Kedrowski. Updates were
     authored by Jeffrey Press and Drew Voth, members of the Forensic and Litigation Services Damages
     Task Force.

     A special note of gratitude is extended to all those who assisted task force members with authoring and
     editing this practice aid, including Ramsey Al-Salam, Esq.; Syed Fareed, Esq.; Jeffrey Buchakjian; and
     Nicole Zakowicz.

     In addition, members of the Forensic and Litigation Services Committee and Forensic and Valuation
     Services Executive Committee also provided information and advice to the authors and staff for the up-
     date to this practice aid.

                                                     Staff

                                             Barbara Andrews
                                         Director, Forensic Services
                                                FVS Section

                                           Christine N. Cutti-Fox
                                      Lead Manager, Forensic Services
                                                FVS Section




                  © 2019, Association of International Certified Professional Accountants                        1
    Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 5 of 145

Contents
Chapter 1 — Introduction ................................................................................................................................... 5

    Intent of the Practice Aid .................................................................................................................................... 5

    Overview of the Economic Significance of Intellectual Property ...................................................................... 6

    Overview of Traditional Forms of Intellectual Property .................................................................................... 7

       Patent Overview .............................................................................................................................................. 7

       Trademarks Overview ................................................................................................................................... 11

       Copyright Overview...................................................................................................................................... 15

       Trade Secrets Overview ................................................................................................................................ 19

       Jurisdiction Summary ................................................................................................................................... 22

Chapter 2 — Calculating Infringement Damages ........................................................................................... 23

    Introduction ....................................................................................................................................................... 23

    Overview of Calculating Damages in Intellectual Property Disputes .............................................................. 24

       Compensatory (Actual) Damages ................................................................................................................. 24

       Unjust Enrichment as Damages .................................................................................................................... 25

       Prejudgment Interest ..................................................................................................................................... 26

       The Infringement Damage Calculation ......................................................................................................... 26

Chapter 3 — Lost Profits Damages ................................................................................................................... 28

    Lost Profits ........................................................................................................................................................ 28

       Availability of Lost Profits ........................................................................................................................... 28

    Revenues in Lost Profits Calculations .............................................................................................................. 42

       Measuring Revenues ..................................................................................................................................... 42

    Costs and Profits in Lost Profits Calculations .................................................................................................. 56

       Measuring Incremental Costs ....................................................................................................................... 56

       Cost of Goods Sold or Manufacturing Costs ................................................................................................ 58

       Gross Profits.................................................................................................................................................. 58


2                             © 2019, Association of International Certified Professional Accountants
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 6 of 145
      Operating Expenses ...................................................................................................................................... 58

      Incremental Profit Margin............................................................................................................................. 59

      Future Lost Profits ........................................................................................................................................ 61

Chapter 4 — Reasonable Royalty Damages ..................................................................................................... 62

   Reasonable Royalty .......................................................................................................................................... 62

   Established Royalty .......................................................................................................................................... 62

   Royalty Structure .............................................................................................................................................. 63

   Hypothetical Negotiation .................................................................................................................................. 65

      Georgia-Pacific Factors ................................................................................................................................ 67

      Analyses to Support an Opinion on a Hypothetical Negotiation .................................................................. 68

      Classification of the Georgia-Pacific Factors ............................................................................................... 69

      Licensing Activity......................................................................................................................................... 70

      Profitability and Value of the Patent ............................................................................................................. 80

      Date of Hypothetical Negotiation and the Use of Subsequent Information ................................................. 85

   Updates to Georgia-Pacific ............................................................................................................................... 88

   Entire Market Value Rule — Reasonable Royalty ........................................................................................... 89

   Other Royalty Base Considerations .................................................................................................................. 97

   Other Methods of Measurement ....................................................................................................................... 98

      The 25 Percent Rule ...................................................................................................................................... 98

      The Analytical Method ............................................................................................................................... 100

   Reasonable Royalty in Copyright Disputes .................................................................................................... 102

Chapter 5 — Unjust Enrichment Damages .................................................................................................... 104

   Unjust Enrichment .......................................................................................................................................... 104

      Costs in Unjust Enrichment Claims ............................................................................................................ 105

      Apportionment ............................................................................................................................................ 107

      Stacked Royalties ........................................................................................................................................ 109



                             © 2019, Association of International Certified Professional Accountants                                                                3
    Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 7 of 145
Chapter 6 — Other Considerations in Calculating Infringement Damages ............................................... 110

    Other Patent Damages Considerations............................................................................................................ 110

       Foreign Sales and Foreign Manufacturing.................................................................................................. 110

       Pre-Issuance Damages ................................................................................................................................ 113

       Patent Exhaustion........................................................................................................................................ 113

       Permanent Injunction and Post-Infringement Damages ............................................................................. 115

    Other Damages Considerations....................................................................................................................... 122

       Other Damage Calculations ........................................................................................................................ 122

       Standing to Collect Damages ...................................................................................................................... 127

       Enhanced Damages, Willfulness, or Inducement ....................................................................................... 130

Chapter 7 — Conclusion .................................................................................................................................. 132

Appendix A — Intellectual Property Print and Electronic Resources ........................................................ 133

    Periodicals and Publications ........................................................................................................................... 133

    Internet Sites ................................................................................................................................................... 133

Appendix B — Summary of Cited Intellectual Property Cases ................................................................... 135




4                             © 2019, Association of International Certified Professional Accountants
 Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 8 of 145

Chapter 1

Introduction
Intent of the Practice Aid
      The objective of this practice aid is to provide nonauthoritative guidance to practitioners engaged to
      provide expert or consulting litigation services concerning intellectual property rights and the calculation
      of damages in intellectual property disputes. This practice aid focuses on the theoretical, legal, econom-
      ic, and accounting foundations of intellectual property and methodologies commonly employed in the
      calculation of intellectual property damages. Because the calculation of intellectual property damages
      may involve a variety of analytical skills and methods, practitioners should ensure that their qualifica-
      tions allow for the provision of such services pursuant to applicable professional standards. Further, oth-
      er practice aids, such as Attaining Reasonable Certainty in Economic Damages Calculations, may in-
      clude general damages concepts that are relevant considerations in the assessment of economic damages,
      including in intellectual property disputes. Practitioners calculating damages in intellectual property dis-
      putes might consider general damages concepts addressed in other practice aids.

      The first section of this practice aid provides an overview of intellectual property laws (patent, trade-
      mark, copyright, and trade secret) in the United States. The second section addresses the calculation of
      damages arising from the infringement of intellectual property assets and rights.

      Two appendixes accompany this practice aid. Appendix A, "Intellectual Property Print and Electronic
      Resources," provides a select listing of intellectual property periodical and publication resources. Ap-
      pendix B, "Summary of Intellectual Property Cases," provides a listing of selected case law. These ex-
      ample cases provide insight about the methods and procedures accepted by certain U.S. courts in the
      calculation of damages. However, the practitioner is cautioned that these court cases provide only gen-
      eral guidance and may not be consistent at the district court level; the facts and circumstances of each
      engagement are controlling and may dictate the choice of appropriate methodology.

      The courts have issued many important intellectual property case decisions since the development of the
      2012 edition of the Forensic and Valuation Services Practice Aid Calculating Intellectual Property In-
      fringement Damages. In these decisions, intellectual property infringement damages are discussed at
      length. The list of cases in appendix B is by no means all-inclusive; the list contains a sample of note-
      worthy cases taken from the U.S. Supreme Court, Federal Circuit court, and district courts to provide
      guidance to CPAs regarding the methods and procedures considered or accepted by U.S. courts in the
      calculation of damages. The precedential value of intellectual property case law changes as appellate
      and other courts publish new decisions. New decisions may potentially affect the application of law and
      the methodologies described herein. Therefore, the practitioner should consult with client counsel re-
      garding the proper application of any cases cited in appendix B. As noted in this practice aid, the U.S.
      courts continue to award damages in intellectual property cases under a variety of theories and analyses,
      giving the damages expert a variety of recognized methods to consider in evaluating the economic con-
      sequences of the infringing activity.




                  © 2019, Association of International Certified Professional Accountants                         5
    Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 9 of 145

Overview of the Economic Significance of Intellectual Property
        The ability to manage, value, and exploit intellectual capital fn 1 has become a significant corporate ob-
        jective. Investors and shareholders alike are investing more in intellectual capital today than in the past
        because it typically commands a higher expected return on investment than other corporate assets. As a
        result, many companies are making large investments into intellectual capital, in part, as a means of
        spurring innovation.

        Such large investments have led to highly valued assets, which, in turn, have led to large damages
        awards relating to infringement of those assets. The following examples of high-profile patent infringe-
        ment cases demonstrate how intellectual property disputes can involve millions or even billions of dol-
        lars:

            •    In 2016, a Delaware jury awarded Idenix Pharmaceuticals reasonable royalty damages approxi-
                 mating $2.5 billion in its patent infringement suit against Gilead Sciences. The technology at is-
                 sue related to hepatitis C drugs. fn 2

            •    In 2012, Pfizer, Inc. announced a $2.15 billion settlement with Teva Pharmaceuticals and Sun
                 Pharmaceutical for patent infringement of Pfizer/Wyeth’s blockbuster reflux drug Protonix®. fn 3

            •    In Medtronic, Inc. v. Michelson, more than $1 billion changed hands when Medtronic was re-
                 quired to pay Michelson $400 million in punitive damages for patent infringement and another
                 $159 million in unpaid royalties and other sums. fn 4

            •    In 2016, Carnegie Mellon University (CMU) settled with Marvell Technology Group for $750
                 million over CMU’s patents related to increased accuracy of reading data by hard drive circuits.
                 fn 5




fn 1
     Intellectual capital can be distinguished from intellectual property. Intellectual capital consists of human capital (peo-
ple) and structural capital (for example, internal processes and structures, databases, customer relationships, patents,
trademarks, trade secrets, and copyrights).

fn 2
    In February 2018, the District of Delaware invalidated one of Idenix Pharmaceuticals’ patents in suit. "Idenix Loses Pa-
tent on HCV Treatment that Supported $2.54 Billion Infringement Verdict," February 25, 2018,
www.ipwatchdog.com/2018/02/25/idenix-loses-patent-hcv-treatment/id=93980/, and "Merck subsidiary Idenix wins
$2.54B in HCV treatment suit against Gilead in largest U.S. patent infringement verdict ever," January 5, 2017, accessed
April 30, 2019, www.ipwatchdog.com/2017/01/05/merck-subsidiary-idenix-wins-largest-patent-infringement-
verdict/id=76243/.

fn 3
    "Teva, Sun Pharma to pay $2.15 billion to settle Pfizer patent suit," June 12, 2013, accessed April 30, 2019,
www.reuters.com/article/us-pfizer-patent/teva-sun-pharma-to-pay-2-15-billion-to-settle-pfizer-patent-suit-
idUSBRE95B0HN20130612.

fn 4
  Kirkland and Ellis LLP, "Deals & Suits: Michelson v. Medtronic," Jan. 1, 2005, accessed April 30, 2019,
www.kirkland.com/sitecontent.cfm?contentID=230&itemId=7222.


6                       © 2019, Association of International Certified Professional Accountants
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 10 of
                                                         145
         Other, more recent settlements and judgments in the billion-dollar range have also occurred or are under
         appeal. Given the magnitude of the dollars at stake, the development and protection of intellectual prop-
         erty has become a high priority among analysts and business leaders.

           In light of the important role that intellectual property plays in the current global economy, identifying,
           managing, and protecting these assets are essential functions for many businesses. A CPA with special-
           ized training in forensic accounting and valuation can provide his or her clients with professional assis-
           tance in this area, helping them manage their intellectual property assets, supporting them in license ne-
           gotiations, calculating damages, and performing other important functions.

Overview of Traditional Forms of Intellectual Property
           A central premise of U.S. intellectual property law is to foster innovation by affording innovators certain
           rights in connection with their innovations. Article I, Section 8, Clause 8 of the U.S. Constitution specif-
           ically authorized Congress to enact patent and copyright laws. The federal trademark laws were author-
           ized more generally in the Constitution, pursuant to Article I, Section 8, Clause 3, which states, "Con-
           gress shall have power . . . to regulate commerce with foreign Nations, and among the several States,
           and with Indian Tribes." fn 6

           The following sections of this practice aid present an overview of patent, trademark, trade secret, and
           copyright systems in the United States. Each section addresses the nature of the rights protected, proper-
           ty considerations, the formal registration processes, and enforcement considerations. A summary of
           trade secret law is also included.

           Given the broad and ever-expanding nature of intellectual property law and practice, this practice aid is
           not intended to be exhaustive in nature. It is intended for informational purposes, and it is presented in
           the context of litigation services engagements performed by forensic accountants.

Patent Overview

           Article I, Section 8, Clause 8 of the Constitution specifically authorized Congress to enact patent laws. fn
           7
             Patents provide an incentive for inventors to publish their inventions and discoveries, which comes in
           the form of the legal right to exclude others from the market. In order to qualify for patent protection,
           inventions and discoveries should represent a "new and useful process, machine, manufacture, or com-
           position of matter, or any new and useful improvement thereof." fn 8 In addition to patents for utilitarian
           inventions (utility patents), the Patent Statute, U.S. Code (USC) 35, provides that patents are available
           for certain ornamental designs (design patents) and certain plants (plant patents). Utility patents may be
           granted to anyone who invents or discovers any new and useful process, machine, article of manufac-
           ture, or composition of matter or any new and useful improvement thereof. Design patents may be



fn 5
  "Marvell Technology to pay Carnegie Mellon $750 million over patents," February 17, 2016, accessed April 30, 2019,
www.reuters.com/article/us-marvell-technlgy-carnegiemellon-idUSKCN0VQ2YE.

fn 6
       U.S. Const. art. I, sec. 8, cl. 3.

fn 7
       U.S. Const. art. I, sec. 8, cl. 3 also authorized the U.S. Congress to enact copyright laws.

fn 8
       Patents, U.S. Code (USC) 35, Section 101.


                            © 2019, Association of International Certified Professional Accountants                      7
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 11 of
                                                          145
          granted to anyone who invents a new, original, and ornamental design for an article of manufacture. In
          simple terms, utility patents protect the way an article is used and works, whereas design patents protect
          the way an article looks. Plant patents may be granted to anyone who invents or discovers and asexually
          reproduces any distinct and new variety of plant.

The Patent Application Process

            In support of a utility patent application, an inventor will attempt to demonstrate to the U.S. Patent and
            Trademark Office (USPTO) that his or her invention has each of the following attributes:

                •     It is useful.

                •     It is new.

                •     It is not obvious.

            The applicant is required to file with the USPTO a set of formal papers, including a written patent appli-
            cation describing the invention, and pay a fee. The patent application description must include the speci-
            fications, the claims, and any necessary drawings.

            Section 112 of the Patent Statute states that "the specification shall conclude with one or more claims
            particularly pointing out and distinctly claiming the subject matter which the applicant regards as his in-
            vention." fn 9 The claims of a patent are the numbered paragraphs found at the end of a patent applica-
            tion, usually preceded by the phrase "I (we) claim" or "What is claimed is." These claims define the
            boundaries of the patent right, just as a deed defines the boundaries of real estate. fn 10

            Upon receiving a patent application, the USPTO assigns it to a patent examiner for review. fn 11 The ex-
            aminer, who generally has expertise or training in the relevant technical field, reviews the patent appli-
            cation to determine whether the inventor has met the requirements for issuance of a patent. In addition to
            reviewing the application for indications of utility and form, the examiner ordinarily conducts a search
            for patents or other published literature (referred to as prior art) that preceded the patent application.
            The objective of this search is to determine whether the claimed invention is new and non-obvious in
            view of the prior art.

            In most cases, a patent application is pending with the USPTO between one and three years. This ex-
            tended review period is the result of the large volume of patent applications filed and the labor-intensive
            examination process. This process often involves extended communications among the USPTO, appli-
            cants, and their attorneys or agents.

            Under the Patent Statute, a patent application can be based either on (a) an existing invention or (b) an
            existing idea of an inventor, even if the inventor has not physically built or tested the idea to see whether



fn 9
        35 USC 112.

fn 10
        Corning Glass Works v. Sumitomo Elec. USA, Inc., 868 F.2d 1251, 1257 (Fed. Cir. 1989).

fn 11
   The U.S. Patent and Trademark Office (USPTO) maintains the confidentiality of pending patent applications under 35
USC 122.


8                          © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 12 of
                                                            145
          it works. A patent is granted for a term beginning on the date on which the patent is issued and ending
          20 years from the date on which the patent application was filed in the United States or, if the applica-
          tion contains a specific reference to an earlier filed application or applications under 35 USC 120, 121,
          or 365(c), from the date on which the earliest such application was filed. fn 12

"Infringement" During the Patent Application Process

            35 USC 271 defines infringement of a patent as follows:

                      [e]xcept as otherwise provided in this title, whoever without authority makes, uses, offers to sell,
                      or sells any patented invention, within the United States or imports into the United States any pa-
                      tented invention during the term of the patent therefor, infringes the patent.

                      [w]hoever actively induces infringement of a patent shall be liable as an infringer.

                      [w]hoever offers to sell or sells within the United States or imports into the United States a com-
                      ponent of a patented machine, manufacture, combination, or composition, or a material or appa-
                      ratus for use in practicing a patented process, constituting a material part of the invention, know-
                      ing the same to be especially made or especially adapted for use in an infringement of such pa-
                      tent, and not a staple article or commodity of commerce suitable for substantial non-infringing
                      use, shall be liable as a contributory infringer. fn 13

            Patent applicants have limited recourse against those guilty of "infringing" conduct committed while the
            patent is pending but prior to its issuance, even if the "infringer" is on actual notice of the pending patent
            claim. "If the would-be infringer stops all activities once the patent issues, then the infringer would seem
            to be free from any liability, at least from patent theories. If the would-be infringer intends to continue
            his acts after the patent issues, then the knowing infringer may temper his pre-issuance actions in an ef-
            fort to avoid potentially enhanced damages from post-issuance infringement." fn 14

            Addressing this issue in Gustafson, Inc. v. Intersystems Industrial Products, Inc., Chief Judge Markey
            considered it obvious that a party cannot be held liable for "infringement" and, thus, not for "willful" in-
            fringement, of a nonexistent patent (that is, no damages are payable on products manufactured and sold
            before the patent is issued). Whether an act is "willful" is, by definition, a question of the actor’s intent,
            the answer to which must be inferred from all the circumstances. Hence, a party cannot be found to have
            "willfully" infringed a patent of which the party had no knowledge, nor is there a universal rule that to
            avoid willfulness one must cease manufacture of a product immediately upon learning of a patent, upon
            receipt of a patentee’s charge of infringement, or upon the filing of suit. fn 15 The Patent Statute provides
            a narrow exception to pre-issuance damages in which a patent holder may obtain a reasonable royalty
            from an infringer prior to the issuance of the patent if it can be proven the infringer had actual notice of



fn 12
        35 USC 154.

fn 13
        35 USC 271 (Effective December 8, 2003).

fn 14
   Michael A. Shimokaji, "Inducement and Contributory Infringement Theories to Regulate Pre-Patent Issuance Activity,"
1997, https://ipmall.law.unh.edu/sites/default/files/hosted_resources/IDEA/14.Shimokaji97.pdf.

fn 15
        Gustafson, Inc. v. Intersystems Indus. Prods., Inc., 897 F.2d 508 (5th Cir. 1990).


                           © 2019, Association of International Certified Professional Accountants                       9
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 13 of
                                                          145
          the published patent application and the infringer makes, uses, offers for sale, or sells in the United
          States the invention as claimed in the published patent application or imports such an invention into
          the United States. fn 16

Nature of Patent Rights

           The essence of patent rights resides in the ability of the owner to exclude others from making, using,
           selling, offering to sell, or importing the patented invention into the United States. This right to exclude
           others is separate and distinct from the right of a patent owner to make, use, sell, and offer to sell or im-
           port the patented invention.

First to File Versus First to Invent

           In September 2011, the Leahy-Smith America Invents Act was signed into law. This law included some
           of the most significant changes to patent law in the United States in the previous 50 years. Perhaps the
           most prominent of these was a shift of the ownership of a patent to the "first to file" rather than the "first
           to invent." This change aligned the U.S. process with that of many other countries. Provisions exist
           within the law to address disputes that arise regarding the determination of the true inventor, as well as
           other important features.

Patents as Property

           The Patent Statute treats patents as personal property. As such, patent rights can be sold or otherwise
           shared pursuant to a written agreement or licensed in a similar manner. Licensing is a process by which
           a holder of patent rights (the licensor) grants permission to another party (the licensee) to commercially
           exploit the patented invention, usually in return for some form of payment or royalty.

           Licenses will contain a multitude of contractual terms and can be exclusive or nonexclusive. Under an
           exclusive license, the licensor grants exploitation rights to the licensee to the exclusion of others (includ-
           ing the licensor or patent holder). In contrast, a nonexclusive license permits multiple licensees and may
           allow the licensor or patent holder to act as a competing manufacturer.

Patent Damages

           Damages for patent infringement are governed by the Patent Statute, 35 USC 284, which states that
           "[u]pon finding for the claimant the court shall award the claimant damages adequate to compensate for
           the infringement, but in no event less than a reasonable royalty for the use made of the invention by the
           infringer, together with interest and costs as fixed by the court." fn 17 This section provides for two dis-
           tinct measures of damages in a patent infringement case, namely, (a) plaintiff’s actual damages, but (b)
           in no event less than a reasonable royalty. Legal costs can also be awarded in exceptional circumstances.

           The focus of the damage analysis in a patent infringement dispute typically first considers whether the
           patent holder suffered lost profits. The goal of lost profits, when appropriate, is to award the patent hold-
           er damages adequate to compensate for the infringement. If, in all reasonable probability, the patent



fn 16
        35 USC 154(d).

fn 17
        35 USC 284.


10                       © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 14 of
                                                         145
          holder would have made the sales that the infringer made, the patent holder is entitled to recover the
          profits it would have earned from the sales denied it as a result of the infringement. fn 18

            A variety of special damage issues arise if the patent in suit is a design patent. As with utility patents,
            lost profits or a reasonable royalty are available in litigation concerning the infringement of a design pa-
            tent. The Patent Statute, however, also permits design patent owners to seek damages in an amount
            equal to the infringer’s profit fn 19 as an alternative remedy. A design patent owner may not recover both
            the infringer’s profit and a reasonable royalty (or both its own lost profits and the infringer’s profits on
            the same sales); it must elect one or the other in order to prevent a duplicate recovery. Additionally, a
            patent owner may not recover a reasonable royalty for infringement of a utility patent as well as profits
            for infringement of a design patent on the sale of a single product.

            The goal of assessing reasonable royalties in patent infringement cases is to place the infringed party in
            the same position that it would have been had it hypothetically negotiated a license for the use of its pa-
            tent. "When actual damages cannot be proved, [the] patent owner is entitled to ‘reasonable royalty,’
            which is an amount which a person desiring to manufacture and sell a patented article, as a business
            proposition, would be willing to pay as a royalty and yet be able to make and sell the patented article in
            the market at a reasonable profit." fn 20

Trademarks Overview

            Trademark law governs the use of a word, phrase, symbol, product shape, logo, or device by a manufac-
            turer or merchant to identify the source of the goods or services and to distinguish them from those made
            or sold by another.

            Trademarks for goods (or service marks for services) act to (a) identify and distinguish the goods (or
            services) of one party from the goods (or services) of another and (b) indicate the source of the goods (or
            services), even if that source is unknown. Any of a number of symbols or designations can serve as a
            trademark or service mark, such as words, logos, product configurations, and sounds. A color or smell
            may also be entitled to trademark protection. A designation of TM (for trademarks), SM (for service
            marks), or ® (for registered marks) evidences a claim of protection by the owner of the mark.

            In contrast to patents and copyrights, trademarks may be afforded protection both under federal law (re-
            gardless of whether federally registered) and state law. The federal statutes governing U.S. trademark
            law are found in the Lanham Act (Commerce and Trade, USC 15, Section 1051). State statutes and
            common law also provide trademark protection. Among other purposes, state trademark laws are intend-
            ed to prevent the deceptive and misleading use of marks in commerce and to protect persons engaged in




fn 18
        Livesay Window Co. v. Livesay Indus., Inc., 251 F.2d 469 (5th Cir. 1958).

fn 19
     Design patent damages may also include the infringer's total profit under 35 USC 289. In the 2015 Samsung v. Apple
case, the Supreme Court ruled to limit the infringer's total profit to the "article of manufacture," which could be less than
the entire product of which the design patent was a part. Prior to that ruling, design patent damages were often awarded
on the entire product, regardless of non-patented components of the product. (Samsung Electronics Co., Ltd., et al. v. Ap-
ple Inc., 15-777).

fn 20
        Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152 (6th Cir. 1978).


                          © 2019, Association of International Certified Professional Accountants                          11
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 15 of
                                                          145
          such commerce against unfair competition. Additionally, certain state trademark laws can be used to ex-
          clude others from lessening the capacity of a famous mark to identify and distinguish goods or services,
          regardless of whether there is an absence of competition or a likelihood of confusion.

            The Lanham Act treats trademarks as personal property. As a result, trademark rights can be sold, along
            with the goodwill of the business associated with the trademark. Trademark rights can also be licensed,
            provided that certain requirements are imposed under the licensee to help preserve the "source-
            indicating" nature of the mark. fn 21

Registration Process

            To obtain a federal trademark registration, the trademark owner must file a formal registration applica-
            tion, together with specimens showing how the mark is used, and pay the required fee. The USPTO ex-
            amines trademark registration applications through a process similar to that used for patent applications.
            After filing, the trademark application is assigned to a USPTO trademark attorney, who evaluates
            whether the requirements for registering a mark have been met. The USPTO attorney examines the reg-
            istration for specifically enumerated categories of marks that cannot be registered (that is, immoral, de-
            ceptive, scandalous, or merely descriptive marks). In addition, the USPTO attorney conducts a search of
            registered marks to determine whether prior registered marks exist that are likely to (a) cause confusion,
            (b) cause a mistake, or (c) deceive with respect to the applicant’s trademark.

            After this examination, the USPTO either accepts or rejects the trademark application. If the application
            is accepted, the public is notified in a government publication called the Official Gazette, which puts the
            public on constructive notice of the acceptance. This notice is given so that members of the public have
            an opportunity to object to the grant of a registration within an opposition proceeding. Assuming the
            mark is not successfully opposed in such a proceeding, a registration ordinarily will issue. Conversely, if
            the USPTO rejects the application, the applicant is afforded an opportunity to challenge that decision.

            The USPTO registration process permits a person to pursue a trademark registration based simply on a
            "bona fide intent to use" a mark in commerce. This process affords an applicant certain priority rights
            when the applicant does not currently use a mark but wants to preserve it for future use.

            Among other purposes, a federal trademark registration can be used in a lawsuit as prima facie evidence
            of the registered mark and the registrant’s exclusive right to use that mark in commerce. However,
            trademark rights and entitlement to relief for infringement are available regardless of whether a trade-
            mark registration is in place. In the absence of a federal registration, the trademark owner must prove
            that the mark is inherently distinctive to be entitled to relief. fn 22

            Provided certain conditions are met, a trademark’s registration can become incontestable after a pre-
            scribed time period. An incontestable registration generally serves as conclusive evidence of the validity




fn 21
        See, generally, Stanfield v. Osborne Indus., Inc., 52 F.3d 867, 871–72 (10th Cir. 1995).

    A mark that is inherently distinctive is commonly referred to as having acquired secondary meaning. Secondary mean-
fn 22

ing generally refers to a mark that is descriptive of the goods or services and that consumers recognize as synonymous
with a function, such as IBM for computers and other business machines.


12                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 16 of
                                                           145
          and registration of the mark as well as the registrant’s ownership of the mark and exclusive right to use
          it.

              Trademark rights arise by virtue of use. In general, the first party to use a symbol as a mark in commerce
              to distinguish goods or services is entitled to exclude others from making a confusingly similar use of
              the mark in the same area of commerce. However, the failure to continue to use a mark appropriately
              can result in an abandonment of the mark, that is, a forfeiture of the trademark rights.

Service Marks, Certification Marks, and Collective Marks

              Trademark law also governs service marks, certification marks, and collective marks, which are used on
              services or businesses, rather than products. An example of a service mark is the name McDonald’s®
              for restaurant services. A certification mark refers to any word, name, symbol, device, or any combina-
              tion thereof, used, or intended to be used, in commerce with the owner’s permission by someone other
              than its owner to certify regional or other geographic origin, material, mode of manufacture, quality, ac-
              curacy, or other characteristics of someone’s goods or services, including work or labor performed on
              the goods or services by members of a union or other organization. fn 23 Collective marks, for example,
              Girl Scouts, are a trademark or service mark used or intended to be used in commerce by the members
              of a cooperative, an association, or other collective group or organization, including a mark that indi-
              cates membership in a union, an association, or other organization. fn 24

Trade Dress

              Trade dress under the Lanham Act refers to the "design and appearance of the product together with all
              the elements making up the overall image that serves to identify the product presented to the consumer."
              fn 25
                    The trade dress elements in question should serve no functional purpose other than identification of
              the source, that is, the manufacturer or merchant. In addition, the court will determine whether the pur-
              chasing public is likely to confuse the "dress" adopted and used by the alleged infringer. Examples of
              popular trade dress include the Coca-Cola bottle and Rolls-Royce front grill.

              In the matter Two Pesos, Inc. v. Taco Cabana, Inc., the operator of a chain of Mexican restaurants sued
              an operator of a similar chain for trade dress infringement under the Lanham Act. The U.S. Supreme
              Court held that ". . . trade dress which is inherently distinctive is protectable under [the] Lanham Act
              without showing that it has acquired secondary meaning." fn 26 Generally, a "likelihood of confusion"
              must be proven in order to establish a trade dress infringement claim; it is not sufficient for confusion to
              be merely possible. Counsel will typically hire trade dress and confusion experts on whose opinions the
              practitioner will be asked to rely as foundation for a valid trademark claim and damages calculations.




fn 23
  USPTO, "Frequently Asked Questions about Trademarks," accessed May 8, 2019,
www.uspto.gov/web/offices/tac/tmfaq.htm#DefineCertMark.

fn 24
        Id.

fn 25
        Best Cellars, Inc. v. Wine Made Simple, Inc., LJG Wines, Inc., 320 F. Supp. 2d 60 (S.D.N.Y. 2003).

fn 26
        Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992).


                           © 2019, Association of International Certified Professional Accountants                      13
   Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 17 of
                                         145
Enforcement of Trademark Rights

              Whether a trademark owner sues for infringement under a trademark registration, state statute, or com-
              mon law, the test for infringement will ordinarily be based on the likelihood of confusion by consumers.
              That is, does the use of the mark by the alleged infringer result in a likelihood of confusion among con-
              sumers about origin, sponsorship, or approval of the subject goods or services? A mark is infringed un-
              der U.S. trademark law when another party uses the mark in a manner that causes confusion among con-
              sumers about the source or sponsorship of the goods or services involved. The confusion can arise from
              the similarity in the nature of the products or services or other factors that cause the infringer’s product
              or service to be associated, affiliated, connected, approved, authorized, or sponsored by the mark owner.
              If a trademark is protected only under common law (that is, no trademark registration), different parties
              can permissibly use the same mark if there is no geographic overlap in their use of such mark. Federally
              registered marks have a nationwide geographic scope and cannot be used by multiple parties without a
              valid license.

              With respect to damages, Section 1117 of the Lanham Act states that a plaintiff shall be able

                     "to recover (1) defendant’s profits, (2) any damages sustained by the plaintiff, and (3) the costs
                     of the action. The court shall assess such profits and damages or cause the same to be assessed
                     under its direction. In assessing profits, the plaintiff shall be required to prove defendant’s sales
                     only; defendant must prove all elements of cost or deduction claimed. In assessing damages, the
                     court may enter judgment, according to the circumstances of the case, for any sum above the
                     amount found as actual damages, not exceeding three times such amount. If the court shall find
                     that the amount of the recovery based on profits is either inadequate or excessive the court may
                     in its discretion enter judgment for such sum as the court shall find to be just, according to the
                     circumstances of the case. Such sum in either of the above circumstances shall constitute com-
                     pensation and not a penalty. The court in exceptional cases may award reasonable attorney fees
                     to the prevailing party." fn 27

              Although the Lanham Act gives trademark owners the right to recover the defendant’s profits as well as
              the owner’s actual damages, the owner’s recovery is "subject to the principles of equity." fn 28 In essence,
              this means that actual damage and disgorgement awards in a single case may not be duplicative. Further,
              if a new claimant seeks an award of damages against an infringing defendant based on the same act or
              course of conduct that gave rise to an earlier damage award against the same defendant, the court will
              address equitable considerations.

              Trademarks may be subject to what is commonly known as reverse confusion, fn 29 which occurs when
              consumers are likely to mistakenly believe, usually as a result of widespread advertising or promotion
              by the infringer, that the trademarked products are actually those of the infringer. fn 30




fn 27
        Commerce and Trade, USC 15, Section 1117.

fn 28
        Id.

fn 29
        15 USC 1125 states the following:


14                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 18 of
                                                         145
          A suit for trademark dilution may be available under federal or state law. Dilution lawsuits often are be-
          tween two parties that do not compete with each other. Nevertheless, the accused party is alleged to have
          (a) disparaged the mark or (b) diminished the value of the mark. Regardless of legal distinctions be-
          tween dilution and infringement outside the scope of this practice aid, remedies for state trademark dilu-
          tion are similar to remedies under the Lanham Act for registered trademark infringement (15 USC 1114)
          and unfair competition (15 USC 1125[a]). The incidence of dilution suits has increased with the advent
          of disputes concerning internet domain names.

Copyright Overview

            The Copyright Act, contained within USC 17, protects original works of authorship fixed in any tangible
            medium of expression (subject to certain restrictions related to works for hire), including the following
            works:

                •   Literary works

                •   Musical works, including any accompanying words

                •   Dramatic works, including any accompanying music

                •   Pantomimes and choreography

                •   Pictorial, graphic, and sculptural works

                •   Motion pictures and other audio/visual works

                •   Software programs and applications

                •   Sound recordings

                •   Architectural works

            Notice of copyright is shown as (a) either the symbol "©" or the word "Copyright" or "Copr.," (b) the
            year of first publication, and (c) the name of the owner. Appending the notice of copyright is no longer
            legally required in order to establish copyright protection in a work. However, if a notice of copyright is
            present, it may afford certain benefits to the copyright owner, independent of the obvious deterrent ef-
            fect on potential infringement.



            Any person who, on or in connection with any goods or services, or any container for goods, uses in commerce
            any word, term, name, symbol, or device, or any combination thereof, or any false designation of origin, false or
            misleading description of fact, or false or misleading representation of fact, which— (a) is likely to cause confu-
            sion, or to cause mistake, or to deceive as to the affiliation, connection, or association of such person with another
            person, or as to the origin, sponsorship, or approval of his or her goods, services, or commercial activities by an-
            other person, or (b) in commercial advertising or promotion, misrepresents the nature, characteristics, qualities, or
            geographic origin of his or her or another person’s goods, services, or commercial activities, shall be liable in a civ-
            il action by any person who believes that he or she is or is likely to be damaged by such act.

fn 30
        Bryan A. Garner, ed., Black’s Law Dictionary, Eighth Edition (St. Paul, MN: West Publishing Co., 2004), 320.


                          © 2019, Association of International Certified Professional Accountants                                15
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 19 of
                                                          145
          The Copyright Act treats copyrighted works as personal property. As a result, copyrights are transfera-
          ble, in whole or in part, by agreement. Rights under a copyright can be transferred under exclusive and
          nonexclusive licenses.

The Registration Process

            Federal copyright law pre-empts most state law copyright claims, except for pre-1972 sound recordings
            that are not covered by the Copyright Act. The U.S. Copyright Office handles the registration of copy-
            rights in the United States. However, a copyright may exist automatically at the time of its creation. An
            applicant for copyright registration must complete an application, submit one or more copies of the
            work, and pay a fee. The U.S. Copyright Office examines the application to determine whether (1) the
            subject matter can be copyrighted, and (2) all legal and formal requirements for a copyright have been
            met.

            Demonstration of originality is essential for copyright registration. For example, in Feist Publications,
            Inc. v. Rural Telephone Service Co., Inc., 400 U.S. 340 (1991), the U.S. Supreme Court ruled that an al-
            phabetical listing of names and addresses in a white pages telephone directory did not evidence the req-
            uisite degree of creativity required for originality and was not copyrightable. The court held that (a) the
            names, towns, and telephone numbers of the utility’s subscribers were not copyrightable facts, and (b)
            these bits of information had not been selected, coordinated, or arranged in an original way sufficient to
            meet the constitutional or statutory requirements for copyright protection. fn 31

            Assuming all registration requirements have been met, the U.S. Copyright Office will ordinarily issue a
            formal certificate of copyright registration. The certificate is effective as of the date that the U.S. Copy-
            right Office received all items required for registration. The certificate of registration, if issued within
            five years of the first publication of the work, constitutes prima facie evidence of the copyright’s validity
            and the facts stated in the certificate. fn 32 In the event that the U.S. Copyright Office denies an applica-
            tion for registration, it affords the applicant an opportunity to respond.

Nature of Copyright Rights

            Subject to certain limitations, Section 106 of the Copyright Act enumerates the following six categories
            of exclusive rights conferred upon copyright owners:

                1. To reproduce the copyrighted work in copies or photo records.

                2. To prepare derivative works based upon the copyrighted work.

                3. To distribute copies or phonorecords of the copyrighted work to the public by sale or other trans-
                   fer of ownership, or by rental, lease, or lending.

                4. In the case of literary, musical, and dramatic works, and choreography; pantomimes; and motion
                   pictures and other audiovisual works, to perform the copyrighted work publicly.




fn 31
        Feist Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340 (1991).

fn 32
        See www.copyright.gov/help/faq/faq-general.html.


16                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 20 of
                                                          145
              5. In the case of literary, musical, and dramatic works, and choreography; pantomimes; and pictori-
                 al, graphic, or sculptural works, including the individual images of a motion picture or other au-
                 diovisual work, to display the copyrighted work publicly.

                 6. In the case of sound recordings, to perform the copyrighted work publicly by means of a digital
                    audio transmission.

              The rights granted a copyright owner do not include the right to exclude any and all kinds of copying.
              For instance, copying is legally permissible to the extent that the subject matter copied is not "fixed in a
              tangible medium of expression" or if the portion copied does not satisfy the originality requirement. fn 33
              In addition, the Copyright Act does not protect "any idea, procedure, process, and system, method of op-
              eration, concept, principle, or discovery, regardless of the form in which it is described, explained, illus-
              trated, or embodied in such work." fn 34

              Among the limitations on the copyright owner’s exclusive rights is the doctrine of "fair use" codified in
              the Copyright Act, Section 107. Under the fair use doctrine, copying for "purposes such as criticism,
              comment, news reporting, teaching . . . scholarship, or research" fn 35 may not constitute infringement,
              based upon an analysis of the following factors:

                 •    The purpose and character of the use, including whether such use is of a commercial nature or
                      for nonprofit educational purposes

                 •    The nature of the copyrighted work

                 •    The amount and substantiality of the portion used in relation to the copyrighted work as a whole

                 •    The effect of the use upon the potential market for or value of the copyrighted work

Ownership and Works for Hire

              Similar to patent rights that vest with the inventor, the ownership of a copyright typically vests with the
              author. Under the "work made for hire" doctrine, the author may be someone other than the person who
              actually performed the physical act of creating the work. The Copyright Act provides that this doctrine
              can apply in (a) employer-employee relationships (for example, if an employee creates a work within
              the scope of employment, the employer is the author) and (b) if works are commissioned. If the parties
              agree in writing that the work is a "work for hire," the employer or commissioning party owns the copy-
              right. fn 36




fn 33
        Copyrights, USC 17, Section 102.

fn 34
        Id.

fn 35
        17 USC 107.

fn 36
        Bryan A. Garner, ed., Black’s Law Dictionary, Eighth Edition (St. Paul, MN: West Publishing Co., 2004), 1637.


                           © 2019, Association of International Certified Professional Accountants                      17
   Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 21 of
                                         145
Enforcement of Copyright Rights

           The violation of any of the exclusive rights of a copyright owner under the Copyright Act can result in
           an action for copyright infringement. Proving infringement requires a demonstration that the infringer
           copied original elements of the copyrighted work, and copying can be proved by either direct or circum-
           stantial evidence. Under the latter approach, the copyright owner must prove that (a) the infringing party
           had access to the copyrighted work (such as if the accused infringer had an opportunity to review the
           copyrighted work), and (b) the alleged infringing work is substantially similar to the copyrighted work.

           17 USC 504 is the primary copyright damage provision in the Copyright Act. 17 USC 504(a) provides
           that "an infringer of copyright is liable for either (1) the copyright owner’s actual damages and any addi-
           tional profits of the infringer, as provided by subsection (b); or (2) statutory damages, as provided by
           subsection (c)." fn 37 17 USC 504(b) states that the copyright owner, when disgorging the infringer’s
           profits, must present proof of the infringer’s gross revenue; the infringer, however, is required to prove
           deductible expenses and elements of profit attributable to factors other than the copyrighted work.

           17 USC 504(c) states that the statutory amount of damages must be as follows:

                      (1)...the copyright owner may elect, at any time before final judgment is rendered, to recover, in-
                      stead of actual damages and profits, an award of statutory damages for all infringements in-
                      volved in the action, with respect to any one work, for which any one infringer is liable individu-
                      ally, or for which any two or more infringers are liable jointly and severally, in a sum of not less
                      than $750 or more than $30,000 as the court considers just. For the purposes of this subsection,
                      all the parts of a compilation or derivative work constitute one work.

                      (2) In a case where the copyright owner sustains the burden of proving, and the court finds, that
                      infringement was committed willfully, the court in its discretion may increase the award of statu-
                      tory damages to a sum of not more than $150,000. In a case where the infringer sustains the bur-
                      den of proving, and the court finds, that such infringer was not aware and had no reason to be-
                      lieve that his or her acts constituted an infringement of copyright, the court in its discretion may
                      reduce the award of statutory damages to a sum of not less than $200..." fn 38

           However, the copyright owner’s recovery cannot be duplicative. For example, the copyright owner may
           not recover both the profits the infringer made and the profits that the copyright owner would have made
           on the same sales.

           17 USC 504 authorizes courts to grant copyright owners actual damages suffered as a result of the in-
           fringement. In addition, any profits of the infringer attributable to the infringement are granted to the
           copyright owner in order to remedy the damage caused by the infringement, as long as these damages
           are not duplicative. Should the copyright owner be unable to prove actual damages or the defendant’s
           profits, 17 USC 504 alternatively grants the copyright owner the right to elect (at any time before final
           judgment is rendered) to recover an award of statutory damages, instead of actual damages and profits.




fn 37
        17 USC 504.

fn 38
        17 USC 504.


18                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 22 of
                                                          145
          Various remedies beyond monetary damages are available to a copyright owner who prevails in an in-
          fringement action. These remedies include injunctive relief under 17 USC 502 and impoundment and
          destruction of the subject-infringing matter under 17 USC 502. As discussed previously, statutory dam-
          ages may also be available under 17 USC 504.

Trade Secrets Overview

            Until the enactment of the Defend Trade Secrets Act of 2016 (DTSA), 18 USC. § 1831, et seq., civil
            remedies were the jurisdiction of state law, in which most states have adopted the Uniform Trade Se-
            crets Act (UTSA), which was last amended in 1985. The DTSA does not pre-empt state laws already
            addressing trade secrets, but it coexists and may be more attractive to plaintiffs because the DTSA har-
            monizes U.S. law by building on the Economic Espionage Act (18 USC 1831–1839) to create a uniform
            standard for trade secret misappropriation. Companies will be able to craft one set of non-disclosure pol-
            icies knowing that federal law will protect their trade secrets.

Nature of Trade Secrets

            Under the UTSA, a trade secret consists of a formula, pattern, physical device, idea, process, or compi-
            lation of information that (a) provides the owner of the information with a competitive advantage in the
            marketplace and (b) is treated in a way that can reasonably be expected to prevent the public or competi-
            tors from learning about it, absent improper acquisition or theft. fn 39 Trade secret law can protect valua-
            ble technical information, such as the formula for Coca-Cola, which could otherwise be in the public
            domain.

            The UTSA was intended to codify the basic principles of common law trade secret protection. Although
            the definition of a trade secret varies from jurisdiction to jurisdiction, the majority have adopted a hybrid
            of the following definition in the UTSA:

                    Trade secret" means information, including a formula, pattern, compilation, program, device,
                    method, technique, or process, that: (i) derives independent economic value, actual or potential,
                    from not being generally known to, and not being readily ascertainable by proper means by, oth-
                    er persons who can obtain economic value from its disclosure or use, and (ii) is the subject of ef-
                    forts that are reasonable under the circumstances to maintain its secrecy. fn 40

            The DTSA defines a trade secret as "all forms and types of financial, business, scientific, technical,
            economic, or engineering information, including patterns, plans, compilations, program devices, formu-
            las, designs, prototypes, methods, techniques, processes, procedures, programs, or codes, whether tangi-
            ble or intangible, and whether or how stored, compiled, or memorialized physically, electronically,
            graphically, photographically, or in writing if

                •   the owner thereof has taken reasonable measures to keep such information secret, and




fn 39
        UTSA with 1985 Amendments, 9.

fn 40
        Section 1(4) of the UTSA.


                         © 2019, Association of International Certified Professional Accountants                      19
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 23 of
                                                        145
              • the information derives independent economic value, actual or potential, from not being general-
                 ly known to, and not being readily ascertainable through proper means by, another person who
                 can obtain economic value from the disclosure or use of the information." (18 USC § 1839)

              In the states that have not substantially adopted the UTSA, namely New York and, debatably Alabama
              and North Carolina, the Restatement of Torts, Restatement of Unfair Competition, or both, remain influ-
              ential. In general, the legal principles articulated in the restatements are mirrored by the UTSA.

              Another statute relevant to trade secrets is the Computer Fraud and Abuse Act (CFAA, 18 USC 1030)
              Case law has expanded the protection of trade secrets under the CFAA. In Shurgard Storage Centers,
              Inc. v. Safeguard Self Storage, Inc., an employer alleged that former employees had the employer’s trade
              secrets stored on their computers and had given them to a competitor. The court held that (a) for purpos-
              es of stating a claim under the CFAA, the former employees had lost access to their computers when
              they allegedly became agents of the competitor; (b) the CFAA was not limited to situations in which the
              national economy was affected; (c) the fraud provision of the CFAA did not require showing of common
              law fraud elements; (d) the provision penalizing infliction of damage on protected computers was not
              limited to conduct of outsiders; and (e) the damage claim was stated, even though appropriation did not
              affect integrity of secrets within employers’ computers. fn 41

              Trade secrets can also include customer lists. For example, in Ed Nowogroski Insurance, Inc. v. Rucker,
              the Washington State Superior Court ruled that employees had misappropriated employer’s trade secrets
              by retaining and using client lists and other documents. The court awarded damages, except it withheld
              relief for one employee’s solicitation of clients based on the misappropriation of memorized infor-
              mation. fn 42 On appeal, the Supreme Court of Washington, addressing the issue of first impression,
              "held that trade secret protection does not depend on whether a customer list is taken in written form or
              memorized." fn 43

Enforcement of Trade Secret Rights

              Damages under the DTSA and the UTSA are similar, with available remedies, including injunctive re-
              lief, recovery of actual losses, and the award unjust enrichment damages caused by misappropriation
              that is not taken into account in computing actual losses. In lieu of damages measured by any other
              methods, the damages caused by misappropriation may be measured by imposition of liability for a rea-
              sonable royalty for the unauthorized disclosure or use of a trade secret. Damages up to double the award
              may be available upon a finding of willful and malicious misappropriation. Because practitioners will
              most commonly address the DTSA and UTSA in damages work, the remedies available under these
              trade secret laws are the focus of this practice aid.

              Notable differences between the DTSA and the UTSA include the seizure and employment protection
              provisions of the DTSA. The seizure mechanism enables the court, in exceptional circumstances, to is-
              sue an order allowing the seizure of alleged stolen information (such as on defendant's computers) with-



fn 41
        Shurgard Storage Ctrs., Inc. v. Safeguard Self Storage, Inc., 119 F. Supp. 2d 1121 (W.D. Wash. 2000).

fn 42
        Ed Nowogroski Ins., Inc. v. Rucker, 137 Wash. 2d 427, 971 P. 2d 936 (Wash. 1999).

fn 43
        Id.


20                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 24 of
                                                          145
          out providing advance notice to the defendant. Under the so-called "employment protection provision"
          of the DTSA, although a defendant can be enjoined, a plaintiff cannot prevent a defendant from taking a
          competing job simply based on defendant's knowledge of plaintiff's trade secrets unless there’s actual
          evidence of threatened misappropriation. As stated earlier, the DTSA does not supersede state employ-
          ment law, so states with inevitable disclosure doctrines cannot be preempted.

            In 1995, the Seventh Circuit Court of Appeals, in PepsiCo, Inc. v. Redmond, reinvigorated the "inevita-
            ble disclosure" doctrine applicable to trade secrets. Under this doctrine, the owner of the trade secret can
            prove trade secret misappropriation by demonstrating that the employee’s new employment will inevita-
            bly lead him or her to divulge the secret, whether consciously or not, because of the type of work in
            which the employee will be involved with the new employer. fn 44 One of the complexities of the inevi-
            table disclosure doctrine lies in differentiating between a protected trade secret, on the one hand, and the
            ex-employee’s knowledge and skills retained in his or her memory, on the other.

            "[I]n the case of a trade secret[,] appropriation is to be determined by reference to the analogous line of
            cases involving patent infringement, just as patent infringement cases are used by analogy to determine
            the damages for copyright infringement. Damages are allowed in trade secret cases, not upon the theory
            of the taking of property, but rather upon the theory of a breach of a confidential relationship." fn 45
            "However, it often happens that defendants have utilized protected technology to their advantage with
            no obvious effect on the plaintiff, except for the relative differences in their competitive position." fn 46
            Therefore, "[c]omputing damages in a trade secrets case is not cut and dry." fn 47

            Although litigation precedent under the DTSA is nascent, for a trade secret misappropriation claim to
            prevail under the UTSA, the trade secret needs to contain elements that are unique and potentially un-
            known. Without this showing, the claim will be dismissed. For example, in In re Midgard Corp., the
            Tenth Circuit Court of Appeals was

                    ...hard-pressed to understand what this secret information is. Midgard claims only generally that
                    the secret is "the compilation of information as to [its] customers, suppliers, pricing and practic-
                    es." As the bankruptcy court found, Midgard made no effort to keep any of this information con-
                    fidential or to limit Todd’s use of the information. Midgard admitted it told hundreds of people
                    about its exclusivity agreement with its primary or sole customer, Medite. There is no indication
                    that the names of Midgard’s scrap suppliers were not easily ascertainable by observation or by
                    reference to directories. Midgard complains that Todd bought the same piece of wood-grinding
                    equipment that it was planning to buy, but this was an off-the-shelf machine advertised in trade




fn 44
        PepsiCo, Inc. v. Redmond, 1996 WL 3965 (N.D. Ill. 1996).

fn 45
        Int’l Indus., Inc. v. Warren Petroleum Corp., 248 F.2d 696, 699 (3d Cir. 1957).

fn 46
    D. Warden, W. Bratic, and C. Eggleston, "Trade Secrets and Patents: Comparison and Contrasts in Royalty Determina-
tion," les Nouvelles (September 2000), 143.

fn 47
        Am. Sales Corp. v. Adventure Travel, Inc., 862 F. Supp. 1476 (E.D. Va. 1994).


                          © 2019, Association of International Certified Professional Accountants                      21
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 25 of
                                                           145
                 publications. . . We see no error in the bankruptcy court’s finding that Midgard did not prove the
                 existence of a trade secret. fn 48

            As can be seen from this discussion, the protection of trade secrets arises under a complex body of fed-
            eral and state law, together with case law, that makes the calculation of damages potentially challenging.
            As a result, a practitioner will benefit from being both flexible and analytic in developing an approach
            for measuring damages in trade secret cases, in close consultation with counsel regarding applicable
            remedies and case precedent.

Jurisdiction Summary

            The following table summarizes the jurisdictions in which civil actions for intellectual property disputes
            can be brought in the U.S. court system. Note that a federal court’s diversity jurisdiction may provide for
            a federal forum even for disputes that are based exclusively on state law.

                                                 Patent                        Trademark   Copyright        Trade
                                                                                                            Secret
                                 Utility         Plant           Design
                                 Patent          Patent          Patent
 State court                                                                        X                         X
 Federal court (ap-                                                                 X          X              X
 peal via local cir-
 cuits to U.S. Su-
 preme Court)
 Federal court (ap-                X                X               X
 peal via federal cir-
 cuit to United
 States Supreme
 Court)




fn 48
        In re Midgard Corp., 107 F.3d 880 (10th Cir. 1997) (unpublished opinion).


22                       © 2019, Association of International Certified Professional Accountants
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 26 of
                                        145

Chapter 2

Calculating Infringement Damages
Introduction
     Many intellectual property disputes arise from allegations that one party infringed another party’s intel-
     lectual property rights. As such, practitioners are often engaged to deal with the issue of calculating eco-
     nomic damages resulting from the alleged infringement. Significant differences exist between valuing
     intellectual property for transactional purposes, and, conversely, estimating damages resulting from in-
     tellectual property infringement or misappropriation.

     For example, the forensic accounting expert often assesses the value of the intellectual property for its
     potential future benefits and gains or for purchase price allocation purposes. In this context, the expert
     may focus his or her analysis on (a) consumer demand for the product, (b) the likelihood that an alterna-
     tive substitute product will emerge, or both. In contrast, the orientation of the damages expert in a litiga-
     tion context is more retrospective than prospective in nature. Forensic accounting experts often find
     themselves analyzing historical data for purposes of ascertaining what would have transpired "but for"
     the alleged infringement, with an assumption that the future sales of an infringing product will be en-
     joined at trial. There are exceptions to this assumption, however, such as when future sales or pricing
     will be adversely affected even after the issuance of an injunction against continued infringement.

     Taxes, ordinarily a component of a transactional valuation analysis, are not ordinarily addressed in cal-
     culating damages arising from infringement or misappropriation. In a litigation context, damages are
     normally computed on a pretax basis because damage awards from intellectual property disputes are
     taxable as ordinary income under U.S. law. Exceptions to this rule may arise, however, if profits would
     have been earned in one time period or tax jurisdiction but are shifted to another as a result of the litiga-
     tion. In such a case, an adjustment to the damage analysis may be necessary to make the injured party
     whole. The expert should consult with counsel to determine the appropriate tax treatment in the relevant
     jurisdiction.

     Intellectual property case law is often categorized by the nature of the property in dispute. For example,
     there is a distinct body of case law individually addressing patents, copyrights, trademarks, and trade se-
     crets. However, these cases often address principles or concepts applicable to all forms of intellectual
     property. Because case law precedent can change, the practitioner should work with client’s counsel to
     obtain the appropriate understanding of the relevant case law for any particular case.

     Local rules may also affect the timing and disclosures required by the practitioner who, therefore, should
     work with client’s counsel to gain the necessary understanding for compliance. For example, newer
     2017 Northern District of California rules, which are often adopted elsewhere, require the parties to pro-
     vide the court with a nonbinding, good-faith estimate of the damages range expected for the case, along
     with an explanation for the estimates at the initial case management conference (Section 2-1(b)5, 3.8
     and 3.9). This is much earlier than historically required, which suggests that damages experts will likely
     be asked to get involved earlier in the life cycle of a patent dispute.




                  © 2019, Association of International Certified Professional Accountants                       23
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 27 of
                                             145
Overview of Calculating Damages in Intellectual Property Disputes
           The following chart summarizes the form of actual damages, defendant’s profits, and statutory damages
           available for infringement of each type of intellectual property.

                                               Patent fn 1                   Trademark        Copyright         Trade
                                                                                                               Secret fn 2
                                Utility            Plant       Design
                                Patent             Patent      Patent
  Lost profits                    X                  X           X                X                X               X
  Price erosion                    X                 X             X              X                X               X
  Corrective advertis-                                                            X
  ing
  Unjust enrichment                                                X              X                X               X
  Reasonable royalty               X                 X             X              X                X               X
  Decrease in value                                                               X                X               X
  Statutory fn 3                                                                  X                X

Compensatory (Actual) Damages

           The fundamental purpose of a civil damages remedy is to make the plaintiff whole for its legally recog-
           nized and proven injuries or losses. fn 4 Compensatory actual damages for intellectual property infringe-
           ment or misappropriation are intended to compensate the plaintiff for actual losses proximately caused
           by the illegal infringement. Examples of actual compensatory damages include lost profits (profits lost
           on sales that would have been made but for the infringement), price erosion, corrective advertising, or
           reasonable royalties (royalty income that the plaintiff would have earned had it entered into an agree-
           ment to license the intellectual property in suit to the defendant), among other measures.

           A decrease in value is also a form of actual damages in relation to non-patent intellectual property. The
           market value measure is what courts most often refer to when they use the term general damages. fn 5
           The market value measure determines the market value of the intellectual property "as is" and the mar-
           ket value "as if it were not injured." The difference between these two values is the damage that the de-
           fendant’s wrongful act inflicted on the intellectual property owner. The lost opportunity measure quanti-
           fies the decrease in market value, or the impact on market value, that the intellectual property owner is




fn 1
       Statutory damages may be available for patent mismarking.

fn 2
       Specifics depend on individual state law.

fn 3
       Statutory damages for trademarks are only available in regard to trademark infringement involving counterfeiting.

fn 4
       Dan Dobbs, Dobbs Law of Remedies: Damages—Equity Restitution, 2d ed. (1993), 281.

fn 5
       Id., 288.


24                       © 2019, Association of International Certified Professional Accountants
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 28 of
                                                          145
         deprived of by reason of the infringement. This lost opportunity measure is often referred to by the
         courts as special or consequential damages. fn 6

           Although the market value measure and the lost opportunity measure may appear similar in nature, they
           are, in fact, distinct damage measures. The market value measure compensates a plaintiff for the dimin-
           ished value of the intellectual property attributable to a civil wrong. The lost opportunity measure, on the
           other hand, compensates a plaintiff for the loss of income that would have been generated from the intel-
           lectual property’s use or ownership. A plaintiff is normally permitted to seek one or the other of these al-
           ternative measures of damages, but not both. fn 7

Unjust Enrichment as Damages

           Unjust enrichment is another damages measure for certain intellectual property claims. As opposed to
           plaintiff’s actual damages, unjust enrichment seeks to deprive the wrongdoer of any gain or benefit real-
           ized from the wrongful act. In other words, unjust enrichment takes from the bad actor the fruits of a
           wrongful act. Dobbs Law of Remedies: Damages—Equity Restitution identifies the following potential
           gains or benefits for purposes of an unjust enrichment award:

                   1. The increased assets in the hands of the defendant from the receipt of the property;

                   2. The market value of services or intangibles provided to the defendant, without regard to whether
                      the defendant’s assets were actually increased; that is, the amount which it would cost to obtain
                      similar services, whether those services prove to be useful or not;

                   3. The use value of any benefits received, as measured by (i) market indicators such as rental value
                      or interest or (ii) actual gains to the defendant from using the benefits, such as the gains identi-
                      fied in item (5);

                   4. The gains realized by the defendant upon sale or transfer of the asset received from the plaintiff;

                   5. Collateral or secondary profits earned by the defendant by use of an asset received from the
                      plaintiff, or, similarly or comparably, the savings effected by the use of the asset. fn 8

           Unjust enrichment is a damage measure that is frequently employed in intellectual property litigation.
           For example, the Copyright Act expressly provides for the recovery by the copyright owner of "any
           profits of the infringer that are attributable to the infringement and are not taken into account in compu-
           ting the actual damages." fn 9 Provided that an award does not include a double-recovery, a copyright
           owner may recover both (a) actual damages and (b) an infringer’s profits. Accordingly, a copyright
           owner can receive both actual damages and unjust enrichment damages as a monetary award.




fn 6
       Id., 302.

fn 7
       Id., 312–313.

fn 8
       Id., 571–586.

fn 9
       17 USC 504(2)(b).


                            © 2019, Association of International Certified Professional Accountants                     25
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 29 of
                                                            145
          With respect to trademarks, the Lanham Act explicitly authorizes a trademark owner to recover both the
          infringer’s profits and its own damages sustained "subject to the principles of equity and upon such
          terms as the court deems reasonable . . . " fn 10 Similarly, the DTSA and UTSA expressly provide that, in
          addition to recovering its actual loss, a trade secret owner may recover the "unjust enrichment" caused
          by the misappropriation to the extent the enrichment is not taken into account in calculating the owner’s
          actual loss. fn 11

            Notably, the Copyright Act, the Lanham Act, and the DTSA and UTSA each provide that the intellectu-
            al property owner shall recover only the net profits of the infringer that are attributable to the infringe-
            ment. This constraint requires an expert attempting to quantify an appropriate unjust enrichment award
            to determine (a) the infringer’s revenues and costs associated with the infringement and (b) what portion
            of the net profits are attributable to the infringement (commonly referred to as the apportionment prob-
            lem). These issues often present significant analytical challenges to the expert. fn 12

Prejudgment Interest

            Prejudgment interest may be awarded in addition to other damages. fn 13 In Allen Archery, Inc. v. Brown-
            ing Manufacturing Co., fn 14 the Federal Circuit explained that an award of prejudgment interest is nec-
            essary to place the patent owner in the same position it would have been in but for the infringement. If
            the court awards prejudgment interest, that interest ordinarily accrues from the date that damages began.

            However, that is not the case for trademarks. The Lanham Act provides that "[t]he court in its discretion
            may award prejudgment interest on relief recovered under this paragraph, at an annual interest rate es-
            tablished under Section 6621(a)(2) of Title 26, commencing on the date of service of the claimant’s
            pleading setting forth the claim under this paragraph and ending on the date such recovery is granted, or
            for such shorter time as the court deems appropriate." fn 15 The court has discretion in selecting an ap-
            propriate prejudgment interest rate in each dispute but will typically select either the prime interest rate
            or short-term Treasury rate. The expert should consult with client legal counsel to determine prejudg-
            ment interest rates and compounding methods to be used, if applicable.

The Infringement Damage Calculation

            In general, if "the record permits the determination of actual damages, namely, the profits the patentee
            lost from the infringement, that determination accurately measures the patentee’s loss. If actual damages



fn 10
        15 USC 1125(c)(1).

fn 11
        Section 3(a) of the Uniform Trade Secrets Act (USTA) with 1985 Amendments; 18 USC 1836(b)(3)(B).

fn 12
     The fact that the burden is on the infringer to prove the expenses that should be deductible from gross revenues to
derive net profits somewhat eases the expert’s apportionment challenge. See the section, "Apportionment," in this practice
aid.

fn 13
        See, for example, 35 USC 284.

fn 14
        Allen Archery, Inc. v. Browning Mfg. Co., 898 F.2d 787 (Fed. Cir. 1990).

fn 15
        15 USC 1116(d)(11).


26                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 30 of
                                                         145
          cannot be ascertained, then a reasonable royalty must be determined." fn 16 The expert will ordinarily
          make certain preliminary findings before determining the most appropriate measure of infringement
          damages. One such finding is the dollar amount of sales. The units sold and incremental profits will also
          need to be determined because incremental profits are central to the damage calculation. These determi-
          nations are discussed in subsequent sections.

            It appears that a number of courts demand somewhat less precision in the calculation of damages in the
            non-patent context. For example, once a copyright owner establishes a causal link between the alleged
            infringement and some loss of anticipated revenue, a court may allow estimation regarding the amount
            lost within a reasonable range of certainty. Uncertainty about the precise amount of damages does not
            preclude recovery of damages if the causal relationship and the fact of damages are established. Because
            neither the Copyright Act nor its legislative history specifically defines actual damages, the judicial sys-
            tem enjoys a large degree of latitude in determining actual damages. Similarly, in trademark litigation,
            courts typically have "wide discretion in assessing damages, which may be awarded even where they are
            not susceptible to precise calculations." fn 17




fn 16
        Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d 1075 (Fed. Cir. 1983).

fn 17
    T.G. Slater, Jr., "Damages in Trademark Cases: Finding Them and Proving Them" (presentation, American Intellectual
Property Law Association 2002 Spring Meeting, New York, NY, April 19, 2002).


                          © 2019, Association of International Certified Professional Accountants                        27
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 31 of
                                             145
 Chapter 3

Lost Profits Damages
Lost Profits
           Although articulated in various ways, one consistent theme in calculating infringement damages across
           the different types of intellectual property is the entitlement of the owner to recover lost profits due to
           the infringer’s conduct. The discussion in this section will address lost profits in the context of patents. fn
           1


           Lost profits are calculated based on the profits that the intellectual property owner would have made
           from the sale of additional units but for the infringement. This statement is true even if some of the
           components of the subject units were not covered by the intellectual property in suit. The measure of lost
           profit damages can be based on a combination of elements, such as the following:

               •    Lost unit sales

               •    Lower unit sales prices

               •    Higher costs, such as increased production or marketing costs

               •    Lost sales on ancillary (convoyed fn 2 ) products that are typically sold with the infringed product

Availability of Lost Profits

           To be entitled to lost profits, a plaintiff " . . . must demonstrate that there was reasonable probability
           that, but for the infringement, it would have made infringer’s sales." fn 3 The patent owner must offer
           proof demonstrating, to a reasonable probability, entitlement to lost profits but for the infringement. fn 4
           In Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., the Federal Circuit stated that once the intellectual
           property owner establishes the reasonableness of this inference, the burden shifts to the infringer to show
           that the inference is unreasonable for some or all of the lost profits. fn 5



fn 1
     Lost profits can be calculated for infringement of copyrights, trademarks, and other forms of intellectual property, as
well. In certain instances, the calculation of lost profits in other forms of intellectual property may employ certain elements
of the approach to calculating lost profits for patent infringement. Accordingly, while discussing lost profits in the context
of patents, this section may still refer to intellectual property generally because certain concepts may be applicable to oth-
er forms of intellectual property.

fn 2
       See the section, "Cost of Goods Sold or Manufacturing Costs," in this chapter for a discussion of convoyed sales.

fn 3
       State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1577 (Fed. Cir. 1989), cert. denied, 493 U.S. 1022 (1990).

fn 4
       King Instruments Corp. v. Perego, 65 F.3d 941, 952 (Fed. Cir. 1995).

fn 5
       Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152 (6th Cir. 1978).


28                       © 2019, Association of International Certified Professional Accountants
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 32 of
                                                          145
         The Panduit fn 6 test and two-supplier market test fn 7 are two recognized methods of showing but-for
         causation. Although both approaches have been recognized and accepted by the courts, experts must en-
         sure that they consider the relevant facts and circumstances of each case (for example, market definition
         and competitive products) and appropriately apply them to the selected methodology.

Patent Disputes: The Panduit Test

             The Federal Circuit has made clear that there is no single method by which the patent owner must carry
             its burden of proving lost profits. The Panduit case is a leading authority on the measurement of lost
             profits in the patent arena, and it articulated a four-factor test that has been accepted by most courts as a
             useful, but nonexclusive, method for a patent holder to prove entitlement to lost profits. fn 8

             Under Panduit, the patent owner must prove each of the following facts to be entitled to lost profits:

                •   Demand existed for the infringed product during the period of infringement.

                •   Acceptable non-infringing substitute products were not available to satisfy demand during the
                    period of infringement.

                •   The patent owner possessed the manufacturing and marketing capability to have supplied the pa-
                    tented product to the customers who bought the infringing product.

                •   The amount of the profit the patent holder would have made. fn 9

             Historically, if any of the four prongs of the Panduit test were not proven, the patent holder was unable
             to recover lost profits. Subsequent cases have refined, and in some respects, relaxed these requirements.
             With respect to the second Panduit factor, a patent holder need not negate each and every possibility that
             the purchaser would not have purchased a product other than its own, absent the infringement. Rather,
             the patent holder need only show that there was a "reasonable probability" that the sales would have
             been made by it but for the infringement. If the patent holder establishes the reasonableness of this infer-
             ence by satisfying all four prongs of the Panduit test, the burden of proving entitlement to lost profits
             due to the infringing sales has been sustained. Each of the four Panduit factors is discussed in the fol-
             lowing sections. The practitioner should expect to address each of these factors and the relevant support-
             ing evidence in the practitioner’s damages analysis. Such supporting evidence may include documents,
             analysis performed by the practitioner, or the opinions of other witnesses or experts.

             Factor 1 — Demand existed for the infringed product. If both the patent holder and the infringer
             have made sales of the product to informed customers on a regular basis, then demonstrating demand
             may be straightforward. fn 10




fn 6
       Id.

fn 7
       Lam, Inc. v. Johns-Manville Corp., 718 F.2d 1056, 1065 (Fed. Cir. 1983).

fn 8
       State Indus., 883 F.2d at 1573, 1577.

fn 9
       Panduit, 575 F.2d at 1152.


                          © 2019, Association of International Certified Professional Accountants                       29
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 33 of
                                                          145
          For example, in Gyromat Corp. v. Champion Spark Plug Co., fn 11 the court observed that "the patented
          control features were advertised by Champion and although Champion has shown that painting systems
          could be made and sold without the patented features, the patented control system was obviously im-
          portant enough to keep for 15 years on all of its short stroke reciprocating painting systems. If there was
          no demand for the patented system, Champion would not have run the risk of infringement." fn 12 The
          court also found that "[t]he substantial number of sales of infringing products containing patented fea-
          tures was compelling evidence of the demand for the product" fn 13 for the purpose of determining lost
          profits.

              Analyses that may assist in establishing the commercial success of the patented feature include the fol-
              lowing factors:

                 •   Showing the levels and growth of sales of the patented product for both the patent holder and the
                     infringer

                 •   Mapping the variations between the sales of the patented product and its predecessor product

                 •   Reviewing the infringer’s business plans and product literature that may speak to the importance
                     of the patented feature

                 •   Demonstrating the infringer’s sales prior and subsequent to infringement

                 •   Showing the length of time the infringer has been infringing the patent

              In DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc. and subsequent cases, fn 14 the Federal Circuit
              has held that there needs to be a showing of demand for the infringing product only, as opposed to the
              more stringent hurdle of showing demand for the patented feature. In this case, the defendant argued that
              the plaintiff was not entitled to lost profits because it had not shown that demand for the patented prod-
              uct "was driven by ‘the screws’ top-loading’ feature." fn 15 The Federal Circuit disagreed with the de-
              fendant and found that the first Panduit factor




fn 10
        Gyromat Corp. v. Champion Spark Plug Co., 735 F.2d 549, 552 (Fed. Cir. 1984).

fn 11
        Id.

fn 12
        Id.

fn 13
        Id.

fn 14
        DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314 (Fed. Cir. 2009). The patent at issue relates to pedi-
cle screws used in spinal surgery. A jury awarded $226.3 million in lost profit damages, of which $149.1 million related to
the patented pedicle screws and $77.2 million related to unpatented "pull-through" products. On appeal, the court af-
firmed lost profit damages on the pedicle screws but reversed lost profit damages on the unpatented pull through prod-
ucts.

fn 15
        Id.


30                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 34 of
                                                            145
                 does not require any allocation of consumer demand among the various limitations recited in a
                 patent claim. Instead, the first Panduit factor simply asks whether demand existed for the "pa-
                 tented product," i.e., a product that is "covered by the patent in suit" or that "directly competes
                 with the infringing device." fn 16

                     . . . . Accordingly, Medtronic asks us to hold that the requisite demand under the first Panduit
                     factor is demand for the specific feature (i.e., claim limitation) that distinguishes the patented
                     product from a noninfringing substitute, not simply demand for the patented product. We decline
                     Medtronic’s request. Medtronic’s argument unnecessarily conflates the first and second Panduit
                     factors. fn 17

              The court, citing Rite-Hite Corp. v. Kelley Co., Inc., fn 18 concluded that "the focus on particular features
              corresponding to individual claim limitations is unnecessary when considering whether demand exists
              for a patented product under the first Panduit factor. Rather, the elimination or substitution of particular
              features corresponding to one or more of the claim limitations goes to the availability of acceptable non-
              infringing substitutes under the second Panduit factor..." fn 19

              More recently, in 2017, the Federal Circuit again addressed the need for patent holders to establish de-
              mand for the patented product as a whole, but in the context of both the demand and non-infringing al-
              ternatives Panduit factors. In Mentor Graphics Corporation v. EVE-USA, Inc., fn 20 the court concluded
              as follows:

                     We have explained the relationship between the first two Panduit factors. The first factor—
                     demand for the patented product—considers demand for the product as a whole. DePuy Spine,
                     Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1330-31 (Fed. Cir. 2009). The second
                     factor—the absence of non-infringing alternatives—considers demand for particular limitations
                     or features of the claimed invention. Id. at 1331. Together, requiring patentees to prove demand
                     for the product as a whole and the absence of noninfringing alternatives ties lost profit damages
                     to specific claim limitations and ensures that damages are commensurate with the value of the
                     patented features. See Presidio Components, Inc. v. Am. Tech. Ceramics Corp., 702 F.3d 1351,
                     1361 (Fed. Cir. 2012) ("[P]roducts lacking the advantages of the patented invention can hardly
                     be termed a substitute acceptable to the customer who wants those advantages."

              Factor 2 — Acceptable non-infringing substitutes. A heavily litigated issue involves whether ac-
              ceptable, non-infringing substitutes for the patented invention existed during the infringement period
              (that is, the second Panduit factor). "The second factor, absence of acceptable non-infringing alterna-
              tives, often proves the most difficult obstacle for patent holders. Under this factor, if there is a non-
              infringing alternative, which any given purchaser would have found acceptable and bought, then the pa-



fn 16
        Id.

fn 17
        Id.

fn 18
        Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d 1538 (Fed. Cir. 1995).

fn 19
        DePuy Spine, 567 F.3d at 1314.

fn 20
        Mentor Graphics Corporation v. EVE-USA, Inc., No. 15-1470 (Fed. Cir. Mar. 21, 2017) (Moore, J.)


                           © 2019, Association of International Certified Professional Accountants                       31
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 35 of
                                                            145
          tentee cannot obtain lost profits for that particular sale. For example, if the customer would have bought
          the infringing product without the patented feature or with a different, non-infringing alternative to the
          patented feature, then the patentee cannot establish entitlement to lost profits for that particular sale.
          This determination is made on a customer-by-customer basis. For this reason, it is quite common to see
          damage awards where...the patentee proves entitlement to lost profits for some of its sales, but not oth-
          ers. fn 21

            Addressing this factor in Grain Processing Corp. v. American Maize-Products Co., the court ruled that
            "Reconstructing the market, by definition a hypothetical enterprise, requires the patentee to project eco-
            nomic results that did not occur. To prevent the hypothetical from lapsing into pure speculation, this
            court requires sound economic proof of the nature of the market and likely outcomes with infringement
            factored out of the economic picture." fn 22

            The patent holder — attempting to prove that there are no or few acceptable non-infringing substitutes
            under the second Panduit factor –– tends to have a narrow interpretation of what a consumer finds to be
            an acceptable alternative. In particular, the patent holder may attempt to show that any alternatives in the
            marketplace are truly inferior and do not have the distinct features and benefits of the product with the
            patented feature. Conversely, the alleged infringer tends to have a more expansive view of the market.
            For example, the alleged infringer may attempt to prove that there are many acceptable alternatives in
            the market, making it impossible to demonstrate with any reasonable degree of certainty that the patent
            holder would have sold additional units if the infringer was absent from such market.

            Market share approach. The second prong of the Panduit test requires proof that acceptable non-
            infringing substitute products were not available to satisfy demand during the period of infringement.
            Early interpretations of this prong required the patent holder to prove that there was a two-supplier mar-
            ket —itself and the infringer — and that a customer would either have purchased the patent holder’s
            product or the infringing product. If this burden was carried by the patent holder, customers would, by
            definition, have purchased the patent holder’s product absent the infringement.

            More recently, the courts have ruled that if multiple competitors exist in the marketplace, they may ap-
            ply a percentage of market share approach in the context of the second Panduit factor. For example, in
            State Industries, Inc. v. Mor-Flo Industries, Inc., fn 23 the Federal Circuit allowed the patent owner to es-
            timate sales that would have been made in the but-for world by nonparty competitors on the basis of
            their proportionate market share of infringing sales. fn 24 Under this approach, awarding lost profits
            based on market share is appropriate, even if acceptable non-infringing alternatives exist, if the patent
            owner is able to (a) demonstrate an established market share and (b) meet its burden under the other
            three Panduit factors. In this regard, the Federal Circuit stated the following:




fn 21
        Mentor Graphics Corporation v. EVE-USA, Inc., No. 15-1470 (Fed. Cir. Mar. 21, 2017) (Moore, J.)

fn 22
        Grain Processing Corp. v. American Maize-Prods. Co., 185 F.3d 1341 (Fed. Cir. 1999).

fn 23
        State Indus., 883 F.2d at 1573, 1577.

fn 24
        See footnote 23.


32                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 36 of
                                                           145
                 In the two-supplier market, it is reasonable to assume, provided the patent owner has the manu-
                 facturing and marketing capabilities, that it would have made the infringer’s sales. In these in-
                 stances, the Panduit test is usually straightforward and dispositive. ("[w]here a patent owner
                 maintains that it lost sales equal in quantity to the infringing sales, our precedent has approved
                 generally the [Panduit test] . . .")

                       In this case, there are multiple competitors, and the patent owner contends that all the competi-
                       tors infringed or sold a far less preferable alternative—fiberglass. The district court made the ab-
                       sence of acceptable substitutes, the second Panduit factor, neutral by crediting all the other com-
                       petitors with their market shares as State Industries requested. If the court is correct in its finding
                       that the other competitors were likely infringers of one or the other of State Industries’ patents,
                       State Industries would have been entitled to their shares of the market on top of its own and a
                       correspondingly greater share of Mor-Flo’s sales. If it is wrong in whole or in part, State Indus-
                       tries would have been entitled to its current share or to a lesser increase in share. fn 25

              The patent holder in State Industries was allowed to recover lost profits to the extent of its 40% national
              market share. fn 26 Additionally, the Federal Circuit determined that the lower court did not err in its de-
              termination of a reasonable royalty, which applied to the remaining 60% of infringing sales. fn 27

              In performing a market share analysis, the expert may consider recasting the market without the infring-
              ing product’s sales, as depicted in the following figure.




              With the market defined as including the defendant’s infringing sales, the plaintiff’s actual, unadjusted
              market share is 50% (left pie chart). With the infringing sales excluded from the market, the plaintiff’s
              market share is 67% (right pie chart). fn 28




fn 25
        Id.

fn 26
        Id. at 1579.

fn 27
        Id. at 1575.


                            © 2019, Association of International Certified Professional Accountants                         33
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 37 of
                                                           145
          The plaintiff’s ability to satisfy the second Panduit factor often hinges on (a) the interpretation of the
          relevant market and (b) what the consumer was looking for when purchasing the infringing item. Alt-
          hough the relevant market might be argued as encompassing nearly all competing substitute products,
          the Federal Circuit has narrowed the scope of the patent holder’s burden by ruling that substitute prod-
          ucts, which incorporate some, but not all, of the elements of the patented invention, do not necessarily
          constitute an acceptable substitute. Specifically, in Standard Havens Products, Inc. v. Gencor Industries,
          Inc., the Federal Circuit ruled that

                    . . . the mere existence of a competing device does not necessarily make that device an accepta-
                    ble substitute. A product on the market which lacks the advantages of the patented product can
                    hardly be termed a substitute acceptable to the customer who wants those advantages. Accord-
                    ingly, if purchasers are motivated to purchase because of particular features available only from
                    the patented product, products without such features—even if otherwise competing in the market
                    place—would not be acceptable non-infringing substitutes. fn 29

            In 2012, the Federal Circuit in Presidio Components, Inc. v. American Technical Ceramics Corp. again
            addressed this issue, stating "‘[A patentee] need not meet the impossible burden of negating every pos-
            sibility that a purchaser might not have bought another product or might not have bought any compara-
            ble product at all.’ Here, Presidio ‘need only show that there was a reasonable probability that the sales
            would have been made ‘but for’ the infringement.’...Moreover, the ‘[m]ere existence of a competing de-
            vice does not make that device an acceptable substitute.’...In some instances...products lacking the ad-
            vantages of the patented invention ‘can hardly be termed a substitute acceptable to the customer who
            wants those advantages.’..." fn 30

            As an example of the factors considered by the court in assessing non-infringing alternatives, the Federal
            Circuit in Presidio addressed whether American Technical Ceramics Corp.’s (ATC) "prior generation"
            two-piece capacitor (model 540L) was an acceptable, non-infringing alternative to the accused one-piece
            capacitor (model 545L) and the BB-model capacitor offered by Presidio. In addressing this issue, the
            court ruled that

                    The record shows that the proposed non-infringing substitutes are not adequate substitutes in the
                    same market at all. ATC’s 540L capacitors are broadband capacitors of a two-piece design. They
                    were the previous-generation capacitor replaced by ATC’s 545L. After the 545L capacitor was
                    released, ATC’s 540L capacitor sales decreased, while its 545L capacitor sales increased to sig-
                    nificant levels...[T]wo-piece had inferior reliability and performance results compared to one-
                    piece capacitors. Two ATC employees testified that the 540L product suffered from drawbacks
                    common with two-piece capacitors. The markets are also different because most assembly ma-
                    chines accept a single component, not a two-piece assembled component like the 540L. Indeed,
                    delicate two-piece capacitors break if set in place with too much force.



fn 28
    When determining the reconstructed market share, the plaintiff’s adjusted market share is calculated as 50% (plaintiff’s
actual market share) divided by 75% (the combined market share of plaintiff’s sales [50%] and other non-infringing sales
[25%], which excludes the infringing sales).

fn 29
        Standard Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1373 (Fed. Cir. 1991).

fn 30
        Presidio Components, Inc. v. American Technical Ceramics Corp., 702 F.3d 1351 (Fed. Cir. 2012).


34                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 38 of
                                              145
                 ...

                     The jury also heard Presidio’s expert...explain that products other than the BB capacitors could
                     not have met the demand if 545L capacitors were removed from the marketplace. [Plaintiff’s ex-
                     pert] testified that sales of ATC’s two-piece 540L capacitors were declining prior to ATC’s
                     launch of the 545L capacitor. He further discussed how both Presidio and ATC recognized that
                     the market was moving from two-piece to one-piece designs.

                     ATC argues customers would have turned to the two-piece DLI Opti-Cap capacitor had they not
                     purchased 545Ls. [Plaintiff’s expert] testified that ATC did not view the Opti-Cap as competition
                     for itself or Presidio. ATC communications show that during development of the 545L, ATC had
                     not found any customers who liked DLI’s product because "[m]echanically, it is difficult to work
                     with electrically, it does not perform as well as competitive devices (specifically ours and Presid-
                     io’s). So for all practical purposes, DLI is not a major concern."

                     The record contains substantial evidence to support the market’s migration away from a two-
                     piece design, thus supporting the jury’s finding of no acceptable non-infringing substitutes.

            The relevant market does include other devices or substitutes similar in physical and functional charac-
            teristics to the patented invention. fn 31 It excludes, however, alternatives "with disparately different pric-
            es or significantly different characteristics." fn 32 Once the market is defined, it generally becomes an
            easier task to determine how many suppliers operate in the defined relevant market. Market supplier in-
            quiry focuses on the number of companies involved in the supply market, not the number of alternatives
            in the relevant market.

            Market share was further addressed in BIC Leisure Products, Inc. v. Windsurfing International, Inc. On
            appeal, the Federal Circuit rejected the trial court’s award of lost profits because it found that
            "[a]ssuming BIC [Leisure] had not been in the market, Windsurfing did not show that BIC [Leisure]’s
            customers would have purchased sailboards from Windsurfing and other manufacturers in proportion to
            their market shares." fn 33 The Federal Circuit found that the types and prices of boards sold by the plain-
            tiff and defendant were different and would be purchased by distinct customers. In other words, absent
            infringement, purchasers of the infringing product would not purchase products from the patent holder,
            even in proportion to the patent holder’s market share.

            In American Seating Co. v. USSC Group, Inc., fn 34 an award of lost profits on the defendant’s sales of
            products that were non-infringing but substituted for infringing product sales was upheld. In this case,
            the plaintiff sought lost profits on sales made by the defendant based upon offers to sell in contract bids



fn 31
        Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l, Inc., 246 F.3d 1336 (Fed. Cir. 2001).

fn 32
        Id. at 1336, 1356.

fn 33
        BIC Leisure Prods., Inc. v. Windsurfing Int’l, Inc., 850 F. Supp. 224 (S.D.N.Y. 1994).

fn 34
        Am. Seating Co. v. USSC Group, Inc., 514 F.3d 1262 (Fed. Cir. 2008). The patent at issue relates to wheelchair tie-down
restraint systems for use in mass transit vehicles. At trial, the jury awarded $1,366,612 in lost profits on sales of infringing
product and $959,517 in lost profits on sales of replacement products. These awards included lost profits on collateral
sales of passenger seats.


                             © 2019, Association of International Certified Professional Accountants                           35
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 39 of
                                                          145
          describing an infringing product. Upon award of the contracts, the defendant delivered non-infringing
          replacement products in lieu of the infringing products described in the offer to sell contract bids. The
          Federal Circuit found that but for the defendant’s initial offer to sell the infringing products, the patentee
          would have otherwise made sales of its product covered by the patented technology. The court found
          that the jury’s conclusion that the replacement product was not an acceptable substitute was reasonable.

           In Golden Blount, Inc. v. Robert H. Peterson Co., fn 35 the Federal Circuit found there was a two-supplier
           market controlled by the patentee and defendant, and that but for the infringement, the patentee would
           have made the infringing sales. At the bench trial, the plaintiff’s damages expert provided testimony that
           there was sufficient demand, that there were no non-infringing alternatives, and that the plaintiff had
           sufficient marketing and manufacturing capacity. The plaintiff’s damages expert testified that the plain-
           tiff, along with the defendant, controlled 95% of the market and, therefore, a two-supplier market exist-
           ed. The court accepted the plaintiff’s calculation of damages based upon lost sales of an entire burner as-
           sembly as well as a full set of logs. The defendant appealed, arguing that the plaintiff had failed to prove
           the parties were competing for sales of two-burner installations, the calculation of the plaintiff’s margin
           was inaccurate, and certain sales should be excluded because they were returns from distributors. The
           district court’s damages theory was reviewed for abuse of discretion, and factual findings were reviewed
           for clear error. The Federal Circuit found that the patentee provided sufficient evidence regarding the
           probability that the sales would have been made but for the infringement. "By coming forward with no
           quantitative evidence to rebut this testimony, Peterson left itself open to the inference reasonably drawn
           by the district court." fn 36 On the issue of the returns from distributors, the court found that no lost sale
           existed upon which to base a damages award because no act of infringement occurred and vacated the
           award on this limited basis. The case was remanded to reexamine and recompute damages, if necessary,
           to exclude the returned units from the calculation of damages.

           In Calico Brand, Inc. and Honson Marketing Group, Inc. v. Ameritek Imports, Inc. and Acme Interna-
           tional Enterprises, Inc., the district court supported a claim for lost profits damages, noting that the sec-
           ond Panduit factor can be satisfied by applying the market share approach in instances when non-
           infringing alternatives exist. However, on appeal, the Federal Circuit vacated the lost profits award, con-
           cluding that application of the market share approach does not necessarily apply if the plaintiff cannot
           establish a reasonable probability that it would have made additional sales.

                   We hold that Calico failed to demonstrate a reasonable probability that, in the absence of the in-
                   fringing Ameritek lighters, Acme and/or its customers would have purchased Calico lighters ra-
                   ther than the non-infringing alternatives...Under these facts, Calico’s failure to establish that its
                   lost sales were a direct result of Acme’s sales of infringing lighters, and not due to the sales of
                   non-infringing lighters, precludes the recovery of lost profits.




fn 35
     Golden Blount, Inc. v. Robert H. Peterson Co., 438 F.3d 1354 (Fed. Cir. 2006). The patent at issue relates to gas-fired
fireplace burners and associated equipment. At trial, the district court awarded damages that were vacated by the appel-
late court and remanded to resolve the limited issue of the returned goods. The district court found damages of $429,256
in lost profits, which were trebled. Attorney’s fees were awarded in the amount of $622,015. The defendant appealed.

    Id. The court also rejected "Peterson’s arguments regarding the profit margins on each lost sale. The district court
fn 36

based its findings on both documentary and testimonial evidence, and Peterson has failed to convince us that these find-
ings were clearly erroneous."


36                      © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 40 of
                                                        145
                 ...Given the crowded nature of this market, there is no reasonable basis to support an assumption
                 that Calico would have made additional sales "but for" the presence of Ameritek lighters. The
                 record evidence shows that there were 20 to 30 brands of utility lighters comparable to the
                 Ameritek product.

                       ...

                       At trial, [Acme] offered unrebutted testimony that Acme had an established practice of purchas-
                       ing utility lighters from a California manufacturer that were interchangeable with the Calico
                       lighters. J.A. 184; see also J.A. 189 (testifying that there were a variety of other suppliers whose
                       utility lighters did not differ from the Ameritek product in terms of price, functionality, or con-
                       sumer preference). A seamless substitution of the asserted product with a non-infringing, alterna-
                       tive product that is sourced from a third party supplier, is evidence of acceptable non-infringing
                       alternatives under the second Panduit factor.

                               We reverse the district court’s conclusion that under a market share theory Calico would
                               have captured profits "but for" Acme’s infringement. fn 37

            Available and substitute. An accused infringer’s ability to produce an acceptable non-infringing substi-
            tute during the damages period may also defeat the patent holder’s recovery of lost profits. "...[B]ecause
            ‘a rational would-be infringer is likely to offer an acceptable non-infringing alternative, if available, to
            compete with the patent owner rather than leave the market altogether,’ the analysis must consider the
            impact of such alternate technologies on the market as a whole." fn 38 The infringer may attempt to show
            that it would have consummated some or all of the infringing product sales by selling another available,
            non-infringing substitute in the relevant market. In other words, customers would have selected the in-
            fringer’s available, non-infringing alternative, instead of the patented invention in the absence of in-
            fringement. Acceptable non-infringing substitutes may also use the design-around concept. The design-
            around concept refers to "mak[ing] something that performs the same function or has the same physical
            properties as [a patented product or process] but in a way different enough from the original that it does
            not infringe the patent." fn 39 The design-around alternative should provide the same or comparable utili-
            ty without infringing the patent.

            In Grain Processing, the Federal Circuit held that if a patent holder offers proof of sales it would have
            made but for the infringement, "an accurate reconstruction of the hypothetical ‘but-for’ market takes into
            account any alternatives available to the infringer." fn 40 The Federal Circuit explained that a product or
            process may qualify as an acceptable non-infringing substitute for purposes of defeating a lost profits
            claim, even if it was not "on the market" or "for sale" during the period of the infringement. fn 41 In that
            case, the accused infringer has the burden of showing that the alleged alternative would have been avail-



fn 37
        Calico Brand, Inc. v. Ameritec Imports, Inc. (Fed. Cir. 2013).

fn 38
        SynQor, Inc. v. Artesyn Technologies, Inc. et al. (Fed. Cir. 2013).

fn 39
        Bryan A. Garner, ed., Black’s Law Dictionary, Eighth Edition (St. Paul, MN: West Publishing Co, 2004), 478.

fn 40
        Grain Processing, 185 F.3d at 1341, 1351.

fn 41
        Id. at 1343.


                             © 2019, Association of International Certified Professional Accountants                    37
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 41 of
                                                          145
          able during the damage period. "Factors to consider include the ease with which a substitute was eventu-
          ally made available, the state of the technology, and the availability of input products and equipment." fn
            42


            The defendant in the Grain Processing case supported its claim that its non-infringing process would
            have been available during the infringement period. The defendant presented specific proof that it had
            "the necessary equipment, know-how, and experience" fn 43 during such period to implement the non-
            infringing process. The alleged infringer was also able to demonstrate that its non-infringing process
            created a product acceptable to customers based, in part, on market data obtained after converting to the
            non-infringing process but prior to the damages portion of the trial. fn 44 Notably, neither party to this
            dispute had contended that the alternative process infringed the patent or that the alternative was not ac-
            ceptable to customers. In light of Grain Processing, defendants may attempt to make arguments con-
            cerning "available alternatives" that may be less "available" than the option in that case.

            In Micro Chemical, Inc. v. Lextron, Inc., the Federal Circuit overruled the lower court’s grant of sum-
            mary judgment with regard to lost profits. In overruling the lower court, the Federal Circuit stated that
            "[t]he record shows that Lextron did not have the necessary equipment, know-how, and experience to
            make the Type 5 machine at the time of the infringement . . . [and] [t]he effects of the changes also were
            not well known or readily available." fn 45

            In Mitutoyo Corp. v. Central Purchasing, LLC, fn 46 the appellate court affirmed the district court’s deci-
            sion that "Mitutoyo was not entitled to a lost profit award, either for infringement or breach of contract,
            because it failed to establish any market overlap between its goods and Central’s." This ruling was
            grounded in the evidence that Mitutoyo’s products were priced substantially higher and included more
            advanced features than Central’s, coupled with the court’s conclusion that Mitutoyo failed "to introduce
            any direct evidence of market overlap." The court cited BIC Leisure Products in noting that in order to
            be entitled to lost profits, "a patent owner must prove a causal relation between the infringement and its
            loss of profits. The patent owner must show that 'but for' the infringement, it would have made the in-
            fringer's sales." fn 47 The existence of a causal relationship failed due to the price differential (and addi-
            tional features) between Mitutoyo’s and Central’s products.

            In DSU Medical Corp. v. JMS Co., Ltd., the Federal Circuit upheld the trial court’s exclusion of testi-
            mony proffered by DSU’s expert witness, whose testimony related to the "hypothetical existence or hy-
            pothetical terms of a contract" between the accused infringer and a third party. fn 48 DSU’s expert com-



fn 42
        SynQor, Inc. v. Artesyn Technologies, Inc. et al. (Fed. Cir. 2013).

fn 43
        Id. at 1354.

fn 44
        Id. at 1355.

fn 45
        Micro Chemical, Inc. v. Lextron, Inc., 318 F.3d 1119 (Fed. Cir. 2003).

fn 46
        Mitutoyo Corp. v. Cent. Purchasing, LLC, 499 F.3d 1284 (Fed. Cir. 2007).

fn 47
        Id. (citing BIC Leisure Prods. v. Windsurfing Int'l, Inc., 1 F.3d 1214, 1218 (Fed. Cir. 1993)).

fn 48
        DSU Med. Corp. v. JMS Co., Ltd., 471 F.3d 1293 (Fed. Cir. 2006).


38                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 42 of
                                                           145
          puted lost profit damages based on JMS’s sale of the accused Platypus guard as well as subsequent sales
          of the non-infringing WingEater guard, based on an "accelerated market entry notion that [DSU] would
          have captured the market in advance of the introduction of the WingEater, but for the infringing sales of
          the Platypus." fn 49 The appellate court affirmed the trial court’s exclusion of the DSU expert witness’s
          testimony with regard to lost profit damages, in part, because he "relied too heavily on hypothesized
          contracts in hypothesized markets that lacked sound economic grounding." fn 50 In addition, "[t]he trial
          court disallowed the [expert witness’] testimony on this subject because ‘sales of acceptable non-
          infringing substitute products [could not] be the basis of legally compensable patent damages,’ and the
          WingEater was an acceptable non-infringing substitute for the patented products." fn 51

              According to the court, "[w]hile it may be possible for an infringement to have a foreseeable, and there-
              fore compensable, effect on future contracts, the trial court was correct to perceive that it could not oc-
              cur when the future contract was itself for a non-infringing substitute." fn 52 However, with respect to
              DSU’s ability to secure sales of accused products through multiyear contracts, the court sustained the ju-
              ry’s lost profit award.

              In SynQor v. Artesyn Tech, the Federal Circuit affirmed the district court’s exclusion of certain evidence
              relevant to the assessment of the availability of non-infringing alternatives during the damage period.

                     As the district court noted, "uncontroverted" evidence demonstrated that significant improve-
                     ments in fully-regulated converter performance characteristics had just been made in 2010...As
                     such, the input components necessary to develop the replacement converters were not readily
                     available during the infringement period, and there is "no basis to conclude that the high per-
                     forming fully-regulated converters that Defendants were working on in late 2010 could have
                     been developed any earlier." Moreover, the record shows that, even with the benefit of recent
                     component improvements, it took Defendants nearly a year, if not longer, to make the replace-
                     ment converters available for commercial use. fn 53

              Factor 3 — Manufacturing and marketing capability to exploit demand. Manufacturing and mar-
              keting capacity and capability, the third Panduit factor, requires the patent holder to prove that the in-
              fringed sales could have been made by the patent holder within the relevant time period. This factor may
              be proven in a variety of ways. For example, the patent holder may demonstrate manufacturing capacity
              by showing that its facilities were capable (or could have been made capable of) producing the number
              of patented inventions demanded fn 54 or that the manufacturing could have been subcontracted to anoth-
              er manufacturing facility. fn 55 The patent owner typically will attempt to demonstrate the financial ca-


fn 49
        Id. (citing In Limine Order, 296 F. Supp. 2d at 1151).

fn 50
        Id.

fn 51
        Id. (citing DSU Med., 296 F. Supp. 2d at 1140, 1159 (N.D. Cal. 2003) (In Limine Order)).

fn 52
        Id.

fn 53
        SynQor, Inc. v. Artesyn Technologies, Inc. et al. (Fed. Cir. 2013).

fn 54
        Bio-Rad Lab., Inc. v. Nicolet Instrument Corp., 739 F.2d 604, 616 (Fed. Cir. 1984).

fn 55
        Gyromat Corp. v. Champion Spark Plug Co., 735 F.2d 549, 554 (Fed. Cir. 1984).

                           © 2019, Association of International Certified Professional Accountants                     39
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 43 of
                                                        145
          pacity, sales and marketing capacity, and management strength necessary to produce the additional
          units.

            The Federal Circuit has stated that "[t]he demand which a patentee must have the capacity to meet is
            measured by the total sales, by the patentee and the infringer, of the patented product." fn 56 The follow-
            ing factors may assist in determining capacity to meet such demand:

                •   The relative number of lost units compared to the historic sales of the patent holder. The larger
                    the volume of lost sales claimed by the patent holder compared to the historic sales volume, the
                    more difficult it may be to demonstrate capacity.

                •   It may have been necessary for the patent holder to increase production capacity. The patent
                    holder would need to demonstrate the ability (financial and technical) to increase production
                    within the required time period. In addition, it may be necessary to adjust the calculation of the
                    incremental profit margin to reflect the additional investment by the patent holder in increased
                    capacity.

                •   Analysis of the cost and availability of certain key raw materials may be necessary in order to
                    demonstrate that the patent holder had the ability to manufacture the lost sales that are being
                    claimed in the lost profit calculation. fn 57

                •   The size and effectiveness of the sales and distribution network that the patent holder has in
                    place compared with what it would need in order to make the lost sales volume.

                •   Channels of distribution for the actual historic sales may differ from those channels through
                    which the infringer made the infringing sales. The patent holder may need to demonstrate that it
                    had the ability to make sales through these alternate channels of distribution in order to prove
                    marketing capacity.

                •   In certain industry sectors, such as pharmaceuticals, increasing production capacity requires cer-
                    tification and approval from government agencies such as the Food and Drug Administration.
                    These approvals may increase the cost or time required before the patent holder can increase
                    production.

            The patent holder may be able to prove manufacturing capacity by demonstrating that sufficient capacity
            existed, could have been contracted for, or both, to manufacture the additional units that were infringed.
            The latter analysis would require the expert to quantify the costs of contract manufacturing of the pa-
            tented product. Alternatively, the patent holder can demonstrate manufacturing capacity by showing that
            it was feasible to expand its existing production facilities to meet the growing demand. However, this
            approach will often be found unfeasible when expansion would require closing down the production of a




fn 56
        Datascope Corp. v. SMEC, Inc., 879 F.2d 820, 825 (Fed. Cir. 1989).

   R. L. Parr, Intellectual Property Infringement Damages: a Litigation Support Handbook, 2d ed. (New York: John Wiley &
fn 57

Sons, 1999), 64–65.


40                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 44 of
                                                          145
          more profitable product. fn 58 With respect to marketing capacity, the patent holder should attempt to
          demonstrate its ability to reach the marketplace in question from a geographic or support perspective.

            Factor 4 — Quantifying lost profits. Lost profits do not have to be calculated with absolute precision
            but, rather, with reasonable probability. fn 59 In other words, lost profits are neither unfounded specula-
            tion, nor complete precision but, rather, an estimate. Because " . . . determination of a damage award is
            not an exact science[,] [t]he trial court must best approximate the amount to which the patent owner is
            entitled." fn 60 "When the amount of damages is not ascertainable with precision, reasonable doubt is ap-
            propriately resolved against the infringer." fn 61

            Typically, a patent holder may recover lost incremental profits, equal to the difference between (a) net
            revenues resulting from regaining the sales lost due to infringement and (b) the incremental cost of mak-
            ing those sales. This measure of profit loss is appropriate when the patentee’s fixed costs do not rise, or
            only slightly increase, relative to the increases in production. The Federal Circuit addressed this damage
            measure in Paper Converting Machinery Co. v. Magna-Graphics Corp., acknowledging that

                    [t]he incremental income approach to the computation of lost profits is well-established in the
                    law relating to patent damages. The approach recognizes that it does not cost as much to produce
                    unit N+1 if the first N (or fewer) units produced already have paid the fixed costs. Thus fixed
                    costs—those costs which do not vary with increases in production, such as management salaries,
                    property taxes, and insurance—are excluded when determining profits. fn 62

            "Incremental costs are distinct from marginal costs in that marginal costs include only those costs that
            vary when producing one more unit, whereas incremental costs include any costs that increase as pro-
            duction expands over a relevant range . . ." fn 63 The incremental profit margin is typically defined as the
            profit left after the deduction of those costs necessary to make and sell the additional units within a rele-
            vant incremental range. For example, 5,000 products may be produced at a certain level of incremental
            cost, but if a quantity greater than 5,000 is produced, the incremental costs may be reduced. The cost re-
            duction may arise, for example, from the producer’s ability to obtain volume discounts for purchasing
            additional materials. The incremental profit margin may be expressed in terms of either a specific dollar
            amount per unit or as a percentage of the unit price of the product.

            Conceptually, lost profits can be separated into two parts, namely (a) the but-for lost sales or revenues
            and (b) the incremental profit margin on those but-for sales. The courts have often followed the recom-
            mendations of accounting or economic experts in this area. As one example, in Lam, Inc. v. Johns-



   Polaroid Corp. v. Eastman Kodak Co., 16 U.S.P.Q.2d 1481, 1511 (D. Mass. 1990), typographical errors to opinion
fn 58

amended by 17 U.S.P.Q.2d 1711 (D. Mass. 1991).

fn 59
        Bio-Rad Lab., 739 F.2d at 604, 616.

fn 60
        King Instrument Corp. v. Otari Corp., 767 F.2d 853, 863 (Fed. Cir. 1985).

fn 61
        Del Mar Avionics, Inc. v. Quinton Instrument Co., 836 F.2d 1320 (Fed. Cir. 1987).

fn 62
        Paper Converting Mach. Co. v. Magna-Graphics Corp., 745 F.2d 11, 14 (Fed. Cir. 1984).

fn 63
        Micro Motion, Inc. v. Exac Corp., 761 F. Supp. 1420, 1429 (N.D. Cal. 1991).


                          © 2019, Association of International Certified Professional Accountants                      41
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 45 of
                                                        145
          Manville Corp., the Federal Circuit awarded the patent holder incremental profits based on the following
          calculation:

                1. Start with revenue derived from sales of the patented product and subtract the direct costs of ma-
                   terial, labor, commissions, and freight for these sales.

                2. Divide this difference by the number of units sold by the patent holder, yielding the incremental
                   profits per unit.

                3. Multiply this incremental profit figure by the number of infringing units sold.

                4. Solve for the aggregate lost profits by the patent holder. fn 64

Lost Profits in Copyright, Trademark, Trade Secret, and Trade Dress Cases

            In copyright, trademark, and trade secret cases, lost profits represent those profits that the intellectual
            property owner failed to earn as a result of the infringement. The lost sales measure attempts to equate
            the intellectual property owner’s damages with the profits that would have been earned from each lost
            sale due to the infringer’s misconduct. The lost profit test typically applies only if the intellectual prop-
            erty owner and the infringer were actual or potential competitors; otherwise, the infringement is unlikely
            to have caused the intellectual property owner to lose sales.

            The application of the concept of lost profits is similar in copyright, trademark, and trade secret cases as
            discussed for patents elsewhere in this aid, except that the individual circuits, rather than the Federal
            Circuit, hears federal appeals, which has led to more variation among rulings. The practitioner should
            work with counsel to determine the appropriate legal guidelines for the relevant jurisdiction.

Revenues in Lost Profits Calculations
Measuring Revenues

            The beginning point in the estimation of lost profits is the measurement of lost revenues. The primary
            question to be answered is what additional revenues would have been generated by the plaintiff but for
            the actions of the defendant? That is, if the infringing sales had not occurred, what would the purchasers
            have purchased from the plaintiff and at what price?

            The following issues are relevant to measuring the revenue on lost sales:

                •   What is the appropriate period of damages?

                •   Are lost profits recoverable for the entire apparatus in which the infringing sale is included or on-
                    ly for the feature covered by the intellectual property in suit?

                •   How is the number of units of the infringing product to be determined?




fn 64
        Lam, Inc. v. Johns-Manville Corp., 718 F.2d 1056 (10th Cir. 1983).


42                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 46 of
                                                        145
              • Can lost profits be recovered for products and services not covered by the intellectual property in
                 suit?

               •      Did the infringer cause an effect on the price that the intellectual property holder could have
                      charged but for the infringer’s actions?

           These issues are discussed in the following sections.

Damage Period

           The damage period may begin at the onset of infringement of existing intellectual property. In the case
           of patent disputes in which the patent owner’s products are marked as patented, the damage period be-
           gins when the infringing product is made, sold, imported, or offered for sale. fn 65 Conversely, if the pa-
           tent owner’s products are not marked as patented, the damage period begins only when the infringer re-
           ceives actual notice of infringement and has made, sold, imported, or offered for sale an infringing
           product.

           The damage period typically ends on the date of trial. In the case of patents, damages may also end upon
           patent expiration if the patent expires before trial. However, subsequent to trial, a patent owner may seek
           compensation for an infringer’s impact on the patent owner’s prospective sales if that impact emanates
           from the market effect of the infringer’s past infringement. (This issue is particularly relevant to a price
           erosion claim, which is discussed in the section, "Measuring Incremental Costs," in this chapter.) In ad-
           dition, certain types of infringement may inherently continue beyond the trial date. For example, if the
           term of a contract to supply a particular service on patented goods extends beyond the trial date, damag-
           es may be awarded for sales made after that date. The pendency of an injunction may influence whether
           such damages are awarded. Damages cannot be awarded for infringement that occurred more than six
           years prior to the filing of the complaint for patent disputes. fn 66

           An issue that may affect damages is whether a defendant’s infringement resulted in a market entry ad-
           vantage that would not have existed but for the infringement. If the defendant, after issuance of an in-
           junction, can enter the market again with a competing product sooner than would have been possible
           without the infringement, the plaintiff may suffer additional future lost sales and profits. This is most
           likely to occur if the patent is at or near expiration.

Sales Price

           Damages are often calculated based on the intellectual property owner’s pre-infringement (actual) sales
           prices. The courts require documentation from the intellectual property owner to justify the method or
           basis for estimating these prices. If multiple models of the same product are involved, courts may use
           the average price of the number and type of model sold.

           Several aspects of the infringed product’s past pricing history may be scrutinized. The product’s pricing
           history may be examined to determine the historical rate of price increases or decreases. Additionally, it
           may be appropriate to compare the historical rate of price increases to the historical inflation rate so that



fn 65
        35 USC 287.

fn 66
        35 USC 286.


                           © 2019, Association of International Certified Professional Accountants                      43
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 47 of
                                                          145
          the impact of inflation is removed. The plaintiff’s pricing models for quantity and early pay discounts
          may also be relevant.

Price Erosion

            A claim for price erosion may exist if (a) the patent holder fn 67 is not able to increase prices as much as
            he or she would have absent the infringement, or (b) the patent holder is forced to decrease price in the
            face of the competition due to the infringer’s conduct. The earliest known case involving the issue of
            price erosion was Yale Lock Manufacturing Co. v. Sargent in 1886. fn 68

            Price erosion was addressed by the Federal Circuit in Lam, which affirmed a damage award for products
            sold by the patent holder at a depressed price. fn 69 The patent holder projected sales through the in-
            fringement period based on the rate of pre-infringement growth for the patented product. The patent
            holder then calculated the damages by subtracting the actual sales from projected sales during the in-
            fringement period. fn 70 The projected sales excluded price reductions implemented to compete with the
            infringer’s product. fn 71

            Courts have held that a claim for price erosion can be sustained if an infringer’s actions prevented an in-
            tellectual property holder from raising prices or maintaining historical price increases. For example, in
            Ziggity Systems, Inc. v. Val Watering Systems, the court held that but for the infringement, the patent
            holder would have raised the price for products covered by the patent. fn 72 The court applied this theory
            to both the sales made by the patent holder and those made by the infringer, which collectively repre-
            sented 95% of the total market. However, the court did not consider the doctrine of price elasticity to be
            applicable to its analysis. fn 73 Price elasticity, which measures the responsiveness of quantity demanded
            to a change in price, fn 74 is discussed in the section, "Price Elasticity," in this chapter.

            A careful analysis of the industry in which the infringed and infringing products operate is often central
            to assessing a potential price erosion claim. For example, in Crystal Semiconductor Corp. v. TriTech
            Microelectronics International, Inc., Crystal Semiconductor’s expert witness attempted to measure price
            erosion by comparing the price performance of (a) the plaintiff’s product covered by the patent in suit




fn 67
    Price erosion claims are not limited to patent suits, although they are less common in other types of intellectual prop-
erty disputes.

fn 68
        Yale Lock Mfg. Co. v. Sargent, 117 U.S. 536 (1886).

fn 69
        Lam, Inc. v. Johns-Manville Corp., 718 F.2d 1056, 1067 (Fed. Cir. 1983).

fn 70
        Id. at 1068.

fn 71
        Id. at 1067.

fn 72
        Ziggity Sys., Inc. v. Val Watering Sys., 769 F. Supp. 752, 824 (E.D. Pa. 1990).

fn 73
        Id. at 824.

fn 74
        M.L. Katz and H.S. Rosen, Microeconomics, 3d ed. (Boston: McGraw-Hill, 1998), 73.


44                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 48 of
                                                        145
          and (b) a similar product manufactured by the plaintiff that served a different market. fn 75 The expert’s
          approach compared the market for Crystal Semiconductor’s computer audio chips in the Apple comput-
          er market to the market for Crystal Semiconductor’s computer audio chips in the IBM and IBM-
          compatible personal computer (PC) market. This benchmark approach was designed to link the price
          performance of a non-infringed product to the price performance of the infringed product as a reasona-
          ble proxy. The Federal Circuit, however, found this benchmark approach unreliable because the "Apple
          CODEC market had characteristics of an oligopoly while the PC CODEC [IBM-compatible] market was
          competitive." fn 76

              In Crystal Semiconductor, the Federal Circuit also addressed the necessity of examining the law of de-
              mand in the context of potential price erosion. In this regard, the court found that Crystal had failed "to
              show the reaction of the market if, ‘but for’ [the] infringement, Crystal would have tried to charge at
              least 89¢ more per CODEC. All markets must respect the law of demand." fn 77 In other words, if the pa-
              tent holder claims it could have charged higher prices but for the infringement, the patent holder must
              show the impact of such higher prices on the units demanded in the marketplace.

              Another case illustrating the importance of industry analysis in price erosion litigation is Ericsson, Inc.
              v. Harris Corp. fn 78 Ericsson (the patent owner) contended that it was entitled to "lost profits due to lost
              sales" and "lost profits due to price erosion." To prove lost profits due to lost sales, Ericsson divided the
              market between the broader "Harris market" and the narrower "Ericsson market." The Harris market in-
              cluded customers that designed the infringing Harris product into their products. But these Harris cus-
              tomers may not have designed the Ericsson patented product into their products, meaning that Harris had
              actually expanded the market. The narrower Ericsson market was limited to customers that had designed
              the Ericsson patented product into their products. The court upheld this market segmentation, finding
              that "Ericsson’s market definitions and allocations were supported by substantial and economically
              sound evidence." fn 79

              To prove lost profits due to price erosion, Ericsson sought to identify factors that precluded competition,
              including costs to redesign the competing devices as well as the contested patent itself. Ericsson also
              contended that the uniqueness of the market would have enabled it to increase volumes at a higher price.
              The court acknowledged that Ericsson had "presented evidence of the high switching costs associated
              with redesigning a line card, the relatively low costs of SLICs,...[and] substantial evidence of the simi-
              larities between the two products and their markets." fn 80

              The Crystal Semiconductor and Ericsson decisions demonstrate two important principles that should be
              addressed in analyzing price erosion claims, namely (a) the possibility that the infringer has expanded



fn 75
        Crystal Semiconductor Corp. vs. TriTech Microelectronics Int’l, Inc., 246 F. 3d 1336, 1357 (Fed. Cir. 2001).

fn 76
        Id. at 1358.

fn 77
        Id. at 1359.

fn 78
        Ericsson, Inc. v. Harris Corp., 352 F. 3d 1369 (Fed. Cir. 2003).

fn 79
        Id. at 1369.

fn 80
        Id.


                           © 2019, Association of International Certified Professional Accountants                      45
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 49 of
                                                        145
          the market over what it would have been but for the infringement and (b) the care that should be used in
          attempting to identify benchmarks.

Considerations in the Calculation of Price Erosion

            In order to recover price erosion damages, the patent holder must show that but for the infringement, it
            would have sold its products at higher prices. fn 81 However, an analysis would have to account for the
            impact higher prices would have on the but-for quantities. fn 82

            In a price erosion calculation, several factors should be examined for their potential effect on the non-
            infringed price. These factors include the price elasticity of the intellectual property owner’s product that
            competes with the infringing product and other factors that may influence the prices of the two compet-
            ing products, including the market structure, profit margin data, price quotes, and internal communica-
            tions from sales people describing how they were compelled to lower prices.

Price Elasticity

            The price elasticity of supply and demand is often central to the calculation of damages based on alleged
            price erosion. The price elasticity of demand measures the sensitivity of the quantity demanded to price
            changes of the product. fn 83 Under basic economic principles of supply and demand, an increase in the
            price of a product usually results in a decrease in the amount of the product demanded. fn 84 Conversely,
            a decrease in price usually results in an increase in the quantity demanded. A product’s price elasticity of
            demand is the percentage change in quantity demanded divided by the percentage change in price. fn 85
            In other words, elasticity reveals how much the quantity demanded for a product varies with a change in
            price.

            The interrelationship between price elasticity and price erosion is apparent in 3M Co. v. Johnson &
            Johnson. In that case, the special master ruled that the "vigorous price competition" between 3M and
            Johnson & Johnson had caused a reduction in the price of the infringed product during the infringement
            period, and that absent the competition, 3M would have been able to raise the price of the product.
            However, the court found that 3M would have contracted the size of the market as a result of the price
            increases. fn 86




fn 81
        Ericsson, Inc. v. Harris Corp., 352 F.2d at 1378 (citing BIC Leisure Prods., Inc. v. Windsurfing Int’l, Inc., 1 F.3d 1214, 1220
(Fed. Cir. 1993)).

fn 82
        See id. at 1378 (citing Crystal Semiconductor Corp. vs. TriTech Microelectronics Int’l, Inc., 246 F.3d1357 (Fed. Cir.
2001)).

fn 83
        R. Pindyck and D. Rubinfeld, Microeconomics, 5th ed. (Upper Saddle River, NJ: Prentice Hall, 1998), 30.

fn 84
        Id. at 30.

fn 85
        Id. at 30.

fn 86
        3M Co. v. Johnson and Johnson, 976 F.2d 1559, 1579 (Fed. Cir. 1992).


46                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 50 of
                                                         145
          In its Crystal Semiconductor decision, the court addressed the law of demand and price elasticity, quot-
          ing the following excerpt from Paul Samuelson’s text, Economics: fn 87

                    According to the law of demand, consumers will almost always purchase fewer units of a prod-
                    uct at a higher price than at a lower price, possibly substituting other products. For example, if
                    substitution of a product was impossible and the product was a necessity, elasticity of demand
                    would be zero—meaning consumers would purchase the product at identical rates even when the
                    price increases. This very rare type of market is called inelastic. On the other side of the spec-
                    trum, if any price increase would eradicate demand, elasticity of demand would be infinite—
                    meaning consumers would decline to purchase another single product if the price increases by
                    any amount. This very rare type of market is called perfectly elastic. fn 88

            The qualified expert can use a variety of tools from both statistics and economics to determine the price
            elasticity of demand for a product.

Market Analysis of Infringing Product

            An examination of the market that the plaintiff’s product serves is required to assess the merits of a price
            erosion claim. The number of competitors in a given market influences the prices established in that
            market, with price erosion easier to measure in two-supplier markets than in multi-supplier markets.
            However, an intellectual property owner cannot merely assume that it would capture the entire market
            absent the infringement simply because it operates in a two-supplier market. Further, market size can be
            affected by a number of issues. For example, the defendant may contend that it had expanded the market
            by entering it with a lower-priced infringing product, negating any price erosion claim. fn 89

            The intellectual property owner also cannot assume that the infringer would be absent from the market
            absent the infringement, especially if the infringer sells multiple products, only one of which infringes.
            In such a case, the infringer may affect the size of the market through (a) discounting similar model
            products, (b) adding features to existing products to entice customers, or (c) designing around the patent
            and offering a new product.

            In a market in which the intellectual property holder and infringer are two competitors among many,
            price erosion may be much more difficult to prove or measure. In a market with a large number of com-
            peting products, price is much less influenced by the actions of a single competitor; rather, the entire
            market acts to set the price. As more and more firms compete in a market, each may find it harder to
            raise prices and avoid losing sales to other firms. fn 90



fn 87
        Paul Samuelson, Economics, 11th ed. (1980), 53–55.

   Crystal Semiconductor Corp. vs. TriTech Microelectronics Int’l, Inc., 246 F. 3d 1336, 1359 (Fed. Cir. 2001). In Crystal
fn 88

Semiconductor, the Federal Circuit indicated that the "patentee’s price erosion theory must account for the nature, or def-
inition, of the market . . . and the effect of the hypothetical increased price on the likely number of sales at that price in the
market."

   R. Weil, M. Wagner, and P. Frank, eds., Litigation Services Handbook, 3d ed. (New York: John Wiley and Sons, Inc.,
fn 89

2001), 30.

fn 90
        R. Pindyck and D. Rubinfeld, Microeconomics, 5th ed. (Upper Saddle River, NJ: Prentice Hall, 1998), 345.

                          © 2019, Association of International Certified Professional Accountants                              47
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 51 of
                                                           145
          Price erosion may also be claimed on products that are serving two different markets. Identifying differ-
          ences in the markets served by the infringing product and the intellectual property owner’s product can
          reveal the factors that influence price in each of those markets.

Substitutes and New Product Entrants

             Potential substitutes for the infringed product from its own segment and competing industries should be
             examined with regard to price erosion. Substitutes that limit the potential returns of an industry by plac-
             ing a ceiling on the prices that firms in that industry can profitably charge fn 91 can diminish or invalidate
             a price erosion claim.

             The threat of new entrants into the infringed product’s industry should also be examined. "New entrants
             to an industry bring new capacity, the desire to gain market share and often substantial resources. Prices
             can be bid down or incumbents’ costs inflated as a result, reducing profitability." fn 92 The likelihood of
             new entrants into an industry may have an effect on the price for an infringed product. This factor
             should be considered in assessing potential price erosion. Conversely, barriers to entry into an industry
             or a market may simplify an argument for price erosion.

Power of Suppliers and Buyers

             Suppliers and buyers may influence the price of an infringed product. With respect to buyers, factors
             that may influence price include (a) the percentage of total sales an individual buyer represents to a sell-
             er and (b) the ability of buyers to easily switch to another product. fn 93 If buyers of the product that suf-
             fered price erosion have significant market power, their impact on the market and price of the infringed
             product should be considered; the lower price may have come from buyer power, not additional compe-
             tition. Similarly, the power of suppliers in the creation of the infringed product may be examined. fn 94

             The switching costs of the buyer may also be considered. If the buyer’s costs of switching from the pa-
             tented technology to a different technology are significant, the intellectual property holder may have a
             captive market. In such a case, prices could be substantially increased without affecting demand.

Entire Market Value Rule and Apportionment — Lost Profits

             Lost revenues in intellectual property disputes may be calculated based on the selling price of the com-
             ponent of a system that is covered by the intellectual property in suit or, alternatively, the lost revenue
             may be the amount lost on the sale of the entire unit, product, or system of which the component piece
             was a part. This latter approach is referred to as the entire market value rule, which allows for the recov-
             ery of damages based on the value of an entire apparatus containing several features, even though only
             one feature is covered by the intellectual property in suit. fn 95 The entire market value rule ordinarily


fn 91
        M. Porter, Competitive Strategy (New York: Macmillan Publishing, 1980), 23.

fn 92
        Id., 7.

fn 93
        Id., 25.

fn 94
        Id., 28.

fn 95
        Leesona Corp. v. United States, 599 F.2d 958, 974 (Ct. Cl. 1981).

48                        © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 52 of
                                                           145
           applies when the non-patented and patented components are physically part of the same machine, as in
           the Rite-Hite case. fn 96 However, some courts have extended the rule’s application to physically separate
           non-patented components, so long as they are considered part of one complete machine or constitute a
           functional unit. fn 97

            The entire market value rule has been applied to both lost profits and a reasonable royalty. The rule rec-
            ognizes that, in some cases, the economic value of intellectual property may be greater than the value of
            the sales of the covered part alone. fn 98 Essentially, the entire market value rule applies if the patent
            holder would have sold the complete device (rather than just the patented component) if there had been
            no infringement.

            For example, in King Instruments Corp. v. Perego, the Federal Circuit awarded the patent holder lost
            profits on sales made by the infringer of non-patented parts for a video tape splicing machine that used
            the patented invention. fn 99 Similarly, in State Industries, the Federal Circuit awarded damages based on
            the patent holder’s profit margin on the sales of an entire water-heating unit. This case concerned the in-
            fringement of a patented method for adding foam insulation to the water heaters during the manufactur-
            ing process. fn 100

            In contrast, in Hughes Aircraft Co. v. United States, the Federal Circuit declined to award damages
            based upon the entire market value rule. Hughes argued that the government had infringed its patent
            controlling the altitude of a spacecraft and that the damage award should include the value of the patent-
            ed device plus the value of the payload. The payload was the non-infringing satellite that was attached to
            the spacecraft with the patented device. The court, however, found that Hughes could not reasonably
            have anticipated the sale of the satellite if it had been granted the contract to build the infringing space-
            craft. As the satellite and the spacecraft did not constitute a functional unit, application of the entire
            market value rule was unwarranted. fn 101




fn 96
        Rite-Hite, 56 F.3d at 1538, 1549.

    Id.; see also, Kalman v. Berlyn Corp., 914 F.2d 1473, 1485 (Fed. Cir. 1990). (affirming an award of damages for filter
fn 97

screens used with a patented filtering device); TWM Mfg. Co., Inc. v. Dura Corp., 789 F.2d 895, 901 (Fed. Cir. 1986) (affirm-
ing award of damages for non-patented wheels and axles sold with patented vehicle suspension); Kori Corp. v. Wilco
Marsh Buggies & Draglines, Inc., 761 F.2d 649, 656 (Fed. Cir. 1985) (affirming an award of damages for non-patented up-
pers of an improved amphibious vehicle having a patented pontoon structure).

    Brunswick v. United States, 36 Fed. Cl. 204 (Fed. Cir. 1996), aff’d, 182 F.3d 946 (Fed. Cir. 1998); see also, Gargoyles, Inc.
fn 98

v. United States, 37 Fed. Cl. 95 (Fed. Cir. 1997) (using the entire market value rule to calculate the royalty base), aff’d, 113
F.3d 1572 (Fed. Cir. 1997); Fonar Corp. v. General Elec. Co., 107 F.3d 1543 (Fed. Cir. 1997), cert. denied, 522 U.S. 908 (1997).
But see, In re Dahlgren Int’l, Inc., 811 F. Supp. 1180 (N.D. Texas 1992) (calculating a royalty base without including non-
patented goods or services, even though lost profit calculations account for such items).

    King Instruments Corp. v. Perego, 65 F.3d 941 (Fed. Cir. 1995) (Nies, J., dissenting), reh’g denied, petition for rehearing
fn 99

en banc declined, 72 F.3d 855 (Fed. Cir. 1995) (Nies, J., dissenting).

fn 100
            State Indus., 883 F.2d at 1573, 1577.

fn 101
            Hughes Aircraft Co. v. United States, 31 Fed. Cl. 464 (Fed. Cir. 1994).


                          © 2019, Association of International Certified Professional Accountants                              49
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 53 of
                                                             145
           Further, in Juicy Whip, Inc. v. Orange Bang, Inc., the patent related to a device that dispensed beverag-
           es. The device contained a transparent bowl that provided a large capacity for beverage sales and was al-
           so resistant to bacterial growth. The district court did not allow the patentee to present evidence that the
           defendant’s conduct caused enhanced damages because it affected the patentee’s sales of related, non-
           patented juice syrup. The Federal Circuit held that the "district court abused its discretion by disallowing
           Juicy Whip's presentation of factual support for the theory of lost profits" on non-patented juice syrup
           sales. fn 102

            The Federal Circuit concluded that the district court "was clearly erroneous in determining that there
            was no functional relationship between Juicy Whip’s dispenser and the syrup; on the contrary, it is clear
            that there is such a relationship, and Juicy Whip should be entitled to prove damages with respect to lost
            profits from lost syrup sales." The Federal Circuit’s opinion was that the district court incorrectly ap-
            plied the entire market value rule because, in fact, the dispenser and syrup were analogous to parts of a
            single assembly or a complete machine. The Federal Circuit cites Rite-Hite in noting that the entire mar-
            ket value rule "has been extended to allow inclusion of physically separate unpatented components nor-
            mally sold with the patented components" with the stipulation that both are "considered to be compo-
            nents of a single assembly or parts of a complete machine, or they together constituted a functional
            unit." fn 103

            The entire market value rule may also apply to the determination of a reasonable royalty. See the sec-
            tion, "Entire Market Value Rule — Reasonable Royalty," in this chapter.

            Discussion of the entire market value rule may also lead to a discussion of apportionment. In Mentor
            Graphics Corporation v. EVE-USA, Inc., the Federal Circuit addressed whether there is a need for ap-
            portionment in instances in which there is infringement of a patented component or feature in a multi-
            component product that includes other non-patented components or features. Here, the court considered
            Mentor’s lost profits claim in connection with infringing sales of emulators, of which, defendants ar-
            gued, the "allegedly infringing features were just two features of emulators that comprise thousands of
            hardware and software features." Defendants argued that Mentor should be entitled to recover only "the
            amount of profit properly attributable to its patented features," rather than the profit associated with the
            lost emulator sales. In response to the defendants’ argument in favor of apportionment, the Federal Cir-
            cuit claimed

                    We agree with Synopsys that apportionment is an important component of damages law general-
                    ly, and we believe it is necessary in both reasonable royalty and lost profits analysis. See Erics-
                    son, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014) ("Apportionment is required
                    even for non-royalty forms of damages." (citing Garretson, 111 U.S. at 121)); VirnetX, Inc. v.
                    Cisco Sys., Inc., 767 F.3d 1308, 1326 (Fed. Cir. 2014) ("No matter what the form of the royalty,
                    a patentee must take care to seek only those damages attributable to the infringing features" (cit-
                    ing Garretson, 111 U.S. at 120-21)). In this case, apportionment was properly incorporated into
                    the lost profits analysis and in particular through the Panduit factors. Panduit's requirement that
                    patentees prove demand for the product as a whole and the absence of non-infringing alternatives
                    ties lost profit damages to specific claim limitations and ensures that damages are commensurate



fn 102
             Juicy Whip, Inc. v. Orange Bang, Inc., 382 F.3d 1367 (Fed. Cir. 2004).

fn 103
            Rite-Hite, 56 F.3d at 1538, 1543.


50                        © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 54 of
                                                            145
                  with the value of the patented features. We leave for another day whether a different theory of
                  "but for" damages adequately incorporates apportionment principles.[7] We hold today that on
                  the undisputed facts of this record, satisfaction of the Panduit factors satisfies principles of ap-
                  portionment: Mentor's damages are tied to the worth of its patented features....

                    Panduit limits lost profits to sales where there are no acceptable non-infringing alternatives that
                    the customer would have purchased. We hold that the district court did not err in refusing to fur-
                    ther apportion lost profits after the jury returned its verdict applying the Panduit factors. We
                    conclude that, when the Panduit factors are met, they incorporate into their very analysis the val-
                    ue properly attributed to the patented feature. We affirm the district court's denial of judgment as
                    a matter of law and/or motion for new trial with regard to damages. fn 104

Convoyed or Collateral Sales

            Lost profits can be awarded for the lost sales of ancillary or accessory products (that is, convoyed or col-
            lateral sales). Convoyed sales generally include sales of products not covered by the intellectual property
            in suit but that are caused by the sale or use of that intellectual property, for example, the unpatented
            juice mix used in a patented juice machine.

            When determining whether a patent holder may recover damages for convoyed sales, the expert should
            be careful to distinguish that issue from the application of the entire market value rule. The entire market
            value rule allows for the recovery of damages based on the value of an entire apparatus containing sev-
            eral features, even though only one feature is patented. fn 105 In contrast, convoyed sales are of items that
            are not typically a physical part of the original device but which are sold as a result of the sale of the pa-
            tented item.

            The Federal Circuit has stated that "[t]he expression ‘convoyed sales’ should preferably be limited to
            sales made simultaneously with a basic item; the spare parts here should best be called ‘derivative
            sales.’" fn 106 "[I]t is not the physical joinder or separation of the contested items that determine their in-
            clusion in or exclusion from the compensation base for computing a royalty ... so much as their financial
            and marketing dependence on the patented item under standard marketing procedures for the goods in
            question." fn 107

            Regardless of the terminology used, the test for damages remains the same. That is, the intellectual
            property holder may recover damages for convoyed sales if the intellectual property owner can prove
            that it would have made those sales but for the infringement.

            Under the entire market value rule and convoyed sales doctrine, an intellectual property owner is not
            permitted to recover losses for products that are sold with the patented item merely for a business or
            marketing advantage. In Rite-Hite, the Federal Circuit stated that it would not extend liability "to include



fn 104
            Mentor Graphics Corporation v. EVE-USA, Inc., No. 15-1470 (Fed. Cir. Mar. 21, 2017) (Moore, J.)

fn 105
            Paper Converting Mach. Co. v. Magna-Graphics Corp., 745 F.2d 11, 22 (Fed. Cir. 1984).

fn 106
            Carborundum Co. v. Molten Metal Equip. Innovations, Inc., 72 F.3d 872, 881n8 (Fed. Cir. 1995).

fn 107
            Leesona, 599 F.2d 958, 974, cert. denied, 444 U.S. 991 (1979).


                          © 2019, Association of International Certified Professional Accountants                        51
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 55 of
                                                            145
           items that have essentially no functional relationship to the patented invention and that may have been
           sold with an infringing device only as a matter of convenience or business advantage." fn 108 Further,
           there should be a reasonable probability that the sale of the patented item would have caused the sale of
           the non-patented accessory. But all facts and circumstances should be carefully analyzed. For example,
           in King Instrument Corp. v. Otari Corp., the court stated that the "infringer had acquired an implied li-
           cense to sell unpatented repair parts through payment of damages as to past infringing machine sales and
           could not be enjoined from selling any spare parts." fn 109

            An intellectual property holder may recover damages for lost sales of services related to the patented in-
            vention. In Ristvedt-Johnson, Inc. v. Brandt, Inc., the court awarded the patent holder lost profits on ma-
            chine sales, repair services, preventive maintenance inspection agreements, and supplies. The plaintiff
            was able to demonstrate that the one-year maintenance agreements were normally purchased when a
            customer bought the patented coin sorter. However, the court restricted the award for the contracts to the
            period during which the infringement occurred. fn 110

            In DePuy Spine, the Federal Circuit reversed the award of $77.2 million in lost profits on unpatented
            pull-through products. The Federal Circuit concluded that the patent holder was "not legally entitled to
            recover lost profits on ... unpatented products" because "it is undisputed that DePuy’s unpatented pull-
            through products neither compete nor function with its patented SummitTM and MountaineerTM devic-
            es and were sold (i.e., ‘pulled-through’) only by virtue of DePuy’s business relationship with surgeons."
            fn 111


            The court noted that "[i]n contrast to such functionally-integrated components that are properly subject
            to lost profits, ‘there is no basis for extending that recovery to include damages for [unpatented] items
            that are neither competitive with nor function with the patented invention.’" The Federal Circuit stated
            that "lost profits cannot be recovered on unpatented items ‘that have essentially no functional relation-
            ship to the patented invention and that may have been sold with an infringing device only as a matter of
            convenience or business advantage.’" fn 112

            In American Seating, the patent was directed to a wheelchair restraint system that complied with the
            Americans with Disabilities Act for use in mass transit vehicles. The patent at issue did not cover either
            flip-up or fixed passenger seats. The trial court granted USSC’s motion "to set aside the verdict for con-
            voyed sales because the record evidence, viewed in the light most favorable to American Seating, was
            insufficient as a matter of law for the jury to find that the patented tie-down system and unpatented pas-
            senger seats were part of a single functional unit." The Federal Circuit agreed with the trial court’s con-
            clusions that the patent owner failed as a matter of law to meet its burden of establishing a functional re-
            lationship between passenger seats and the patented restraint system. The court confirmed that the jury




fn 108
            Rite-Hite, 56 F.3d at 1538, 1550.

fn 109
            King Instrument Corp. v. Otari Corp., 814 F.2d 1560 (Fed. Cir. 1995).

fn 110
            Ristvedt-Johnson, Inc. v. Brandt, Inc., 805 F. Supp. 557, 565 (N.D. Ill. 1992).

fn 111
             DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314 (Fed. Cir. 2009).

fn 112
            Id. (citing Rite-Hite, 56 F.3d at 1551).


52                         © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 56 of
                                                           145
           properly awarded damages for lost profits on the alleged infringer’s deliveries of the VPRo II product
           predicated upon offers to sell the infringing VPRo I product. fn 113

            The Federal Circuit noted that a

                    functional relationship does not exist when independently operating patented and unpatented
                    products are purchased as a package solely because of customer demand. The fact that customers
                    prefer that passenger seats and tie-down wheelchair restraint systems come from a single suppli-
                    er for ease of purchase, repair, and uniform design and appearance, does not compel the conclu-
                    sion that the seats and tie-down system are "analogous to components of a single assembly or ...
                    parts of a complete machine." fn 114

            The court cited as evidence that "[t]ie-downs and passenger seats were usually but not always purchased
            by bus manufacturers from the same company; package sales were for reasons of convenience and ‘one-
            stop shopping,’ not because of an absolute requirement that the two items function together." Additional
            evidence cited by the court was the showing "that passenger seats command a market value and serve a
            useful purpose independent of the patented product." "Because it is clear that no interrelated or function-
            al relationship inheres between the seats and the tie-down restraint system on a passenger bus, the dis-
            trict court was correct that the jury had no basis to conclude that lost profits on collateral sales of pas-
            senger seats were due American Seating." Accordingly, the court concluded that "[d]amages on these
            items would exceed that which suitably compensates for the infringement." fn 115

                    In Warsaw Orthopedic, Inc. and Medtronic Sofamor Danek USA, Inc., et al. v. Nuvasive, Inc., fn
                    116
                        the Federal Circuit again addressed convoyed sales and ultimately determined that the trial
                    court erred in denying Nuvasive’s motion for a Judgment as a Matter of Law related to the jury’s
                    award of lost profits, which included lost profits on convoyed sales. In Warsaw Orthopedic, the
                    patents-in-suit related to, among other things, spinal surgical implants and methods and devices
                    for retracting tissue in minimally invasive spinal surgery. Warsaw, under a convoyed sales theo-
                    ry, sought lost profits on sales of "fixations (e.g., rods and screws for holding the implant and
                    vertebrae in place)," which were sold as part of medical kits. Nuvasive argued that lost profits on
                    fixations were inappropriate because there was no functional relationship between the convoyed
                    sales and patented products, as "unpatented components ‘can be and are frequently used inde-
                    pendently of the patents implants and retractors." In response, Warsaw asserted that lost profits
                    on convoyed sales were appropriate because the unpatented fixations were "part of comprehen-
                    sive medical kits that ‘contain everything necessary for a fusion procedure.’"

            The Federal Circuit ruled that the fixations did not meet the requirements for convoyed sales and, there-
            fore, were not recoverable as lost profits.




fn 113
            Am. Seating, 514 F.3d at 1262.

fn 114
            Id.

fn 115
            Id.

fn 116
            Warsaw Orthopedic, Inc. and Medtronic Sofamor Danek USA, Inc., et al. v. Nuvasive, Inc., Nos. 13-1576, -1577 (Fed.
Cir. 2015).


                         © 2019, Association of International Certified Professional Accountants                           53
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 57 of
                                                          145
                  Warsaw failed to prove a functional relationship necessary to support a jury verdict awarding lost
                  profits for convoyed sales. Warsaw points to its marketing material, in which it touted the kits’
                  ‘comprehensive set of instruments and implants including fully integrated neuromonitoring,
                  streamlined access instrumentation, anatomically designed implants and percutaneous fixation
                  systems...This does not establish a functional relationship. This is the precise sort of convenience
                  or business strategy excluded by American Seating...Warsaw never presented testimony that the
                  fixations it sold to MSD had no independent function — that is, that they would not work well in
                  other surgeries not involving the patented technologies. Therefore, the district court erred in
                  denying Nuvasive’s JMOL motion on this issue. fn 117

Lost Revenues and Profits in Copyright Cases

            To perform a lost profits calculation in a copyright case, the copyright owner can (a) analyze sales for a
            period before the infringement and compare that to the sales subsequent to the infringement or (b) use
            the infringer’s sales as a base. These techniques are merely a means to an end, namely, a determination
            of the magnitude of sales the copyright holder would have made absent the infringement.

            To use the infringer’s sales as a measure of lost sales, the infringing work and the copyrighted work
            must at least (a) compete in the same market and (b) sell for the same price. However, both factors are
            rarely met in copyright matters because such factors as pricing, packaging, advertising, efficiency, cost,
            production techniques, and goodwill may differ. Such differences may preclude use of the infringer’s
            sales as a measure of the copyright owner’s lost sales. fn 118 In essence, to justify a one-to-one substitu-
            tion of the infringer’s sales for the copyright owner’s lost sales, the copyright owner should attempt to
            show that all of the infringer’s customers would have bought the copyrighted work but for the availabil-
            ity of the infringing product. fn 119 Should the factors be met under this measure, the copyright owner’s
            actual damages are typically determined by multiplying the copyright owner’s profit on one sale by the
            number of sales made by the defendant.

            Even if the copyright owner is not able to use the infringer’s sales as a measure of its own lost profits,
            the owner still may be able to recover the infringer’s profits. For example, in Stevens Linen Associates,
            Inc. v. Mastercraft Corp., the court allowed the copyright owner the choice between (a) lost profits
            based on all the defendant’s sales made to customers that had purchased from the copyright owner in the
            past or (b) lost profits determined by the percentage difference in sales of the infringed product com-
            pared with the percentage difference in sales of all other non-infringing products of the copyright owner.
            fn 120




fn 117
            Id.

fn 118
            Mary Ellen Enterprises, Inc. v. Camex, Inc., 68 F.3d 1065, 1070 (8th Cir. 1995).

fn 119
       M.A. Glick, L.A. Reymann, and R. Hoffman, Intellectual Property Damages: Guidelines and Analysis (Hoboken, N.J.:
John Wiley & Sons, Inc., 2003), 318.

fn 120
            Stevens Linen Assocs., Inc. v. Mastercraft Corp., 656 F.2d 11 (2d Cir. 1981).


54                        © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 58 of
                                                             145
           Courts will ordinarily reject projections made by copyright owners that cannot be supported by reasona-
           bly probable evidence. fn 121 However, courts may accept estimates in the form of opinion testimony that
           are set forth with reasonable certainty. If the copyrighted product is sold at a price significantly higher
           than the defendant’s infringing product, the courts are likely to assume that less than all the defendant’s
           sales were sales lost by the copyright owner because the lower price likely caused at least some of the
           defendant’s sales.

            Although many courts have limited the copyright owner to the profits of the infringer as compensation
            for lost profits, other courts have found this remedy to be insufficient. In F.W. Woolworth Co. v. Con-
            temporary Arts, Inc., the U.S. Supreme Court determined that "a rule of liability which merely takes
            away the profits from an infringement would offer little discouragement to infringers. It would fall short
            of an effective sanction for enforcement of the copyright policy." fn 122

            In determining the copyright owner’s lost profits, it is necessary to deduct the incremental overhead ex-
            penses that the copyright owner would have incurred if, in fact, those extra sales had been made. fn 123 If
            overhead expenses would not increase as a result of additional sales, there is no need to include over-
            head costs as a component of the damage measure.

            Many copyright damages cases have been tried in the courts over the years, with the majority of the cas-
            es providing little guidance for the damages expert on determining damages. However, a few, described
            subsequently, are worth discussing, particularly because the decisions are from the Federal Circuit. As
            with any matter, forensic accountants should consider performing, or requesting that counsel perform, a
            search of relevant case law in the federal district, state, or other court to locate any specific precedents
            that may be relevant to the facts and circumstances at hand.

            As noted in the "Apportionment" section of this practice aid, the Copyright Act, the Lanham Act, and
            the UTSA each provide that in an unjust enrichment claim, the intellectual property owner shall recover
            only the net profits of the infringer attributable to the infringement. By comparison, in a lost profits
            claim, all the profits derived from lost sales are awardable as damages. As a result, in an unjust enrich-
            ment claim, only the portion of profits from infringing sales that can be ascribed to the intellectual prop-
            erty in question are to be awarded.

            The issue of the apportionment of revenues and costs came to the forefront again in a 2010 copyright
            case. The district court, upon remand from the Federal Circuit for damages, in William A. Graham Co. v.
            Haughey fn 124 determined that it was not necessary to second-guess the jury when looking at the alloca-
            tion of profits between those attributable to the infringing use and those attributable to factors other than


fn 121
            Id. at 15.

fn 122
            F.W. Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228, 234 (1952).

fn 123
            Taylor v. Meirick, 712 F.2d 1112, 1121 (7th Cir. 1983).

fn 124
         William A. Graham Co. v. Haughey, 94 U.S.P.Q.2d 1147 (E.D. Pa. 2010). The copyrights at issue relate to certain in-
surance documents called "Standard Survey and Analysis" and "Standard Proposal." A jury awarded damages of
$16,561,230 against one defendant and $2,297,397 against the other. A new trial was ordered, and the jury in the second
trial awarded damages of $1.4 million against one defendant and $268,000 against the other. The second verdict was ap-
pealed and remanded by the Federal Circuit.


                          © 2019, Association of International Certified Professional Accountants                          55
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 59 of
                                                              145
           the infringing use. The defendant argued that the plaintiff’s expert had miscalculated the amount of
           gross revenues attributable to the infringement and that the role of the infringement in the client’s pur-
           chase decision was "modest" compared to the role of producer and client used in determining allocations
           to defendants. Further, a question was raised regarding whether the jury could infer if additional docu-
           ments contained infringements (due to the defendants’ destruction of documents). "This step of the dam-
           age calculation requiring the allocation of profits between those attributable to infringement and those
           attributable to factors other than infringement is a ‘highly fact specific’ inquiry. Andreas, 336 F.3d at
           797 (citing Estate of Vane v. The Fair, Inc., 849 F.2d 186, 190 [5th Cir. 1988]). It is not our function to
           second-guess the jury." Unless the jury’s award was such that it "shocks the judicial conscience" or re-
           sults in a "miscarriage of justice," then the allocation of revenues and costs, and ultimate damages relat-
           ed to that allocation, will stand. Further, the jury was "free to infer" that the infringing material was used
           in more documents than produced. fn 125

Costs and Profits in Lost Profits Calculations
Measuring Incremental Costs

            As discussed previously, when calculating lost profits, the appropriate benefit stream to measure is the
            incremental profit margin. Determining incremental costs is challenging and often a significant source of
            contention. In addition to the expected direct costs such as labor and materials, an infringer may also
            claim that the intellectual property owner may need to increase certain costs proportionately with the
            production of additional units or additional revenues. These costs may include increased general and
            administrative costs or other non-direct product-related costs. Increasing these types of costs would low-
            er the profits on the infringing units as well as the related damages. In response, the intellectual property
            owner often argues that (a) the gross margin more closely reflects incremental profitability, and (b) it
            would not have been necessary to add equipment, overhead, or infrastructure to produce and sell the in-
            fringed units. This position, of course, tends to increase profitability from the lost sales as well as related
            damages. An expert’s opinion could fall anywhere within the range of these two polar positions, depend-
            ing on the specific facts and circumstances of the case. fn 126

            A careful examination of costs is essential to determining the profitability of the lost sales. An examina-
            tion of each specific cost line item may be necessary. This effort often involves reviewing the costs re-
            flected within detailed financial statements, standard accounting records, and other financial documents.
            In lieu of a determination by line item, a statistical analysis of the relationship between cost and volume
            may provide the required cost estimates. Such analysis can identify, on average, the extent to which
            costs have, in fact, increased for each unit increase in sales volume. fn 127

            One of the initial determinations for each cost item is whether the cost is variable or fixed over the range
            of actual and anticipated incremental production. A comparison of the intellectual property owner’s out-



fn 125
            Id.

fn 126
       M.A. Glick, L.A. Reymann, and R. Hoffman, Intellectual Property Damages: Guidelines and Analysis (Hoboken, N.J.:
John Wiley & Sons, Inc., 2003), 147.

fn 127
       J. Kinrich, R. Mangum, and A. Meister, "Cost Analysis," in Intellectual Property Damages, Guidelines and Analysis,
2004 supplement, M. Glick, L. Reymann, and R. Hoffman, eds. (New York: Wiley, 2004).


56                       © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 60 of
                                                          145
           put to the claimed incremental sales can help determine the amount of incremental costs that would need
           to be incurred to make the incremental sales. For example, a doubling in sales may call for an invest-
           ment in additional manufacturing facilities and management personnel, whereas an increase of only 5%
           of an intellectual property owner’s sales may not require such an investment.

            In the Kalman v. Berlyn Corp. patent case, the Federal Circuit held that labor costs were fixed costs be-
            cause no additional labor expense would have been required to produce the infringing devices. fn 128 In
            other circumstances, certain expenses included in "overhead" may be incremental and properly deducti-
            ble in arriving at incremental profits. For example, fringe benefits may be a type of overhead cost to be
            deducted in calculating incremental profits. The facts of each case will dictate the nature of the costs as-
            sociated with producing the infringing product.

Fixed Costs

            Fixed costs remain constant in total dollar amount as the level of sales activity changes. fn 129 These costs
            typically do not respond to changes in the volume of sales activity within (a) a set period of time or (b) a
            set production level. Examples of fixed-cost items may include factory and manufacturing equipment
            and buildings, property taxes and certain insurance, charitable contributions, research and development,
            and depreciation.

            Capacity is often an important issue when evaluating fixed costs. If a company has excess capacity, it
            may well have been able to produce and sell the infringed units with little, if any, additional fixed costs.
            Conversely, if the company is operating at or close to full capacity, then additional units of production
            may require additional investments in equipment or other typically fixed costs.

Variable Costs

            Variable costs are those that change in direct proportion to changes in volume of activity. A variable
            cost is one in which the per-unit cost remains relatively constant as volume changes. fn 130 In other
            words, total variable costs vary as the level of unit sales changes. Although, in theory, variable costs are
            relatively constant as volume changes, this is not always true in economic reality. The expert should
            closely examine variable costs that may increase or decrease as volume changes, depending upon the
            facts and circumstances of the case.

            Direct materials and direct labor costs are usually variable costs because the total of these expenses var-
            ies directly with the number of units produced. In addition, sales commissions may vary with total sales
            and, therefore, are typically variable. Other variable costs may include factory overhead items such as
            utilities and production supplies. Total variable costs change in direct proportion to changes in produc-
            tion volume, which equates to zero dollars when the activity level is zero.




fn 128
            Kalman v. Berlyn Corp., 914 F.2d 1473 (Fed. Cir. 1990).

fn 129
            P.E. Fess and C.S. Warren, Accounting Principles, 16th ed. (Cincinnati, OH: South-Western Publishing Co., 1990),
810.

fn 130
            J. Gray and D. Ricketts, Cost and Managerial Accounting (New York: McGraw-Hill Book Co., 1983), 28.


                          © 2019, Association of International Certified Professional Accountants                              57
   Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 61 of
                                         145
Semi-Variable Costs or Mixed Costs

         A number of costs have both fixed and variable characteristics. fn 131 Semi-variable or mixed costs are
         expenses that can be separated into fixed and variable components. The variable component increases or
         decreases with sales or production volume, whereas the fixed component does not vary. For example,
         sales personnel may be paid both a base salary and a commission based on sales. Although the base sala-
         ry component represents a fixed cost, sales commissions fluctuate with the amount of sales and represent
         a variable cost.

         Some costs are considered step-variable costs. Step-variable costs increase or decrease only in response
         to fairly wide changes in activity level. For example, the cost of an additional maintenance worker may
         represent a step-variable cost.

         Expenses are often characterized as cost of goods sold, selling and marketing, and general and adminis-
         trative. However, the character of the expenses depends on the nature of the industry. Fixed expenses in
         one industry or one business can be variable in another.

Cost of Goods Sold or Manufacturing Costs

         Cost of goods sold refers to the costs of the manufactured products sold. Typically, these costs reflect
         the raw materials and manufacturing costs used to convert the raw materials into finished goods and can
         include such expenses as storage costs, import taxes, labor, and shipping expenses.

Gross Profits

         Gross profits refer to the excess of net sales revenue over the cost of goods sold. These profits are re-
         ferred to as gross because the operating expenses have not been deducted. The gross profit margin is
         computed by dividing gross profits by net revenues.

Operating Expenses

         Operating expenses include those expenses incurred in the buying, selling, and administrative functions
         of the business. These activities may be divided so that the selling expenses and the general and admin-
         istrative expenses appear separately.

Selling and Marketing Expenses

         Selling and marketing expenses are costs incurred to promote the sales of the product and generate reve-
         nues. These costs should be directly related to the sale of merchandise. Selling and marketing expenses
         include salaries for sales and marketing personnel, sales office expenses, travel funds, promotions, ad-
         vertising, and other costs associated with the direct efforts aimed at getting products or services from the
         company to the consumer. These expenses may include marketing development costs associated with
         new products as well as existing products.




fn 131
         P.E. Fess and C.S. Warren, Accounting Principles, 16th ed. (Cincinnati, OH: South-Western Publishing Co., 1990),
810.


58                    © 2019, Association of International Certified Professional Accountants
   Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 62 of
                                         145
General and Administrative Expenses

         General and administrative expenses include expenses associated with general expenditures on the ad-
         ministrative side of the business. These expenses can include accounting services, payroll and human re-
         sources, management information services, and cash management (accounts payable and accounts re-
         ceivable) as well as other support activities. The costs of these services typically do not vary with the
         company’s production output. However, the facts and circumstances in each case vary and should be an-
         alyzed.

Incremental Profit Margin

         The calculation of the incremental profit margin requires a determination of which costs are fixed and
         which costs are variable over a known increase to various levels of sales volume. In general, companies
         with historically high variable and low fixed costs (such as consulting firms) will have lower incremen-
         tal profits relative to firms with historically low variable costs and high fixed costs (such as software
         companies).

         After assessing the historical movement of the cost relative to volume and considering the type of cost,
         the cost is classified as either fixed or variable. A review and analysis of the income statement may be
         necessary to obtain the incremental profit margin on additional units sold. Generally, an income state-
         ment categorizes costs into cost of goods sold, operating expenses, and general and administrative ex-
         penses. Income statement items that are often ignored in a damages calculation include gains or losses
         from discontinued operations, extraordinary income, or extraordinary expenses. fn 132 Generally, lost
         profits are calculated on a pretax basis.

         To measure the incremental costs associated with the increased units sold, the courts have typically
         adopted two approaches, namely (a) account analysis and (b) regression analysis. Account analysis "in-
         volves examining accounts at the general ledger level and determining whether that cost is fixed or vari-
         able." fn 133 Regression analysis "is a statistical technique for determining the relationship between two
         variables" fn 134 and is applied to cost and volume data. Before relying upon a regression analysis, the
         expert should have a thorough understanding of regression modeling.

         Although regression analysis can generate an unbiased estimate of, for example, the average cost in-
         curred in manufacturing each unit, the quality or value of that estimate depends on the precision of the
         estimate. Regression analysis generates not only estimates of model parameters but also estimates of the
         precision of the analysis, often referred to as the standard error. Standard tools of statistics allow a de-
         termination of whether a level of precision is acceptable, a condition referred to as statistical signifi-
         cance. The expert should evaluate whether the results of a regression analysis are "statistically signifi-
         cant."




fn 132
       M.A. Glick, L.A. Reymann, and R. Hoffman, Intellectual Property Damages: Guidelines and Analysis (Hoboken, N.J.:
John Wiley & Sons, Inc., 2003), 77–78.

fn 133
         Polaroid Corp. v. Eastman Kodak Co., 16 U.S.P.Q.2d 1481, 1526 (N.D. Mass. 1990).

fn 134
         Id.


                      © 2019, Association of International Certified Professional Accountants                         59
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 63 of
                                                            145
           Courts have considered the relative reliability of account and regression analyses. For example, in Micro
           Motion, Inc. v. Exac Corp., the court weighed the reliability of an account analysis against a regression
           and historical analysis in an effort to determine the costs that the patent holder would have incurred had
           it produced the units that were sold by the infringer. fn 135 The court determined that the regression anal-
           ysis was of little probative value and declined to follow it. The court found that the regression analysis
           was more applicable to cases involving well-established firms with regular sales, not ones that had sub-
           stantial nonrecurring costs. Instead, the court adopted the account analysis that classified each cost as a
           variable, semi-variable, or fixed cost. fn 136

            In contrast, the court in Polaroid Corp. v. Eastman Kodak Co. rejected an account analysis in favor of a
            regression analysis. fn 137 The court found that the account analysis relied too heavily on the subjective
            assessments of the parties and was subject to undue bias. fn 138 The court also rejected the account analy-
            sis because it lacked supporting documentation, including an absence of working papers, notes, or the
            names of personnel contacted. fn 139 Additionally, the court found problematic that the account analysis
            was performed for only one year, although the infringement had occurred over multiple years.

            In addition to the analyses discussed previously, the expert should also consider the following factors
            depending on the facts and circumstances of the case:

                •   When looking at costs of sales and individual line items over time as compared with unit produc-
                    tion, care should be taken in analyzing the basis for inventory costing. That is, first-in, first-out;
                    last-in, first-out; or average inventory costing may yield dramatically different results.

                •   Cost studies, which provide information about what costs are specifically associated with the
                    production or sale of units, should be considered.

                •   Contracts can clarify what the commissions are on incremental unit sales or what the costs of
                    materials are at various material purchase levels (for example, considering quantity discounts).

            Invoices showing purchases of inventories or materials, including those reflecting price increases, may
            help the expert ascertain what portion of cost increases were driven by changes in unit production or
            sales, as compared to other causes.




fn 135
            Micro Motion, 761 F. Supp. at 1420, 1429.

fn 136
            Id. at 1429. The account analysis was based on an individual review by the testifying expertise of almost 6,000 ac-
counts.

fn 137
            Polaroid, 16 U.S.P.Q.2d at 1481.

fn 138
            Id. at 1526.

fn 139
            Id. at 1527.


60                         © 2019, Association of International Certified Professional Accountants
   Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 64 of
                                         145
Future Lost Profits

         In Shockley v. Arcan, Inc., fn 140 the Federal Circuit overturned a jury award for future lost profits. De-
         spite overturning, the court acknowledged "that a patentee may be able to produce sufficient evidence to
         recover projected future losses" in cases "where the patentee has presented reliable economic evidence
         of ‘but-for’ causation." According to the court, however, "[a]lthough future lost profit calculations nec-
         essarily contain some speculative elements, a patentee may supply adequate evidence to enable the fact-
         finder to responsibly estimate future losses based on sound economic models and evidence, not pure
         guesswork." fn 141

         In this case, Excalibur’s (the co-plaintiff) expert testified that he had based his estimate of future lost
         sales volumes on what Excalibur told him to assume. The court determined this to be "a benchmark
         without any basis in economic reality." As a result, the court decided "[b]ecause the jury’s $3,000,000
         future lost profit award was based on evidence derived from speculative assumptions, it runs counter to
         the great weight of record evidence and cannot stand." fn 142




fn 140
         Shockley v. Arcan, Inc., 248 F.3d 1349 (Fed. Cir. 2001).

fn 141
         Id. (citing Oiness v. Walgreen Co., 88 F.3d 1031 [Fed. Cir. 1996]).

fn 142
         Id.


                       © 2019, Association of International Certified Professional Accountants                     61
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 65 of
                                             145
 Chapter 4

Reasonable Royalty Damages
Reasonable Royalty
          Once infringement has been proven in patent cases, the patent holder is entitled to "damages adequate to
          compensate for the infringement, but in no event less than a reasonable royalty." fn 1

          In the event lost profit damages cannot be proven for any or all the alleged infringing sales, then the pa-
          tent owner is still entitled to reasonable royalties from use of the patented technology either for the en-
          tirety of the units sold or the remaining units sold by the infringer that are not included in the lost profits
          calculation. In other words, the patent holder is entitled to some form of damages on all the infringing
          sales.

          In non-patent intellectual property disputes, reasonable royalty is neither the base case nor the minimum
          award. However, it remains an alternative measure of damage and is available under appropriate circum-
          stances. For example, the UTSA and DTSA state that as an alternative to other forms of damages, plain-
          tiffs in trade secrets cases may seek damages in the form of "imposition of liability for a reasonable roy-
          alty for a misappropriator’s unauthorized disclosure or use of a trade secret." fn 2

          The case law on reasonable royalty for non-patent intellectual property suits borrows from the more de-
          veloped body of case law from patent disputes. As a result, the subsequent discussion relating to the pa-
          rameters and guidelines provided for reasonable royalties in the context of patent disputes is generally
          applicable to other types of intellectual property infringement, unless otherwise noted. Of course, in all
          intellectual property disputes, the reasonable royalty to be paid to the plaintiff by the defendant is gov-
          erned by the particular facts of the case.

          A starting point in determining a reasonable royalty is an established royalty — that amount paid by the
          parties for the intellectual property in suit — as it is based upon the voluntary agreement of a licensor
          and a licensee. When an established royalty does not exist or cannot be proven in sufficient detail, the
          expert may need to calculate a royalty that would result from other methods, such as a hypothetical ne-
          gotiation between the parties. These alternatives are discussed in the following sections.

Established Royalty
          One of the early cases outlining the criteria for an established royalty is Rude v. Westcott from the Su-
          preme Court, which stated the following:

                     It is undoubtedly true that where there has been such a number of sales by a patentee of licenses
                     to make, use, and sell his patents as to establish a regular price for a license, that price may be
                     taken as a measure of damages against infringers...Like sales of ordinary goods, they must be



fn 1
       35 USC 284.

fn 2
       UTSA with 1985 Amendments, 11 and DTSA, Section 2(b)(3)(B)(ii).


62                        © 2019, Association of International Certified Professional Accountants
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 66 of
                                                         145
                common – that is, of frequent occurrence – to establish such a market price for the article that it
                may be assumed to express, with reference to all similar articles, their salable value at the place
                designated. In order that a royalty may be accepted as a measure of damages against an infringer,
                who is a stranger to the license establishing it, it must be paid or secured before the infringement
                complained of; it must be paid by such a number of persons as to indicate a general acquiescence
                in its reasonableness by those who have occasion to use the invention, and it must be uniform the
                places where the licenses are issued.

           To recover an award of damages based on an established royalty rate, the patent owner needs to show
           that a licensing agreement covering the patent was entered into with another party, typically prior to a
           lawsuit or threat of a lawsuit. fn 3 The patent holder may have to demonstrate that multiple parties have
           found the royalty rate to be reasonable. fn 4 Some courts have held that a single licensing agreement may
           be insufficient and unreliable to prove an established royalty rate. fn 5 In addition, there is ambiguity re-
           garding the acceptability of settlement agreements, which is addressed in greater detail in the section,
           "Date of Hypothetical Negotiation," in this chapter. In general, the expert should consider whether the
           royalty rate was accepted by enough members in the industry to be considered reasonable. Additionally,
           the expert should consider whether existing licenses are truly comparable to the patent in dispute.

           In evaluating established or otherwise existing royalty rates for the purposes of determining the reasona-
           ble royalty that an infringer should pay the patent holder, it is often appropriate to suggest royalty ad-
           justments to account for inherent differences between the existing agreement and the hypothetical nego-
           tiation (for example, the certainty regarding infringement and validity or the perceived threat of litiga-
           tion). Although such differences may be real and suggest the need for an adjustment, the expert should
           not fail to consider all the inherent differences between actual negotiations and hypothetical negotia-
           tions. For example, actual negotiations usually include the transfer of knowledge and know-how as well
           as documentation and continued support. These items, often of substantial value, are normally not trans-
           ferred to infringers. The expert should use caution when deciding how to properly quantify the overall
           royalty adjustment. These and other factors are included in the discussion that follows regarding the use
           of "comparable licenses" in connection with the hypothetical negotiation.

Royalty Structure
           Lucent Technologies fn 6 discussed the differences in royalty structures, specifically a running royalty
           compared to a lump-sum royalty, concluding that "[s]ignificant differences exist between a running roy-




fn 3
       Studiengesellschaft Kohle, m.b.h. v. Dart Indus., 862 F. 2d 1564, 1572 (Fed. Cir. 1988).

fn 4
       Trell v. Marlee Elecs. Corp., 912 F. 2d 1443, 1446 (Fed. Cir. 1990).

fn 5
    Hanson v. Alpine Valley Ski Area, 718 F. 2d 1075, 1078 (Fed. Cir. 1983); Wang Labs., Inc. v. Mitsubishi Elec. Am., Inc.,
860 F. Supp. 1448, 1452 (C.D. Cal. 1993).

fn 6
    Lucent Techs., Inc. v. Gateway Inc., 580 F.3d 1301 (Fed. Cir. 2009). The patent at issue, known as the "Day patent" or
"date picker functionality," relates to a method that allows the user to enter data into fields on a computer screen without
using a keyboard. This case was first filed by Lucent in 2002 against Gateway and, subsequently, Microsoft intervened.
Three actions were filed in the Eastern District of Virginia, Southern District of California, and Delaware that were subse-
quently consolidated in the Southern District of California. The court severed the Day patent from four other patents that

                          © 2019, Association of International Certified Professional Accountants                              63
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 67 of
                                                         145
          alty license and a lump-sum license." Those differences should be considered as follows in a hypothet-
          ical negotiation:

              "In a standard running royalty license, the amount of money payable by the licensee to the patentee is
              tied directly to how often the licensed invention is later used or incorporated into products by the licen-
              see. A running royalty structure shifts many licensing risks to the licensor because the licensor does not
              receive a guaranteed payment. Royalties are dependent on the level of sales or usage by the licensee,
              which the licensee can often control." fn 7

              A lump-sum license, on the other hand, "benefits the patent holder in that it enables the company to raise
              a substantial amount of cash quickly and benefits the target (i.e., the licensee) by capping its liability and
              giving it the ability, usually for the remainder of the patent term, to actually use the patented technology
              in its own products without any further expenditure." fn 8

              "The lump-sum license removes or shifts certain risks inherent in most arms-length agreements. A lump-
              sum license removes any risk that the licensee using the patented invention will underreport, for exam-
              ple, engage in false reporting and, therefore, underpay, as can occur with a running royalty agreement.
              Additionally, for both contracting parties, the lump-sum license generally avoids ongoing administrative
              burdens of monitoring usage of the invention." fn 9

              "As generally employed, once a lump-sum license is duly executed, the licensee is obligated to pay the
              entire, agreed-upon amount for the licensed technology, regardless of whether the technology is com-
              mercially successful or even used. A licensee to a lump-sum agreement, under usual licensing terms,
              cannot later ask for a refund from the licensor based on a subsequent decision not to use the patented
              technology. There is no provision for buyer’s remorse." fn 10

              "The lump-sum structure also creates risk for both parties. The licensed technology may be wildly suc-
              cessful, and the licensee may have acquired the technology for far less than what later proved to be its
              economic value. The alternative risk, of course, is that the licensee may have paid a lump-sum far in ex-
              cess of what the patented invention is later shown to be worth in the marketplace." fn 11

              The court also found that




were consolidated in the action. The jury found that the Microsoft products that feature a date selection pop-up tool, in-
cluding Money, Outlook, and Mobile, infringed the patent at issue.

fn 7
        Lucent Techs., 580 F.3d at 1301.

fn 8
        Richard F. Cauley, Winning the Patent Damages Case: A Litigator's Guide to Economic Models and Other Damage
Strategies (2009), 47.

fn 9
        Lucent Techs., 580 F.3d at 1301.

fn 10
        Id.

fn 11
        Id.


64                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 68 of
                                                           145
                 [p]arties agreeing to a lump-sum royalty agreement may, during the license negotiation, consider
                 the expected or estimated usage . . . of a given invention, assuming proof is presented to support
                 the expectation, because the more frequently most inventions are used, the more valuable they
                 generally are and therefore the larger the lump-sum payment. Conversely, a minimally used fea-
                 ture, with all else being equal, will usually command a lower lump-sum payment. fn 12

Hypothetical Negotiation
              A reasonable royalty analysis attempts to determine a royalty that the patent owner would have obtained
              in an arm’s-length hypothetical negotiation between the patent owner (as a willing licensor) and the in-
              fringer (as a willing licensee) just prior to the onset of infringement. This hypothetical negotiation analy-
              sis in the litigation setting is inherently different from a real-world negotiation in that it assumes that
              both parties agree that the patent is valid and the infringer’s use of the technology is infringing. In light
              of the artificial nature of the hypothetical negotiation, a patent owner is not required to prove the reason-
              able royalty and its resulting damages with exact certainty but, rather, "as a matter of just and reasonable
              inference." fn 13

              The hypothetical negotiation assumes that both parties would have been willing and able to negotiate a
              license agreement and that the negotiation took place at the time of first infringement. Although the hy-
              pothetical negotiation is assumed to occur at the time of first infringement, it would be wrong to con-
              clude that this timing should generally result in a last-minute premium to be applied to the reasonable
              royalty.

              Similar to a valuation, it may appear that information available only as of the date of the supposed hypo-
              thetical negotiation could be used to determine the value of the royalty. However, despite the fact that
              the hypothetical negotiation should be as of the date of first infringement, the courts have considered in-
              formation subsequent to the hypothetical negotiation date in determining the damage award. fn 14 This in-
              formation is typically referred to as the "Book of Wisdom" and is discussed in further detail in subse-
              quent paragraphs.

              In deciding the reasonable royalty issues, the Panduit court addressed the following issues concerning
              the hypothetical negotiation:

                     The setting of a reasonable royalty after infringement cannot be treated, as it was here, as the
                     equivalent of ordinary royalty negotiations among truly "willing" patent owners and licensees.
                     That view would constitute a pretense that the infringement never happened. It would also make
                     an election to infringe a handy means for competitors to impose a "compulsory license" policy
                     upon every patent owner. Except for the limited risk that the patent owner, over years of litiga-
                     tion, might meet the heavy burden of proving the four elements required for recovery of lost
                     profits, the infringer would have nothing to lose, and everything to gain if he could count on pay-




fn 12
        Id.

fn 13
        SmithKline Diagnostics, Inc. v. Helena Labs. Corp., 926 F.2d 1161 (Fed. Cir. 1991).

fn 14
        Fromson v. Western Litho Plate & Supply Co., 853 F.2d 1568 (Fed. Cir. 1988).


                           © 2019, Association of International Certified Professional Accountants                      65
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 69 of
                                                         145
                 ing only the normal, routine royalty noninfringers might have paid. As said by this court in an-
                 other context, the infringer would be in a "heads-I-win, tails-you-lose" position. fn 15

            The expert understands that in an actual negotiation between a willing buyer and a willing seller, neither
            party is required to undertake the transaction. However, in a hypothetical negotiation conducted as part
            of the damages analysis, both parties are required to consummate the transaction. Therefore, the hypo-
            thetical negotiation needs to consider the specific circumstances surrounding both parties, such as finan-
            cial position, competitive strategies, and market position.

            A seminal case for determining a reasonable royalty rate is Georgia-Pacific Corp. v. U.S. Plywood
            Corp., fn 16 which identified 15 factors that are relevant to a reasonable royalty rate calculation. These
            factors are discussed in the following sections.

            When measuring reasonable royalty rates under a hypothetical negotiation approach, the courts have
            looked to the date when infringement first began. As noted, the courts have found that the date of the
            hypothetical negotiation is the first step in a reasonable royalty calculation and is "essential for properly
            assessing damages." fn 17

            In Harris Corp. v. Ericsson, Inc., the Federal Circuit affirmed that royalty rates determined using the
            hypothetical negotiation framework may vary over the damages period. In this case, the reasonable roy-
            alty rate was determined to decrease over the damages period from 1.75% for the first 5 years and a re-
            newal rate of 0.5% thereafter. In this case, the notice date of August 17, 1998, is the date on which this
            lawsuit was filed. Ericsson relied on the undisputed fact that the statutory damages period did not begin
            until this date when it received notice of the patent. Ericsson argued that royalty rates prior to the begin-
            ning of the statutory damages period are immaterial. "Where we part company with the district court is
            over the understanding that it is permissible to use a blended royalty rate when all of the infringement
            for which damages are available took place after the lower rate would have come into effect." Because
            the damages period began at a much later date than the hypothetical negotiation (on the date Ericsson
            received notice of the patent at issue), the Federal Circuit ruled that the lower rate of 0.5% was the ap-
            propriate rate on which to base damages because that rate would have been in effect during the damages
            period. fn 18




fn 15
        Panduit Corp. v. Stahlin Bros. Fibre Works, 575 F.2d 1152, 1158 (6th Cir. 1978).

fn 16
     Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970), modified, 446 F.2d 295 (2d Cir. 1970),
cert. denied, 404 U.S. 870 (1971).

fn 17
        Integra Lifesciences I, Ltd. v. Merck KGaA, 331 F.3d 860, 870 (Fed. Cir. 2003).

    Harris Corp. v. Ericsson, Inc., 417 F.3d 1241 (Fed. Cir. 2005). The patent at issue relates to a particular way of processing
fn 18

wireless signals in such devices as cellular phones and base stations. The jury awarded $61.3 million in reasonable royalty
damages, based upon the plaintiff’s expert’s royalty rate of 1.75%. The trial court found that the evidence did not support
the damages award and gave Harris the choice between a remitted amount to $43,270,150 (using a blended royalty rate)
and a new trial, recognizing that a reasonable royalty rate could be modified over time by subsequent events.


66                        © 2019, Association of International Certified Professional Accountants
   Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 70 of
                                         145
Georgia-Pacific Factors

              Georgia-Pacific provided a list of 15 factors that the court considered important in determining a rea-
              sonable royalty rate. These factors have been widely adopted by the courts for use in calculating a rea-
              sonable royalty rate in a patent case. All the factors may not be relevant in each case, nor will they all
              have the same level of importance in each case. In discussing the 15 factors, the court indicated that ". . .
              there is no formula by which these factors can be rated precisely in the order of their relative importance
              or by which their economic significance can be automatically transduced into their pecuniary equiva-
              lent." fn 19

              The 15 Georgia-Pacific factors are as follows:

                 1. The royalties received by the patent holder for the licensing of the patent in suit, proving or tend-
                    ing to prove an established royalty

                 2. The rates paid by the licensee for the use of other patents comparable to the patent in suit

                 3. The nature and scope of the license, as exclusive or nonexclusive, or as restricted or nonrestrict-
                    ed in terms of territory or with respect to whom the manufactured product may be sold

                 4. The licensor’s established policy and marketing program to maintain its patent monopoly by not
                    licensing others to use the invention or by granting licenses under special circumstances de-
                    signed to preserve that monopoly

                 5. The commercial relationship between the licensor and licensee, such as whether they are compet-
                    itors in the same territory in the same line of business or whether they are inventor and promoter

                 6. The effect of selling the patented specialty in promoting sales of other products of the licensee;
                    the existing value of the invention to the licensor as a generator of sales of its non-patented item;
                    and the extent of such derivative or convoyed sales

                 7. The duration of the patent and the term of the license

                 8. The established profitability of the product made under the patent, its commercial success, and
                    its current popularity

                 9. The utility and advantages of the patent property over the old modes or devices, if any, which
                    had been used for working out similar results

                 10. The nature of the patented invention, the character of the commercial embodiment of it as owned
                     and produced by the licensor, and the benefits to those who have used the invention

                 11. The extent to which the infringer has made use of the invention and any evidence probative of
                     the value of that use




fn 19
        Id.


                           © 2019, Association of International Certified Professional Accountants                      67
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 71 of
                                                            145
              12. The portion of the profit or of the selling price that may be customary in the particular business
                  or in a comparable business to allow for the use of the invention or analogous inventions

                 13. The portion of the realizable profit that should be credited to the invention as distinguished from
                     non-patented elements, the manufacturing process, business risks, or significant features or im-
                     provements added by the infringer

                 14. The opinion testimony of qualified experts

                 15. The amount that a licensor (such as the patent holder) and a licensee (such as the infringer)
                     would have agreed upon if both had reasonably and voluntarily tried to reach an agreement, that
                     is, the amount that a prudent licensee — which desired, as a business proposition, to obtain a li-
                     cense to manufacture and sell a particular article embodying the patented invention — would
                     have been willing to pay as a royalty and yet be able to make a reasonable profit, and the amount
                     that would have been acceptable by a prudent patent holder that was willing to grant a license fn 20

Analyses to Support an Opinion on a Hypothetical Negotiation

              To maximize the effectiveness of an analysis of a hypothetical negotiation, the expert may want to per-
              form the following types of analysis, depending on the facts of the case, consistent with the Georgia-
              Pacific and hypothetical negotiation parameters.

                  Georgia-Pacific Factors                 Analysis                       Where to Find
                1, 2, 3                         Review of existing license        Public filings, licenses in-
                                                agreements pertaining to the      volving the parties to the
                                                intellectual property in suit     case (often produced in dis-
                                                or similar intellectual prop-     covery), and financial rec-
                                                erty.                             ords of the parties
                                                These agreements may be
                                                between the plaintiff and the
                                                defendant, between either of
                                                the parties and others not
                                                involved in the suit, or be-
                                                tween parties not involved in
                                                the suit. In general, the clos-
                                                er the technology and the
                                                parties, the more relevant the
                                                agreements. Based on the
                                                facts and circumstances of
                                                the matter, a financial expert
                                                may collaborate with a tech-
                                                nical expert to identify the



fn 20
        Id.




68                        © 2019, Association of International Certified Professional Accountants
   Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 72 of
                                         145
          Georgia-Pacific Factors      Analysis              Where to Find
                                          most comparable and rele-
                                          vant licenses. Comparable
                                          licenses are discussed in a
                                          separate section.
         8, 12, 13                        Profitability of products        Company financial records,
                                          covered by the intellectual      public filings, sales reports
                                          property in suit compared to     and invoices, technical ex-
                                          that of other products           pert reports
         8, 9, 10                         Review of marketing materi-      Company financial state-
                                          als to determine the im-         ments, internal company
                                          portance of the covered fea-     correspondence, marketing
                                          ture to the sales and profita-   plans, correspondence with
                                          bility of covered and infring-   customers, sales training ma-
                                          ing products                     terials, and customer opinion
                                                                           surveys
         5                                Documents pertaining to the      Internal correspondence, li-
                                          competitive relationship be-     censing history and corre-
                                          tween the companies              spondence, each party’s cus-
                                                                           tomer list, industry research
         4                                Documents pertaining to the      Correspondence and testi-
                                          amount of protection and         mony of company manage-
                                          effort the plaintiff places on   ment
                                          its intellectual property
         9                                Cost savings and other bene-     Internal correspondence, fi-
                                          fits of the intellectual prop-   nancial records and corre-
                                          erty in suit                     spondence, technical expert
                                                                           reports
         15                               Financial position of compa-     Financial statements and
                                          nies and need for intellectual   records over time, particular-
                                          property and product sales       ly as of date of first in-
                                                                           fringement
         6                                Collateral sales and related     Sales invoices showing how
                                          product sales                    often the products are sold
                                                                           together and marketing liter-
                                                                           ature

Classification of the Georgia-Pacific Factors

       A treatise on the subject of intellectual property law and damages classifies the 15 Georgia-Pacific fac-
       tors into two broad groupings of (a) licensing activity (including prior and existing licenses, licensing
       policies, and industry customs) and (b) the value of the patent (including anticipated profits, benefits of
       the invention, value of the invention, available non-infringing alternatives, and the duration of the pa-




                     © 2019, Association of International Certified Professional Accountants                    69
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 73 of
                                                             145
          tent). fn 21 Alternative classifications of the Georgia-Pacific factors exist, including similar categories set
          forth in Promega Corp. v. Lifecodes Corp. fn 22

            In Promega, the court stated that the Georgia-Pacific factors fall into two categories. The first category
            is specific and general market conditions in the pertinent industry, which include prior and existing li-
            censes under the patent, industry custom and licenses on comparable patents, and the patent owner's li-
            censing policy and the relation between the parties. The second category is the anticipated profitability
            of the product or process made, used, or sold by the alleged infringer and covered by the patent. It in-
            cludes the infringer's anticipated profits; comparative utility and non-infringing alternatives; collateral
            benefits and convoyed sales; improvements, small parts, and apportionment; state of development and
            commercial success; and duration of the patent. The grouping of the Georgia-Pacific factors demon-
            strates the interplay of the issues presented in the Georgia-Pacific case and the hypothetical negotiation.

Licensing Activity

            Prior licensing agreements entered into by the patent owner or other participants in the industry can play
            "an important role in determining a reasonable royalty award." fn 23 A patent owner may recover under
            an established royalty when the patent owner has consistently licensed to others at a uniform royalty and
            comparable in manner to that of the defendant. In order for past agreements to constitute an established
            royalty, the following five criteria generally must be met: fn 24

                1. Paid or secured before the infringement began

                2. Paid by a sufficient number of persons to indicate the reasonableness of the rate

                3. Must be uniform in amount

                4. Must not have been paid under threat of suit or in settlement of litigation

                5. Must be for comparable rights or activity under the patent

            The standard for establishing the existence of an established royalty is high. As a result, in many in-
            stances, parties are unable to satisfy the five criteria. In the absence of an established royalty, prior or
            existing rates "are carefully weighed by the courts in determining a reasonable royalty." fn 25 Actual
            agreements that have been reached between a willing seller and a willing buyer may provide insight into
            the hypothetical negotiation between patent owner and the defendant at the time of infringement. fn 26



    J.T. Thomas, D.A. Segal, and H.M. Lyon, Intellectual Property Law Damages and Remedies: Updated through Release
fn 21

18, Terence P. Ross, ed. (New York: Law Journal Press), 3-58.

fn 22
        Promega Corp. v. Lifecodes Corp., 53 U.S.P.Q.2d 1463, 1999 WL 1427829 (D. Utah, 1999).

fn 23
        Thomas, Segal, and Lyon, 3-58.

fn 24
        ResQNet.com, Inc. v. Lansa, 594 F.3d 860 (Fed. Cir. 2010).

fn 25
        Thomas, Segal, and Lyon, 3-58.

fn 26
        See, for example, the cases in the following two circuits:


70                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 74 of
                                                           145
          However, like the requirements for demonstrating an established royalty, the ability to apply other li-
          cense agreements to a hypothetical negotiation also carries a high burden. In relying on other licenses
          for purposes of the hypothetical negotiation, it is important to consider whether there exists technical
          and economic comparability "compared to what the defendant has appropriated. If not, a prevailing
          plaintiff would be free to inflate the reasonable royalty analysis with conveniently selected licenses
          without an economic or other link to the technology in question." fn 27

            In Lucent Technologies, Inc. v. Gateway, Inc., the Federal Circuit was unable to determine how the
            agreements presented by Lucent were similar to a hypothetical negotiation for the patent at issue. The
            court found that "Lucent had the burden to prove that the licenses were sufficiently comparable to sup-
            port the lump-sum damages award" and did not present evidence other than a "recitation of royalty
            numbers, one of which is arguably in the ballpark of the jury’s award." The Federal Circuit found that
            the royalty agreements in evidence "differ substantially from the hypothetical negotiation scenario in-
            volving the [patent-in-suit]." fn 28 In particular, many of the agreements were for different patented tech-
            nology, more than one patent, cross-licenses, and there was no explanation about whether the patented
            technology was essential to the licensed product versus a small component or feature or contained com-
            plex royalty structures that would not have existed at the hypothetical negotiation. Further, for the four
            running royalty license agreements presented by Lucent, the Federal Circuit found that although "fun-
            damental differences exist between lump-sum agreements and running royalty agreements," running
            royalty and lump-sum license agreements may be relevant to one another. "For a jury to use a running
            royalty agreement as a basis to award lump-sum damages, however, some basis for comparison must ex-
            ist in the evidence presented to the jury. In the present case, the [court found that the] jury had almost no
            testimony with which to recalculate in a meaningful way the value of any of the running royalty agree-
            ments to arrive at the lump-sum damages award." fn 29

            In Integra Lifesciences v. Merck KGaA, the Federal Circuit suggested that licenses used to provide in-
            sight into a reasonable royalty should have "scientific or economic circumstances that permit compari-
            son to [the hypothetical license]." fn 30 The court also addressed royalty stacking, which occurs when the




        •   First Circuit: Bose Corp. v. JBL, Inc., 112 F. Supp. 2d 138, 165 (N.D. Mass. 2000) ("Lacking an established royalty rate,
            the Court must retroactively construct a hypothetical ‘arms-length’ negotiation between a willing licensor and will-
            ing licensee to determine the royalty rate upon which the parties would have agreed.").

        •   Seventh Circuit: Northlake Marketing & Supply, Inc. v. Glaverbel, 72 F. Supp. 2d 893, 902 (N.D. Ill. 1999) ("Such a
            reasonable royalty is determined based upon a hypothetical negotiation between the patent owner and the in-
            fringer, at the time the infringement began, with both parties to the negotiation assuming that the patent is valid
            and would be in-fringed but for the license.").

fn 27
        Uniloc USA, Inc. v. Microsoft Corporation, 632 F.3d 1292 (Fed. Cir. 2011).

fn 28
        Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301 (Fed. Cir. 2009).

fn 29
        Lucent Techs., 580 F.3d at 1301. See the "Royalty Structure" section of this practice aid for a discussion of lump-sum
versus running royalties.

fn 30
     Integra Lifesciences I, Ltd. v. Merck KGaA, 331 F.3d 860, 871 (Fed. Cir. 2003) The five patents at issue related to patents
related to segments of certain proteins that, by interacting with certain receptors on the surfaces of cells, induced better

                          © 2019, Association of International Certified Professional Accountants                                 71
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 75 of
                                                           145
          licensee is required to pay multiple royalties on a product when more than one patent is embodied or
          otherwise used to commercialize that product; accordingly, the licensee may find itself in an unprofita-
          ble position by paying royalties under multiple licenses. In Integra Lifesciences, the Federal Circuit
          found that "the number of patent licenses needed to develop a drug may also affect the value placed on
          any single technology used in the development process. The cumulative effect of such stacking royalties
          can be substantial." fn 31 The court concluded that the effect of stacking royalties would be a considera-
          tion in the negotiation of a hypothetical license.

              As noted at length previously in Lucent Technologies, fn 32 the Federal Circuit found that comparable li-
              censes should include a license to a technology that was similar in nature to that contemplated under the
              hypothetical negotiation, among other considerations. Similarly, in ResQNet.com, Inc. v. Lansa, Inc., fn 33
              the Federal Circuit overturned a district court award of a running royalty of 12.5% applied to sales of in-
              fringing "NewLook" software. The Federal Circuit, in vacating the lower court’s decision, found that the
              "district court’s award relied on speculative and unreliable evidence divorced from proof of economic
              harm linked to the claimed invention and is inconsistent with sound damages jurisprudence." In particu-
              lar, the court rejected the expert’s use of "licenses with no relationship to the claimed invention to drive
              the royalty rate up to unjustified double-digit levels." The court found that none of the five rebundling
              licenses that had "extremely high rates," which the expert relied upon, mentioned the patents at issue or
              could be linked to the claimed technology. The court found that the expert did not provide a convincing
              reason to consider them. The court stressed that comparable licenses need to take into account "the tech-
              nological and economic differences" between the licenses. The fact that the defendant chose not to prof-
              fer an expert to rebut the plaintiff’s expert also should not result in the court affirming an inappropriate
              royalty rate because the evidentiary burden is on the plaintiff "to persuade the court with legally suffi-
              cient evidence regarding an appropriate reasonable royalty." fn 34

              In LaserDynamics, Inc. v. Quanta Storage America, Inc., the district court overturned the jury verdict of
              $52 million, determining the award to be excessive. fn 35 The jury awarded a royalty of 5% on stand-
              alone drives priced at $28 and a 2% royalty on computers incorporating the drives priced at $800. The
              defendant had been a party to a number of license agreements, which carried a lump-sum royalty rang-
              ing from $57,750 to $266,000. The plaintiff had not entered into any licenses with royalties near $52
              million. Therefore, none of the licenses bore any relationship to the damages amount. In 2012, the Fed-




cell adhesion and growth aimed at promoting wound healing. At trial, a jury awarded a reasonable royalty of $15 million
for infringement of four of the patents at issue. Merck appealed the jury’s award.

fn 31
        Id.

fn 32
        Lucent Techs., 580 F.3d at 1301.

fn 33
        ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860 (Fed. Cir. 2010). The patents at issue related to technology on screen
recognition and terminal emulation processes that download a screen of information from a remote main-frame computer
onto a local personal computer. The accused product was a software program named "NewLook" that was sold by Lansa
in the United States.

fn 34
        Id.

fn 35
        LaserDynamics, Inc. v. Quanta Storage Am., Inc., 2:06-cv-00348 (E.D. Tex 2010).


72                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 76 of
                                                           145
          eral Circuit ordered a new trial on damages, addressing certain elements of LaserDynamics’ expert’s
          damages opinion and reliance on previous licenses and a third-party licensing survey. fn 36 The Federal
          Circuit disagreed with the district court’s decision to allow LaserDynamics to rely on licensing evidence
          when comparability to the hypothetical negotiation could not be established. Specifically, the Federal
          Circuit noted that two licensing programs relied upon by LaserDynamics’ expert did not involve the pa-
          tent in suit, and evidence did not support that the programs involved the specific technology at issue.
          Further, a 1997 licensing survey "was even further removed from the patented technology, since it was
          not even limited to any particular industry, but ‘was across whatever technologies were being licensed
          by the people who responded.’" fn 37 The Federal Circuit further noted that LaserDynamics’ expert im-
          properly "dismissed the probative value" of lump-sum licenses that did not exceed $1 million, which
          were "highly probative of the patented invention’s economic value in the marketplace, and of the form
          that a hypothetical license agreement would likely have taken," and, instead, opted for a 6% running
          royalty. The court determined that the running royalty was "untethered from the patented technology at
          issue and the many licenses thereto and, as such, was arbitrary and speculative." fn 38

              Relying on the court’s decision in ResQNet.com, Federal Circuit Judge Randall Rader, sitting by desig-
              nation, precluded a damages expert in IP Innovation, LLC v. Red Hat, Inc., from testifying because he
              found that the expert "arbitrarily picked a royalty rate that is much higher than existing royalty rates for
              licenses to the patents-in-suit." fn 39 The starting point for the expert’s determined royalty rate was based
              on industry surveys, which "encompass much more than" the patents at issue; there was no indication or
              evidence offered that the industry agreements forming the basis of the survey were "in any way compa-
              rable to the patents-in-suit." Judge Rader found that the expert "should have at least inaugurated his
              analysis with reference to the existing licenses," even if these licenses had been executed during a dif-
              ferent time period than the hypothetical negotiation. According to the court, "[a] credible economic ap-
              proach might have tried to account for the passage of time ... rather than reject them out of hand." The
              court concluded, citing ResQNet.com, that "the trial court should not rely on unrelated licenses to in-
              crease the reasonable royalty rate above rates more clearly linked to the economic demand for the
              claimed technology." fn 40




fn 36
        LaserDynamics, Inc. v. Quanta Storage Am., Inc., 694 F.3d 51 (Fed. Cir. 2012).

fn 37
        Id.

fn 38
        Id. The Federal Circuit went on to note, "As a final matter, we do not hold that LaserDynamics’ past licenses create an
absolute ceiling on the amount of damages to which it may be entitled, see 35 U.S.C. § 284, or that its history of lump sum
licenses precludes LaserDynamics from obtaining damages in the form of a running royalty. Full consideration of all the
Georgia-Pacific factors might well justify a departure from the amount or even the form of LaserDynamics’ past licensing
practices, given the appropriate evidence and reasoning."

fn 39
        IP Innovation LLC v. Red Hat, Inc., 705 F. Supp. 2d 687 (E.D. Tex. 2009) The patents at issue relate to desktop-switching
technology found in operating systems. The accused product is Linux-based operating systems, Enterprise Linux Desktop
and Server products.

fn 40
        Id.


                           © 2019, Association of International Certified Professional Accountants                            73
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 77 of
                                                          145
          The court’s opinions in Lucent Technologies and ResQNet.com were echoed by the Federal Circuit rul-
          ing in Wordtech Systems v. Integrated Network Solutions, Inc. fn 41 In this matter, the jury awarded a
          lump-sum royalty amount based on evidence that included 11 running royalty licenses and 2 lump-sum
          licenses. The court found that the 11 running royalty agreements contained no basis for comparison to
          the jury’s lump-sum award, and that the 2 lump-sum agreements provided no basis for comparison to the
          sales of the accused product, that is, the volume of sales or projected sales. The court, referring to its
          findings in Lucent, noted that "lump-sum licenses are generally more useful than running royalty licens-
          es for proving a hypothetical lump sum because ‘certain fundamental differences exist between lump-
          sum agreements and running royalty agreements.’" fn 42 However, the court further noted that the reli-
          ance on the two Wordtech lump-sum licenses was "flawed because the two lump-sum licenses provide
          no basis for comparison with INSC’s infringing sales. Neither license describes how the parties calculat-
          ed each lump sum, the licensees’ intended products, or how many products each licensee expected to
          produce." fn 43 The court remanded the case for a new trial on damages.

              In Utah Medical Products v. Graphic Controls Corp., the Federal Circuit confirmed that the district
              court did not err in disallowing the license agreements put forth by the defendant’s expert. Abuse of dis-
              cretion is the standard of review for excluding expert testimony. Prior to the jury trial, the district court
              held a Daubert hearing that resulted in the exclusion of the defendant’s expert’s reasonable royalty theo-
              ry. The court found that the license agreements used by the expert in support of the royalty opinion
              "were not relevant to the facts of this case." The district court found that the expert failed to prove that
              the license agreements were "in any way comparable" to the patent at issue. fn 44

              In 2014, the Federal Circuit again addressed the issue of establishing the comparability of licenses. In
              VirnetX, Inc. v. Cisco Sys., fn 45 the Federal Circuit summarized the issue at hand, stating the following:

                     We have held that in attempting to establish a reasonable royalty, the "licenses relied on by the
                     patentee in proving damages [must be] sufficiently comparable to the hypothetical license at is-
                     sue in suit." Lucent, 580 F.3d at 1325. "When relying on licenses to prove a reasonable royalty,
                     alleging a loose or vague comparability between different technologies or licenses does not suf-
                     fice." LaserDynamics, 694 F.3d at 79. However, we have never required identity of circumstanc-




fn 41
     Wordtech Sys. v. Integrated Network Solutions, Inc., 609 F.3d 1308 (Fed. Cir. 2010). The patents at issue relate to tech-
nology for automated duplication of compact discs. The accused product is a disc duplication device known as the "Ro-
bocopiers 600 and 800." A jury trial was held and, upon the finding of infringement, the jury awarded a reasonable royalty
of $250,000 that was trebled and included an award of attorney’s fees, interest, and costs. Upon appeal, the defendants’
request a new trial or remittitur of $52,250. The $250,000 was the equivalent of a 26.3% royalty on $950,000 in infringing
sales.

fn 42
        Id.

fn 43
        Id.

fn 44
        Utah Med. Prods. v. Graphic Controls Corp., 350 F.3d 1376 (Fed. Cir. 2003). The patent at issue is a transducer-tipped
intrauterine pressure catheter. The accused product is the "Softrans" device. The jury awarded $20 million in damages, ap-
proximately 96% of the defendant’s sales of the accused product.

fn 45
        VirnetX, Inc. v. Cisco Sys., Inc., No. 13-1489 (Fed. Cir. 2014).


74                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 78 of
                                                         145
                 es; on the contrary, we have long acknowledged that "any reasonable royalty analysis ‘necessari-
                 ly involves an element of approximation and uncertainty.’" Lucent, 580 F.3d at 1325 (quoting
                 Unisplay, 69 F.3d at 517). Thus, we have cautioned that "district courts performing reasonable
                 royalty calculations [must] exercise vigilance when considering past licenses to technologies
                 other than the patent in suit," ResQNet, 594 F.3d at 869, and "must account for differences in the
                 technologies and economic circumstances of the contracting parties," Finjan, Inc. v. Secure
                 Computing Corp., 626 F.3d 1197, 1211 (Fed. Cir. 2010).

            In 2015, the Federal Circuit specifically addressed the use of related party licenses, stating, "[R]oyalties
            paid by related parties have little probative value as to the patent’s value," highlighting its prior decision
            in Allen Archery, Inc. v. Browning Mfg. Co. in which it rejected "agreements between related parties as
            establishing a royalty rate because the transactions were not arms-length." fn 46

            Certain courts have found that settlement license agreements are not instructive with regard to the will-
            ing licensor and licensee negotiation. This is because the circumstances under which the settlement li-
            cense agreements are negotiated and executed may not be comparable to the negotiation that would oc-
            cur prior to any litigation and without any threat of litigation. fn 47 However, as noted in the section,
            "Classification of the Georgia-Pacific Factors," in this chapter, various decisions have found that even if
            the prior licenses were obtained under threat of litigation or in settlement, the royalty rate of the license
            may offer some degree of evidence regarding a reasonable royalty. Recent decisions further support the
            potential comparability of settlement license agreements, indicating that certain facts of the case may
            dictate the inclusion of settlement agreements and, in fact, settlement agreements may be the most com-
            parable license agreements available.

            In ResQNet.com, the Federal Circuit acknowledged that the "most reliable license in this record arose
            out of litigation." fn 48 Similarly, in ReedHycalog UK, Ltd. v. Diamond Innovations, Inc., the district
            court allowed the inclusion of five settlement agreements with the other license agreements admitted at
            trial. The district court indicated that the relevance of the agreements, basically the same license struc-
            ture and financial terms, outweighed any risk of confusion or prejudice that might occur. The district
            court also remarked that ResQNet.com did not allow for the automatic inclusion of settlement agree-
            ments but, rather, case specifics would determine the inclusion or exclusion of settlement agreements. fn
            49


            The Federal Circuit’s decision in ResQNet.com has since become a commonly cited opinion in support
            of the use of settlement agreements as part of the hypothetical negotiation analysis. However, the opin-
            ion does not serve as a basis for the acceptability of settlement licenses in all cases. It appears settlement
            agreements are more often admitted when the asserted patents have not been previously licensed or no



fn 46
        Allen Archery, Inc. v. Browning Mfg. Co., 898 F.2d 787 (Fed. Cir. 1990).

fn 47
    This chapter does not include a discussion of admissibility of settlement agreements under Federal Rules of Evidence
408 and 403. Under Rule 408, settlement agreements are barred from admission. Under Rule 403, relevant evidence "may
be excluded if its probative value is substantially outweighed by the danger of "unfair prejudice or confusion."

fn 48
        ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 870 (Fed. Cir. 2010).

fn 49
        ReedHycalog UK, Ltd. v. Diamond Innovations, Inc., 6:08-cv-00325 (E.D. Tex., 2010).


                          © 2019, Association of International Certified Professional Accountants                       75
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 79 of
                                                       145
          "more comparable" agreements are available. The settlement agreements then become the best "compa-
          rable agreements" and may provide more instruction than the evidence created by the parties to the liti-
          gation. Relying on the ResQNet.com decision, the court in Tyco Healthcare Group LP v. E-Z-EM, Inc.,
          held that

                      [a] prior, related settlement agreement, where it exists, may be central to the fact-finder's deter-
                      mination of damages using a hypothetical negotiations analysis. Given that the "hypothetical rea-
                      sonable royalty calculation occurs before litigation and that litigation itself can skew the results
                      of the hypothetical negotiation," the parties are entitled to show whether and to what extent the
                      rate from a prior license agreement is the result of a compromise or reflects a desire to avoid liti-
                      gation. fn 50

              Further, in DataTreasury Corp. v. Wells Fargo & Co., fn 51 the district court denied a motion in limine
              from the defendant seeking to exclude a royalty rate that was used in settlement of a case. The court,
              referencing ResQNet.com, stated, "litigation-related licenses should not be excluded," and any "concerns
              about the reliability of litigation-related licenses are better directed to weight, not admissibility." fn 52 In
              doing so, the court held that the defendant can propose a jury instruction that gives guidance on applying
              the settlement licenses and that the plaintiff should produce documents regarding the negotiations of
              these settlement licenses.

              Although settlement agreements were deemed potentially relevant in the previous decisions, the ultimate
              decision about the relevance and, therefore, the admissibility of settlement license agreements depends
              on the totality of the facts in a given case. In Fenner Investments, Ltd. v. Hewlett-Packard Co., the dis-
              trict court clarified that the "ResQNet decision has not altered the admissibility of agreements entered in-
              to under the threat of litigation. In ResQNet, the litigation-related licenses were part of the record and
              their admissibility was not before the court." fn 53 The Fenner Investments court found "the potential for
              prejudice and jury confusion substantially outweigh any probative value." fn 54 The court noted that par-
              ties enter into settlements for a number of reasons, which "include not only [the] cost of additional liti-
              gation or the relative financial positions of the parties, but also the risk of a sizable verdict against a de-
              fendant or a finding of invalidity or unenforceability against a plaintiff, which would end not only that




    Tyco Healthcare Group LP v. E-Z-EM, Inc., 2010 U.S. Dist. LEXIS 18253 (E.D. Tex.). The court ruled on the plaintiff’s mo-
fn 50

tion to compel the defendant to produce documents allegedly covered by the defendant’s purported "settlement negotia-
tions" privilege. The license in question was between the defendants and a nonparty third party for technology used in the
defendant’s products.

   DataTreasury Corp. v. Wells Fargo & Co., 2010 U.S. Dist. LEXIS 25291 (E.D. Tex.). The patents at issue relate to digital
fn 51

document imaging software such as that used in digital check processing.

fn 52
        Id.

    Fenner Invs., Ltd. v. Hewlett-Packard Co., 2010 U.S. Dist. LEXIS 41514 (E.D. Tex.). This decision relates to the plaintiff’s
fn 53

motion in limine to preclude the defendant’s testimony about prior litigation and settlement license agreements. The de-
fendant argued that ResQNet.com altered the admissibility of settlement license agreements or those signed under the
threat of litigation.

fn 54
        Id.


76                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 80 of
                                                           145
          action but future actions against other alleged infringers." fn 55 The court determined that allowing set-
          tlement agreements would "invite a ‘mini-trial’ on similarities and differences in the facts," which
          "would cause unfair prejudice, confuse the issues, and waste time." fn 56

              Similarly, the district court in Pioneer Corp. v. Samsung SDI Co. found that although "negotiations, of-
              fers, and agreements reached under the threat of litigation should not be admitted under either Rules 403
              or 408, such evidence may still be of some relevance to a damages expert when considered as one factor
              among many. Conversely, experts may not exclusively rely on such negotiations, offers, and agree-
              ments. Such, however, is not the case here." fn 57 The court allowed the testimony of the damages expert
              on negotiations, offers, and agreements reached under the threat of litigation because the expert did not
              "exclusively rely" fn 58 upon them.

              The court in Software Tree LLC v. Red Hat, Inc., fn 59 echoed the findings in Fenner Investments and fur-
              ther stated that the question before the court in ResQNet.com was not one of comparability, as in that
              matter, no question of admissibility or discoverability of litigation-related licenses was before the court.

              In 2012, the Federal Circuit affirmed the district court’s ruling in EPlus, Inc. v. Lawson Software, Inc.,
              which excluded the plaintiff’s damages expert’s testimony that, in part, relied on licenses executed in
              settlement of litigation. fn 60 Here, the Federal Circuit’s opinion addressed the issue of the comparability,
              rather than admissibility. In its opinion, the court noted variability within five settlement agreements
              with respect to the form (for example, lump sum versus running royalty), magnitude of amounts paid
              under the licenses, and timing of the agreements. The Federal Circuit supported the district court’s deci-
              sion to exclude the testimony based on a "flawed and unreliable" analysis of the license agreements that
              were executed to settle litigation, included lump sums covering multiple patents, and also included
              cross-licensing provisions. The court also highlighted the district court’s finding that the expert "had ig-
              nored the settlements that produced the smaller rates, even though one of them included a percentage
              rate rather than a lump sum." fn 61

              In 2017, the Federal Circuit provided a detailed opinion regarding its affirmation of the district court’s
              admittance of a settlement agreement in Prism Technologies LLC v. Sprint Spectrum L.P. fn 62 The court


fn 55
        Fenner Invs., 2010 U.S. Dist. LEXIS 41514 (E.D. Tex.).

fn 56
        Id. (citing Insight Tech., Inc. v. SureFire LLC, 2009 U.S. Dist. LEXIS 97183 [D.N.H. Oct. 8, 2009]).

fn 57
        Pioneer Corp. v. Samsung SDI Co., 2008 U.S. Dist. LEXIS 107079 (E.D. Tex.). The patents at issue relate to technology in
plasma displays. The plaintiff sought to exclude the testimony of the defendant’s damages expert related to his reliance on
settlement negotiations, offers, and agreements.

fn 58
        Id.

   Software Tree, LLC v. Red Hat, Inc., 2010 U.S. Dist. LEXIS 70542 (E.D. Tex.). Before the district court was a motion to
fn 59

compel discovery on settlements, negotiations, and offers.

fn 60
        EPlus, Inc. v. Lawson Software, Inc., 700 F. 3d 509 (Fed. Cir. 2012).

fn 61
        Id.

fn 62
        Prism Technologies LLC v. Sprint Spectrum L.P., DBA Sprint PCS, No. 16-1456 (Fed. Cir. 2017).

                           © 2019, Association of International Certified Professional Accountants                            77
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 81 of
                                                            145
          provided various scenarios in which the royalty rates in settlement agreements from earlier cases could
          be either too high or too low relative to the facts and circumstances of a present case. In affirming the
          use of a prior settlement agreement between Prism and AT&T, the court outlined a number of different
          factors that supported its use, which highlight the degree of analysis and different considerations consid-
          ered by the Federal Circuit. Specifically, the Federal Circuit concluded

                     That agreement covered the patents at issue here, though not only the patents at issue here. In
                     that common situation, evidence was needed that reasonably addressed what bearing the amounts
                     in that Agreement had on the value of the particular patents at issue here. See, e.g., Wordtech
                     Sys., 609 F.3d at 1320–21. Prism supplied such evidence, including what the AT&T Settlement
                     Agreement itself says about attributing amounts to particular patents and, more reliably, credita-
                     ble expert evidence about how the other Agreement-covered patents relate to AT&T’s business
                     operations. Prism also supplied evidence about the comparability of AT&T’s and Sprint’s uses of
                     the ’345 and ’155 patents’ technology, and the lesser uses made by licensees in the lower-amount
                     Prism settlements that Sprint emphasized. The jury was able to evaluate Prism’s evidence, and
                     Sprint’s evidence on the subject, at trial. Sprint has not shown any reason—for example, material
                     technological or market changes between the agreed-on date for the hypothetical negotiation, in
                     early 2012, and the signing of the AT&T Settlement Agreement, in late 2014—that required the
                     district court to find non-comparability and thus decisively undermined the Agreement’s proba-
                     tive value.

                     The circumstances of the AT&T Settlement Agreement affect the Rule 403 assessment in ways
                     that support the district court’s admission of the Agreement. The Agreement was entered into,
                     not just after all discovery was complete, but after the entire trial was finished, except for closing
                     arguments and jury deliberations. Thus, the record was fully developed and thoroughly tested in
                     the adversarial process, enhancing the reliability of the basis on which Prism and AT&T were as-
                     sessing the likely outcome. The timing of the settlement also means that a very large share of lit-
                     igation costs had already been sunk, reducing (though of course not eliminating) the role of liti-
                     gation-cost avoidance in the settlement decision.

                     Moreover, Sprint has not suggested that enhanced damages were at issue by the time of the set-
                     tlement; and the proposed jury instructions and verdict forms suggest that they were not. On the
                     other hand, validity and infringement were still open issues at the time of the settlement. But
                     Sprint cannot rely on that fact: possible non-liability is a factor that tends to make settlements too
                     low, not too high. fn 63

              Damages experts have considered third-party licenses from publicly-available databases or surveys of
              average royalty rates across different industries. Rates paid by other industry participants, which may or
              may not include the infringer, may be used in determining a reasonable royalty under the logic that the
              parties to the hypothetical negotiation would be guided by the customary practice in the industry. fn 64
              However, damages experts that chose to rely on these types of license agreements should proceed with
              caution in light of the need to tie other licenses to the facts and circumstances of the present matter. In



fn 63
        Id.

    J.T. Thomas, D.A. Segal, and H.M. Lyon, Intellectual Property Law Damages and Remedies: Updated through Release
fn 64

18, Terence P. Ross, ed. (New York: Law Journal Press), 3-58.


78                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 82 of
                                                           145
          addressing the consideration of Georgia-Pacific factor 12 ("looking at the portion of profit that may be
          customarily allowed in the particular business for use of the invention or similar inventions"), the Feder-
          al Circuit in Uniloc stated, "...[E]vidence purporting to apply to th[is], and any other factor, must be tied
          to the relevant facts and circumstances of the particular case at issue and the hypothetical negotiations
          that would have taken place in light of those facts and circumstances at the relevant time." The district
          court in Multimedia Patent Trust v. Apple Inc. echoed the Federal Circuit’s requirements in its rejection
          of Multimedia Patent Trust’s experts’ use of industry royalty data, stating, "this generic industry data is
          not tethered to the relevant facts and circumstances of the present case. Indeed, in its opposition, MPT
          fails to provide any explanation of how this industry data is related to the facts in this case. Therefore,
          any damages testimony based on this industry data should be excluded." fn 65

              The courts also have given "weight to any restrictive licensing policies of the patent owner. A formal
              written policy does not have to exist; rather, the patent owner’s licensing policy can be established by
              taking into account its prior licensing activities." fn 66 The rationale behind giving any consideration to
              the patent owner’s licensing policies is that if the patent owner generally refuses to grant licenses to its
              invention, a higher royalty would be justified in order to induce the hypothetical sale. fn 67 In addition, ir-
              respective of the patent owner’s licensing policy, if the patent owner demonstrates that it had the requi-
              site capacity to make the infringer’s sales, the patent owner may argue that it would not have licensed
              the patent to the infringer without commensurate financial incentives. fn 68




fn 65
        Multimedia Patent Trust v. Apple Inc., No. 10-CV-2618-H (KSC).

fn 66
        Thomas, Segal, and Lyon, 3-58.

fn 67
        Id.

fn 68
        See, for example, the cases in the following four circuits:

        •     Second Circuit: Shamrock Techs., Inc. v. Medical Sterilization, Inc., 808 F. Supp. 932, 942 (E.D.N.Y 1992), aff’d, 28
              U.S.P.Q.2d (BNA) 1693 (Fed. Cir. 1993) ("We . . . consider the use [the infringer] made of the [patented] process in
              competing with [the patentee].")

        •     Third Circuit: Total Containment, Inc. v. Environ Prods., Inc., 921 F. Supp. 1355, 1401 (E.D. Pa. 1995), aff’d, 106 F.3d
              427 (Fed. Cir. 1997); Mobil Oil Corp. v. Amoco Chemicals Corp., 915 F. Supp. 1333, 1359 (D. Del. 1994) (parties
              "were not truly competitors")

        •     Sixth Circuit: Minco, Inc. v. Combustion Eng’g, Inc., 903 F. Supp. 1204, 1223–24 (E.D. Tenn. 1995), aff’d 95 F.3d 1109
              (Fed. Cir. 1996) (20% royalty was appropriate because the patent owner "had a very high profitability rate" (53%)
              and the infringer "had a strong need to gain the advantages of the patented" product)

        •     Seventh Circuit: Am. Med. Sys., Inc. v. Medical Eng’g Corp., 794 F. Supp. 1370, 1394 (E.D. Wis. 1992), aff’d in part,
              rev’d in part and remanded, 6 F.3d 1523 (Fed. Cir. 1993) ("[The patentee] had little incentive to license [its] patent.
              [It] was using the patent, and had the manufacturing capacity to meet demand for pre-filled self-contained pros-
              thesis. By granting [the infringer] a license, [it] would have been assisting the competition in a highly competitive
              market, and in a sub-market where it clearly was gaining an edge.")




                            © 2019, Association of International Certified Professional Accountants                                 79
   Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 83 of
                                         145
Profitability and Value of the Patent

            The second category of Georgia-Pacific factors addresses the economic value of the patent generally
            and to the infringer specifically. "It is axiomatic that the perception of the parties to a negotiation about
            the value of the patent would be important in determining the outcome of those negotiations." fn 69 A
            willing buyer would agree to pay a royalty on the condition that it would expect to earn economic profits
            from the use of the patent. The courts also have considered the infringer’s historical profits earned dur-
            ing the infringement period. fn 70 In Interactive Pictures Corp. v. Infinite Pictures, Inc., the Federal Cir-
            cuit considered whether the infringer actually met its anticipated profit projections to be irrelevant. fn 71

            The courts, however, have noted that "there is no rule that a royalty be no higher than the infringer’s net
            profit margin." fn 72 Recent case law has addressed the royalty base used to determine total reasonable
            royalty damages, affirming, among other things, that a reasonable royalty may exceed benchmarks such
            as net profit and the cost of acceptable alternatives to infringement. Golight, Inc. v. Wal-Mart Stores,
            Inc., fn 73 affirmed that a reasonable royalty may be higher than the infringer’s net profit, finding that
            Golight was entitled to a reasonable royalty amount irrespective of what Wal-Mart "might have pre-
            ferred to pay" relative to its net profit. In its decision, the court cited State Industries, fn 74 which deter-
            mined that "[t]here is no rule that a royalty be no higher than the infringer’s net profit margin." "Wal-
            Mart’s evidence in this case establishes nothing more than what it might have preferred to pay, which is
            not a test for damages." fn 75

            This same opinion was held by the district court in Marine Polymer Technologies, Inc. v. HemCon, Inc.
            fn 76
                 The district court upheld a 34% royalty rate, allegedly higher than the defendant’s profit margin,
            stating, "the law does not require that an infringer be permitted to make a profit." The Federal Circuit
            continues to uphold this opinion. In Aqua Shield v. Inter Pool Cover Team, fn 77 the court vacated a tiny
            reasonable royalty award because district court erred in how it considered defendant’s actual profits. The



fn 69
        Thomas, Segal, and Lyon, 3-58.

    See, e.g., Trell v. Marlee Elec. Corp., 912 F.2d 1443, 1446 (Fed. Cir. 1990). See also, Bose Corp. v. JBL, Inc., 112 F. Supp.
fn 70

2d 138, 168 (D. Mass. 2000) (examining the infringer’s sales over the infringement period).

fn 71
        Interactive Pictures Corp. v. Infinite Pictures, Inc., 274 F.3d 1371, 1384–85 (Fed. Cir. 2002).

fn 72
        State Indus., 883 F.2d 1573, 1580 (Fed. Cir. 1989), cert. denied, 493 U.S. 1022 (1990).

    Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327 (Fed. Cir. 2004). The patent at issue is a wireless, remote-controlled
fn 73

portable search light or flash light. Upon a finding of infringement, the court found damages of $464,280 ($31.80 per unit).
The defendant appealed, indicating that royalty would result in selling the accused product well below cost because it
could not raise the price.

fn 74
        State Indus., 883 F.2d at 1573, 1580.

fn 75
        Golight, 355 F.3d at 1327.

fn 76
        Marine Polymer Techs., Inc. v. HemCon, Inc., 1:06-cv-00100 (D.N.H., 2010).

fn 77
        Aqua Shield v. Inter Pool Cover Team, 774 F.3d 766 (Fed. Cir. 2014) (Taranto, J.).


80                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 84 of
                                                            145
          court ruled that actual profits are relevant only to the extent they shed light on anticipated profits at the
          time of the hypothetical negotiation and are not a cap on the royalty. Additionally, in Mars, Inc. v. Coin
          Acceptors, Inc. (Coinco), fn 78 the defendant argued that "it should not be required to pay more in reason-
          able royalty damages than it would have paid to avoid infringement in the first place by switching to an
          available non-infringing alternative." In this case, the district court found that the defendant "probably
          could have designed" an acceptable alternative, but had not, and, therefore, reduced the royalty rate ac-
          cordingly; the defendant argued that the reduction was not enough to take into account the cost of its
          least expensive alternative. The Federal Circuit commented that "even if Coinco had shown that it had
          an acceptable non-infringing alternative at the time of the hypothetical negotiation, Coinco is wrong as a
          matter of law to claim that reasonable royalty damages are capped at the cost of implementing the
          cheapest available, acceptable, non-infringing alternative." fn 79

              The Mars court, in rejecting Coinco’s argument, cited Monsanto Co. v. Ralph fn 80 for the conclusion
              that "a reasonable royalty deduced through a hypothetical negotiation process can never be set so high
              that no rational self-interested wealth-maximizing infringer acting ex ante would ever have agreed to it."
              fn 81
                    The district court and the Federal Circuit, however, "reject[ed] Coinco’s argument that a reasonable
              royalty can never result in an infringer operating at a loss." fn 82 The appellate court remarked that, alt-
              hough profitability is among the Georgia-Pacific factors, "the law does not require that an infringer be
              permitted to make a profit." fn 83

              In Monsanto Co. v. McFarling, fn 84 the Federal Circuit rejected the defendant’s opinion that a "technol-
              ogy fee" in its license with the plaintiff was an established royalty for the determination of a reasonable
              royalty; instead, the court ruled that the bargain for the technology fee was not similar to the hypothet-
              ical negotiation context. Using the technology fee as the upper limit for the reasonable royalty would
              create a windfall for infringers like McFarling. Such infringers would have a huge advantage over other
              farmers who took the standard Monsanto license and were required to comply with the provisions of the
              license, including the purchase-of-seed and non-replanting provisions. The evidence at trial showed that




fn 78
        Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359 (Fed. Cir. 2008). The patents at issue relate to coin authentication
technology used in vending machines. After a bench trial, the court concluded that a blended rate of 7% for the two pa-
tents was reasonable and awarded damages of $14,376,062.

fn 79
        Id.

fn 80
        Monsanto Co. v. Ralph, 382 F.3d 1374 (Fed. Cir. 2004). The patents at issue relate to herbicide-resistant plants.

fn 81
        Id.

fn 82
        Mars, 527 F.3d at 1359.

fn 83
        Monsanto, 382 F.3d 1374 (Fed. Cir. 2004).

fn 84
     Monsanto Co. v. McFarling, 488 F.3d 973 (Fed. Cir. 2007). The patents at issue relate to herbicide-resistant plants. The
jury awarded a reasonable royalty of $40 per bag of seed, less than the plaintiff’s proffered royalty of $80.65–$73.20 but
well above that proffered by the defendant, $6.50.


                           © 2019, Association of International Certified Professional Accountants                               81
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 85 of
                                                       145
          Monsanto would not agree to an unconditional license in exchange for a payment of the technology fee.
              fn 85


              The reasonable royalty was not limited to the technology fee because the fee compensated the patent
              holder for use of the patent within an agreed-upon set of constraints, and because the infringer used the
              patents at issue outside the constraints "for a variety of economic reasons," the royalty would be differ-
              ent.

              In Paymaster Technologies, Inc. v. United States, the eighth factor of Georgia-Pacific was discussed.
              That factor addresses the established profitability of the product made under the patent, its commercial
              success, and its current popularity. "We affirm the damages judgment as to the royalty rate of 3.5%."
              The trial court concluded that the eighth factor had a "neutral" impact on the royalty rate. The Federal
              Circuit found that although the defendant (the United States Postal Service) is a not-for-profit entity, the
              success of the accused product should be determined by the instances of use — 1.5 billion forms used in
              10 years — and not simply the infringer’s profitability. "We hold that this equates to commercial suc-
              cess. Thus, the courts could have sustainably found that Factor 8 was proven by Paymaster. However,
              that it did not fail to rise to the level of clear error." "That it termed factor eight ‘neutral’ did not, in any
              event, prejudice Paymaster and was at most harmless error." fn 86

              The courts also have recognized that the infringer’s expected profits may include collateral benefits,
              which should be taken into consideration in the hypothetical negotiation. fn 87 A potential licensee
              "would consider the profits that it would obtain from convoyed sales of parts, supplies, accessories, and
              related products, as well as those profits that flow or would be expected to flow from the right to manu-
              facture, use or sell that patented invention." fn 88 The theory is that "[w]here a hypothetical licensee
              would have anticipated increased convoyed sales as a result of a patent license, such sales may be con-
              sidered in fixing a reasonable royalty rate because the licensee would in theory be disposed to pay a
              higher royalty if it could expect such collateral benefits." fn 89

              The relative contribution of the patented feature to the overall commercial success is also a factor taken
              into account. If the contribution of the patented invention is significant, "a large portion of the realizable
              profit should be attributed to the uniqueness of the invention patented." fn 90 Conversely, a patent with an
              insignificant contribution would not be commensurate with a higher royalty. According to Rite-Hite, one



fn 85
        Id.

fn 86
        Paymaster Techs., Inc. v. United States, 180 Fed. Appx. 942 (Fed. Cir. 2006). The patent at issue relates to form sets for
use with an imprinting apparatus for imprinting money orders. The plaintiff’s expert suggested a reasonable royalty rate of
5% to 6%, and the defendant’s expert suggested a reasonable royalty rate of 1.5%. The trial court (Court of Federal Claims)
determined a reasonable royalty rate of 3.5%.

fn 87
        A&L Tech. v. Resound Corp., 1995 WL 415146 (N.D. Calif. 1995).

    J.T. Thomas, D.A. Segal, and H.M. Lyon, Intellectual Property Law Damages and Remedies: Updated through Release
fn 88

18, Terence P. Ross, ed. (New York: Law Journal Press), 3-58.

fn 89
        A&L Tech., 1995 WL at 415146.

fn 90
        Golight, Inc. v. Wal-Mart Stores, Inc., 216 F. Supp. 2d 1175, 1184 (D. Colo. 2002).


82                         © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 86 of
                                                          145
          may look to whether the patent was a "pioneer patent," under the theory that a pioneer patent has mani-
          fest commercial success. fn 91 The relative contribution of a patented invention "varies greatly within
          each field and for each patent, the weight accorded this factor varies with the circumstances of the indi-
          vidual case." fn 92

              In Lucent Technologies, fn 93 the court addressed, among other topics, Microsoft’s theory that damages
              for infringement of a method patent should be limited to the "proven number of instances of actual in-
              fringing use," which Microsoft defined as use by the ultimate consumer. Microsoft argued that the fre-
              quency with which customers used the accused date-picker function was irrelevant because this infor-
              mation was not available at the time of the hypothetical negotiation. The Federal Circuit held that "nei-
              ther precedent nor economic logic requires us to ignore information about how often a patented inven-
              tion has been used by infringers," and "[c]onsideration of evidence of usage after infringement started
              can, under appropriate circumstances, be helpful to the jury and the court in assessing whether a royalty
              is reasonable." However, "[o]n the other hand, [the Court has] (". . . ") never laid down any rigid re-
              quirement that damages in all circumstances be limited to specific instances of infringement proven with
              direct evidence. Such a strict requirement could create a hypothetical negotiation far-removed from what
              parties regularly do during real-world licensing negotiations." The court concluded that "[t]he damages
              award ought to be correlated, in some respect, to the extent the infringing method is used by consumers"
              because that would be considered in the hypothetical negotiation. fn 94

              Another consideration is the technological development of the patented technology. All else equal, a
              more mature and established technology will command a higher royalty because such a technology will
              involve fewer commercial risks and will require less time and capital to commercialize.

              The remaining term of the patent at the time of infringement is another factor to be considered in the hy-
              pothetical negotiation. "Generally, it is believed that a buyer would have been more likely to agree to a
              higher royalty the longer the remaining term of the patent. A defendant, however, may argue that the
              longer the remaining patent term, the lower the royalty." fn 95 The rationale for a lower royalty is that an
              extended period provides greater incentive to look for non-infringing alternatives to the patent. fn 96




fn 91
        See, for example, Rite-Hite, 56 F.3d at 1538

fn 92
        Thomas, Segal, and Lyon, 3-58.

    Lucent Techs., Inc. v. Gateway Inc., 580 F.3d 1301 (Fed. Cir. 2009). The patent at issue, known as the "Day patent" or
fn 93

"date picker functionality," relates to a method that allows the user to enter data into fields on a computer screen without
using a keyboard. This case was first filed by Lucent in 2002 against Gateway and subsequently Microsoft intervened.
Three actions were filed in the Eastern District of Virginia, Southern District of California, and Delaware that were subse-
quently consolidated in the Southern District of California. The court severed the Day patent from four other patents that
were consolidated in the action. The jury found that the Microsoft products that feature a date selection pop-up tool, in-
cluding Money, Outlook, and Mobile, infringed the patent at issue.

fn 94
        Lucent Techs., 580 F.3d at 1301.

fn 95
        Thomas, Segal, and Lyon, 3-58.

fn 96
        Id.


                           © 2019, Association of International Certified Professional Accountants                        83
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 87 of
                                                              145
           The courts have taken into consideration "whether the defendant had any non-infringing alternatives that
           were equal in terms of cost and performance." fn 97 All else equal, an infringer "would have been in a
           stronger position to negotiate for a lower royalty rate knowing it had a competitive non-infringing de-
           vice in the wings." fn 98 The infringer must establish that (a) the alternative is sufficiently similar to the
           infringed patent, and (b) the non-infringing alternative was available, that is, in existence and covered by
           a patent owned by a third party, at the time the infringement began. fn 99 The patent owner may counter
           that the fact that the infringer opted for the patented technology reveals the advantages of the patented
           technology over alternatives. fn 100

              In Mars, the Federal Circuit explained that a non-infringing alternative is not necessarily a cap on dam-
              ages. Coinco argued that "an infringer should not be required to pay more in reasonable royalty damages
              than it would have paid to avoid infringement in the first place by switching to an available non-
              infringing alternative." The court found that this rationale failed for two reasons:

                    1. First...the district court found...that the available "design around was not as good as it would
                       like." There was, therefore, no available and acceptable non-infringing alternative to which Co-
                       inco could have switched at the time of the hypothetical negotiation; there was merely the possi-
                       bility that it could have come up with one.

                    2. Second, even if Coinco had shown that it had an acceptable non-infringing alternative at the time
                       of the hypothetical negotiation, Coinco is wrong as a matter of law to claim that reasonable roy-
                       alty damages are capped at the cost of implementing the cheapest available, acceptable, non-
                       infringing alternative...To the contrary, an infringer may be liable for damages, including reason-
                       able royalty damages, that exceed the amount that the infringer could have paid to avoid in-
                       fringement. fn 101

              In addition, the court rejected Coinco’s position that a reasonable royalty, when applied to an infringer’s
              sales, "can never result in an infringer operating at a loss." fn 102

              The Federal Circuit, in its 2015 decision in AstraZeneca AB v. Apotex Corp., noted the following:

                       When an infringer can easily design around a patent and replace its infringing goods with non-
                       infringing goods, the hypothetical royalty rate for the product is typically low...("The economic
                       relationship...between the patented method and non-infringing alternative methods, of necessity,
                       would limit the hypothetical negotiation."). There is little incentive in such a situation for the in-
                       fringer to take a license rather than side-step the patent with a simple change in its technology.



fn 97
        Id.

fn 98
        Zygo Corp. v. Wyko Corp., 79 F.3d 1563, 1571–72 (Fed. Cir. 1996).

fn 99
        See, generally, D. Chisum, 7 Chisum on Patents, § 20.03[3][b][v] (2000).

fn 100
              See, for example, GNB Battery Techs., Inc. v. Exide Corp., 886 F. Supp. 420, 439 (D. Del. 1995).

fn 101
              Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359 (Fed. Cir. 2008).

fn 102
              Id.


84                          © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 88 of
                                                         145
                  By the same reasoning, if avoiding the patent would be difficult, expensive, and time-consuming,
                  the amount the infringer would be willing to pay for a license is likely to be greater. fn 103

            In connection with assessing the ability to design around the asserted claims of the patent in suit, the
            damages analysis often considers the cost savings associated with a license versus implementing an al-
            ternative, non-infringing design. In Prism Technologies LLC v. Sprint Spectrum LP, the Federal Circuit
            highlighted that a hypothetical license may be based on consideration of the defendant’s potential cost
            savings. fn 104 The court ultimately concluded that Prism’s damages expert had testified that the parties
            would have valued the subject patents based on Sprint’s ability to avoid the costs associated with build-
            ing its own network. "Because those costs savings consisted, in large part, of Sprint’s initial capital
            costs, the jury could have reasonably found that the parties would have structured the agreement as a ful-
            ly paid license." fn 105

Date of Hypothetical Negotiation and the Use of Subsequent Information

            For measuring reasonable royalty rates, the courts have looked to the date when infringement first be-
            gan. The hypothetical licensor and licensee are assumed to voluntarily meet on that date with infor-
            mation that addresses the first 14 Georgia-Pacific factors and agree upon a reasonable royalty resulting
            from a hypothetical negotiation. Given a hypothetical negotiation prior to the start of infringement, this
            form of analysis limits the information available for the hypothetical negotiation to that available (a) be-
            fore the full commercial success of the patent could be determined, (b) before the full extent of actual
            profitability could be determined, and (c) even before customer acceptance could be determined. The es-
            timation of a reasonable royalty, therefore, would appear to logically be limited to budget, forecast, plan
            pricing, and project operating costs and, therefore, projections of profits. However, as mentioned previ-
            ously, the courts have sometimes considered information subsequent to the hypothetical negotiation
            date. fn 106 This subsequent information is typically referred to as the "Book of Wisdom" and, although
            there is no bright-line test regarding what will be allowed, is often allowed into evidence by courts.
            However, the practitioner should proceed with caution when relying upon evidence not available at the
            time of the hypothetical negotiation.

            It should be noted that statutory limitations on damages (for example, recovery of past damages limited
            to six years prior to filing an infringement lawsuit) do not preclude the setting of a hypothetical negotia-
            tion date prior to the start of the damages period. In Laser Dynamics, Inc. v. Quanta Computer, Inc., the
            Federal Circuit stated the following:

                    We have also been careful to distinguish the hypothetical negotiation date from other dates that
                    trigger infringement liability. For example, the six-year limitation on recovery of past damages
                    under 35 U.S.C. § 286 does not preclude the hypothetical negotiation date from taking place on
                    the date infringement began, even if damages cannot be collected until some time later. See




fn 103
            Astrazeneca AB v. Apotex Corp., 782 F. 3d 1324 – (Fed. Cir. 2015).

fn 104
            Prism Techs. LLC v. Sprint Spectrum L.P., No. 16-1456 (Fed. Cir. Mar. 6, 2017).

fn 105
            Id.

fn 106
            Fromson v. Western Litho Plate & Supply Co., 853 F.2d 1568 (Fed. Cir. 1988).


                          © 2019, Association of International Certified Professional Accountants                     85
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 89 of
                                                         145
                  Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 870 (Fed. Cir.1993). Similarly, the failure to
                  mark a patented product or prove actual notice of the patent pursuant to 35 U.S.C. § 287 pre-
                  cludes the recovery of damages prior to the marking or notice date, but the hypothetical negotia-
                  tion date may nevertheless be properly set before marking or notice occurs. Id.

            Notably, it may be years after infringement starts before the patent holder becomes aware of the in-
            fringement, brings suit against the defendant, and litigates the issues. In addition, trials often are held
            years after the patent holder notifies the infringer of infringement and the infringement suit is filed. Dur-
            ing this extended period, much information becomes available about the patent and its success that
            might not have been anticipated or available at the hypothetical negotiation date when infringement be-
            gan. As a result, the analyses and outcomes under the first 14 Georgia-Pacific factors will often be dif-
            ferent if the court limits itself to information available on or before the date of first infringement.

            Some courts have cautioned against treating the negotiation as one with full knowledge of future events,
            whereby actual information from periods after the date of the hypothetical negotiation would carry
            greater weight than the parties’ expectations at the time of the hypothetical negotiation. For example, in
            Interactive Pictures Corp. v. Infinite Picture Inc., the Federal Circuit upheld a reasonable royalty award
            that relied, in part, on business plan projections of future sales that were not ultimately achieved. fn 107
            The defendant argued that the projections were "based on an outdated business plan and [defendant’s]
            optimistic assumptions of future revenue growth..." fn 108 The Federal Circuit rejected the argument of
            the projections being outdated, as they were prepared two months prior to the hypothetical negotiation.
            The court also rejected the argument that the business plan projections should be dismissed as "optimis-
            tic" because Infinite did not achieve the projected results.

                    The fact that Infinite did not subsequently meet those projections is irrelevant to Infinite’s state
                    of mind at the time of the hypothetical negotiation. Nor does Infinite’s subsequent failure to meet
                    its projections imply that they were grossly excessive or based only speculation and guesswork.
                    Instead, Infinite’s subsequent failure to meet its projections may simply illustrate the "element of
                    approximation and uncertainty" inherent in future projections. fn 109

            In Integra Lifesciences, the Federal Circuit ruled that "[t]he first step in a reasonable royalty calculation
            is to ascertain the date on which the hypothetical negotiation in advance of infringement would have oc-
            curred." fn 110 The Federal Circuit went on to reverse and remand the reasonable royalty verdict because,
            at least in part, "the record does not clearly indicate whether 1994 or 1995 is the proper date for the first
            infringement." fn 111 In its opinion, the court emphasized the importance of determining the first date of
            infringement because "[t]he value of a hypothetical license negotiated in 1994 could be drastically dif-




fn 107
            Interactive Pictures, 274 F.3d 1371, 1384–85 (Fed. Cir. 2002).

fn 108
            Id.

fn 109
            Id.

fn 110
            Integra Lifesciences, 331 F.3d at 860, 870.

fn 111
            Id.


86                        © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 90 of
                                                            145
           ferent from one undertaken in 1995 . . . [as] a year can make a great difference in economic risks and
           rewards." fn 112

            In Applied Medical Resources Corp. v. U.S. Surgical Corp., U.S. Surgical was accused of infringing
            through sales of two separate products, Versaport I, which began in 1994, and Versaport II, which began
            in 1997. fn 113 In a previous trial between the parties, U.S. Surgical was found to have infringed patents
            owned by Applied Medical Resources and was enjoined from selling Versaport I. fn 114 U.S. Surgical had
            attempted to design around the patents by offering Versaport II, which Applied Medical Resources al-
            leged infringed a distinct set of patented claims.

            U.S. Surgical argued that both products would have the same hypothetical negotiation date, which
            would have contemplated a license for both products. The court disagreed, concluding that "[w]e are re-
            quired to identify the infringement requiring compensation, and evaluate damages based on a hypothet-
            ical negotiation at the time that infringement began, not an earlier one." The court noted the differences
            in the Versaport products and particulars of the infringement claims, including the date on which in-
            fringement commenced. In response to U.S. Surgical’s claim that sales of the products overlapped, the
            court found that infringement that "appear[s] to be continuous in time" is not necessarily a "continuous
            infringement in law." The court acknowledged that the issues in the case were specific to the parties in
            suit, stating "[w]e recognize that there may be instances, which we do not address here, in which two
            products, even if not identical, may present the same damages analysis. That is not the case here." fn 115

            Also, the court confirmed that each lawsuit initiated for infringement of the same patent, by the same in-
            fringer but for different products, requires independent hypothetical negotiations because each infringe-
            ment began on a unique date and used separate evidence. "Because the determination of reasonable roy-
            alty damages is tied to the infringement being redressed, a separate infringement beginning at a different
            time requires a separate evaluation of reasonable royalty damages." In the first matter between the par-
            ties, Applied I, U.S. Surgical was found to have infringed the same patent as well as two others, and a ju-
            ry found that the infringement was willful and awarded damages in the form of a 7% reasonable royalty.
            In Applied II, U.S. Surgical sought to establish, as a matter of law under collateral estoppel, that the ju-
            ry’s royalty rate conclusion of 7% from Applied I was binding. The district court denied this finding and
            determined that the jury would make "its own ‘independent’ determination of the reasonable royalty
            rate" (citing the district court case Applied Medical Research Corp. v. U.S. Surgical Corp., 353 F. Supp.
            2d 1075 [C.D. Cal. 2004] [emphasis in original]). U.S. Surgical appealed the final jury verdict. The Fed-
            eral Circuit found that the "issue of reasonable royalty damages in Applied II is not identical to the issue



fn 112
            Id.

fn 113
            Applied Med. Res. Corp. v. U.S. Surgical Corp., 435 F.3d 1356 (Fed. Cir. 2006).

fn 114
        Applied Medical Resources first sued U.S. Surgical in the U.S. District Court for the Eastern District of Virginia in
1996 (Applied I) alleging infringement. Applied Med. Res. Corp. v. U.S. Surgical Corp., 967 F. Supp. 861 (E.D. Va. 1997). Af-
firmed by the U.S. Court of Appeals for the Federal Circuit on June 30, 1998. Applied Med. Res. Corp. v. U.S. Surgical Corp.,
147 F.3d 1373 (Fed. Cir. 1998).

fn 115
         Applied Med. Res., 435 F.3d 1356 (Fed. Cir. 2006). The patent in this matter related to surgical devices called tro-
cars, which are used as access ports into the abdomen during laparoscopic surgery. The trocars must maintain a seal with
the instrument during the surgery in order to limit the leakage of gas used in the procedure.


                          © 2019, Association of International Certified Professional Accountants                          87
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 91 of
                                                            145
           of reasonable royalty damages in Applied I because the infringements requiring compensation began at
           separate and distinct times." Infringement occurred in Applied I in 1994 and occurred in Applied II in
           1997. Accordingly, the hypothetical negotiation date for the infringing sales in Applied II relates to sales
           beginning in 1997, not the past infringement caused by the 1994 sales in Applied I. "The infringement in
           Applied II was caused by sales of Versaport II, which began in 1997, whereas the infringement in Ap-
           plied I was caused by sales of Versaport I, which began in 1994." "We conclude that the damages issues
           in Applied I and Applied II are not identical, and therefore the jury’s award of reasonable royalty damag-
           es for infringing sales of Versaport I in Applied I does not preclude another jury’s evaluation of reasona-
           ble royalty damages for infringing sales of Versaport II at a different time in Applied II." fn 116

            In 2014, the Federal Circuit again addressed the issue of anticipated results at the time of the hypothet-
            ical negotiation versus actual results after the hypothetical negotiation. In Aqua Shield v. Inter Pool
            Cover Team, the court noted the following:

                      What an infringer’s profits actually turned out to have been during the infringement period may
                      be relevant, but only in an indirect and limited way – as some evidence bearing on a directly rel-
                      evant inquiry into anticipated profits...In hypothetical negotiation terms, the core economic ques-
                      tion is what the infringer, in a hypothetical pre-infringement negotiation under hypothetical con-
                      ditions, would have anticipated the profit-making potential of use of the patented technology to
                      be, compared to using non-infringing alternatives.

                      ...

                      [T]he district court did not err in considering IPC’s profits. But it did err in treating the profits
                      IPC actually earned during the period of infringement as a royalty cap. That treatment incorrectly
                      replaces the hypothetical inquiry into what the parties would have anticipated, looking forward
                      when negotiating, with a backward-looking inquiry into what turned out to have happened. fn 117

Updates to Georgia-Pacific
            In Honeywell, Inc. v. Minolta Camera Co., the court’s jury instructions provided a list of factors to con-
            sider when determining a reasonable royalty. fn 118 This list — which differs somewhat from the Geor-
            gia-Pacific list of 15 factors but still highlights factors relevant to a license negotiation — includes the
            following factors:

                  •   The anticipated amount of profits the prospective licensor reasonably thinks would be lost, as a
                      result of licensing the patent, compared to the anticipated royalty income

                  •   The relative bargaining strengths of both the patent owner and the infringer

                  •   The anticipated net profits that the prospective infringer reasonably thinks it will earn




fn 116
            Id.

fn 117
            Aqua Shield, 774 F.3d 766 (Fed. Cir. 2014).

fn 118
            Honeywell, Inc. v Minolta Camera Co., Civil Nos. 87-4847, 88-1624 (N.D. N.J. 1992), jury instructions at 69.


88                          © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 92 of
                                                      145
               • The commercial past performance of the product, that is, in terms of profits and public ac-
                  ceptance

                •   The market to be "tapped"

                •   Any other economic factor that would be taken into account by a normally prudent person or en-
                    tity, under similar circumstances, when negotiating a hypothetical license

            Although the Georgia-Pacific and Honeywell factors provide guidelines when determining a reasonable
            royalty, they do not represent the only viable approaches to determining a reasonable royalty. "The
            amount of a reasonable royalty after infringement turns on the facts of each case, as best they may be de-
            termined." fn 119 For assistance in the establishment of a royalty rate, the expert may want to consult
            searchable databases such as those identified in appendix A, "Intellectual Property Print and Electronic
            Resources," of this practice aid.

Entire Market Value Rule — Reasonable Royalty
            The entire market value rule, discussed in the section, "Lost Profits," may also apply to the determina-
            tion of a reasonable royalty if the patented component is included in a larger device. In that context, the
            reasonable royalty rate may be applied or apportioned to the sales of the larger device, not just the pa-
            tented component. However, care should be taken to develop a royalty rate consistent with the underly-
            ing facts. If an analysis of comparable licenses suggests a royalty rate of, for example, 5% applied to
            sales of the patented component, it may be improper to conclude that the 5% should be applied to sales
            of the larger device containing the patented element. Rather, it may be appropriate to reduce the royalty
            rate to compensate for the increased royalty base.

            An instance when the patented feature was deemed to be part of a single functioning unit was in Bose
            Corp. v. JBL, Inc. fn 120 In this case, the patentee brought suit against a seller of loudspeaker systems for
            infringing its patent relating to ports inside loudspeaker enclosures. Reasonable royalties were calculated
            based on the entire value of the loudspeaker systems incorporating the accused ports, even though an ac-
            cused port comprised only a small component of the system.

            The Federal Circuit affirmed the district court’s award noting that the district court found the patented
            invention "inextricably worked with other components of loudspeakers as a single functioning unit to
            provide the desired audible performance." fn 121 The Federal Circuit also noted that the patented inven-
            tion "improved the performance of the loudspeakers and contributed substantially to the increased de-
            mand for" them, and Bose "provided testimony on its increase in sales in the year following the intro-
            duction of its speakers containing the invention." The district court noted that the patented feature "is an
            integral part of the speaker units sold by Bose, and the port is an integral part of the speaker systems
            sold by JBL," and it "worked in tandem with other design features and improvements in the Bose prod-
            ucts." Bose submitted evidence that the improved performance allowed by the patent was a factor in the



fn 119
            Panduit Corp., 575 F.2d 1152 (6th Cir. 1978).

fn 120
            Bose Corp. v. JBL, Inc., 274 F.3d 1354 (Fed. Cir. 2001).

fn 121
            Bose Corp., 274 F.3d 1354 (Fed. Cir. 2001).


                          © 2019, Association of International Certified Professional Accountants                     89
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 93 of
                                                           145
           defendant’s decision to go forward with manufacturing certain speakers, and that Bose’s sales had in-
           creased in the year following incorporation of the invention in its own speakers. The district court also
           noted that, with a minor exception, JBL sold all of its infringing products as "complete systems," and
           Bose also sold its patented products "as systems, not as separate pieces." The Federal Circuit, however,
           did not address whether the patented feature was "the" basis for demand or a "predominant" factor, as it
           has in other cases. fn 122

            In Lucent Technologies, the Federal Circuit rejected the application of the entire market value rule due
            to lack of evidence that the patented feature drove demand for the accused product. The patent at issue
            was directed at filling a data entry field with data selected by the user from an on-screen tool. The jury
            found that the Microsoft products that featured a date-picker pop-up tool, including Outlook, infringed
            the patent at issue. At trial, Lucent asked the jury to apply an 8% royalty rate to Microsoft’s total sales of
            infringing software products of approximately $8 billion and award $562 million in damages. The jury
            ultimately awarded a $358 million lump-sum royalty payment. fn 123

            The Federal Circuit vacated the award and ordered a new trial on damages, finding that the jury’s lump-
            sum award was not supported by substantial evidence. The Federal Circuit also held that, to the extent
            the jury’s lump-sum award was based on an entire market value calculation, the award was both unsup-
            ported and against the clear weight of the evidence. The Federal Circuit noted that "the infringing use of
            the date-picker tool in Outlook is but a very small component of a much larger software program," and
            that the "vast majority of the features, when used, do not infringe." The Federal Circuit also cited to the
            date-picker tool’s "minor role in the overall program" and "the relative importance of certain other fea-
            tures, e.g., e-mail." "The first flaw with any application of the entire market value rule in the present
            case is the lack of evidence demonstrating the patented method of the Day patent as the basis—or even a
            substantial basis—of the consumer demand for Outlook." Even Lucent’s own expert testified "that there
            was no ‘evidence that anybody anywhere at any time ever bought Outlook ... because it had a date pick-
            er.’" Noting the "unmistakable conclusion" that the patented invention is "not the reason consumers pur-
            chase Outlook," the court held that it was improper to apply the entire market value rule. fn 124

            The Federal Circuit also addressed the methodology employed by Lucent’s expert related to adjusting
            the royalty rate upward to offset a downward adjustment to the base. Lucent’s expert initially applied the
            "entire market value rule to the sale of the ‘infringing’ computers loaded with the software, opining that
            Microsoft and Lucent would have agreed to a 1% royalty based on the entire price of the computer con-
            taining Outlook. In response, Microsoft filed a motion in limine to exclude such testimony, which the
            district court granted." At trial, Lucent’s expert altered his rate and base "contending that the royalty
            base should be the price of the software (and not the entire computer) but also that the royalty rate
            should be increased to 8% (from 1%)" to reach the same damages conclusion. According to the Federal
            Circuit, this "opinion contrasted starkly to the rates he proposed for the other patents in suit, which were
            in the 1% range." The Federal Circuit observed that "[t]his cannot be an acceptable way to conduct an




fn 122
            Bose Corp. v. JBL, Inc., 112 F. Supp. 2d 138 (D. Mass. 2000).

fn 123
            Lucent Techs., Inc. v. Gateway Inc., 580 F.3d 1301 (Fed. Cir. 2009).

fn 124
            Id.


90                        © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 94 of
                                                         145
           analysis of what the parties would have agreed to," especially because "any damages computation based
           on the value of the entire computer using common royalty rates (e.g., 1-5%) would be excessive." fn 125

            The Federal Circuit noted that "the base used in a running royalty calculation can always be the value of
            the entire commercial embodiment, as long as the magnitude of the rate is within an acceptable range (as
            determined by the evidence)." According to the Federal Circuit, "[t]here is nothing inherently wrong
            with using the market value of the entire product, especially when there is no established market value
            for the infringing component or feature, so long as the multiplier accounts for the proportion of the base
            represented by the infringing component or feature." "Thus, even when the patented invention is a small
            component of a much larger commercial product, awarding a reasonable royalty based on either sale
            price or number of units sold can be economically justified." The court, however, found that Lucent had
            failed to use an appropriately small royalty given the size of the base to which it was applied. fn 126

            In Cornell University v. Hewlett-Packard Co., fn 127 Federal Circuit Judge Randall Rader, sitting by des-
            ignation in the Northern District of New York, reduced the jury’s award of $184 million in infringement
            damages to $54 million finding that Cornell’s damages expert incorrectly applied the "entire market val-
            ue rule." Cornell’s patent was directed at technology enabling microprocessors to run faster by simulta-
            neously executing multiple instructions. The claimed invention was a small part of the instruction reor-
            der buffer, which was a part of a processor, which was a part of a CPU module, which was a part of a
            CPU "brick," which was a part of a larger server. Hewlett-Packard purchased individual microprocessors
            from Intel and IBM, mounted several microprocessor units into components known as CPU bricks, and
            sold servers incorporating the CPU bricks. Hewlett-Packard also sold a limited number of individual
            CPUs.

            Despite Judge Rader’s admonitions, Cornell’s expert then introduced damages evidence based on sales
            of CPU bricks, which also encompassed more than the microprocessor. Sales of CPU bricks, as calculat-
            ed by Cornell’s expert, were "more than $23 billion in sales Hewlett-Packard would have made if it had
            sold all of the alleged infringing processors as CPU bricks." Hewlett-Packard was found liable for in-
            fringement on that basis, and the jury awarded $184 million in damages by applying a 0.8% royalty rate
            to the $23 billion royalty base. fn 128

            Cornell used a royalty base "including not only the revenues Hewlett-Packard would have earned had it
            sold the infringing processors alone but on the revenues Hewlett-Packard would have earned had it sold
            the processors in conjunction with CPU bricks." When Cornell sought the entire market value of all
            servers and workstations sold by Hewlett-Packard in calculating royalty damages, Judge Rader conduct-
            ed a Daubert hearing and specifically prohibited Cornell’s damages expert from using the entire market
            value rule to include such an expansive royalty base. Judge Rader observed that "neither Cornell nor
            [Cornell’s damages expert] offered credible and sufficient economic proof that the patented invention
            drove demand for Hewlett-Packard’s entire server and workstation market." "Cornell did not offer a sin-



fn 125
            Id.

fn 126
            Id.

fn 127
            Cornell Univ. v. Hewlett-Packard Co., 609 F. Supp. 2d 279 (N.D.N.Y. 2009).

fn 128
            Id.


                         © 2019, Association of International Certified Professional Accountants                   91
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 95 of
                                                          145
           gle demand curve or attempt in any way to link consumer demand for servers and workstations to the
           claimed invention." "[Cornell’s damages expert] and Cornell have not drawn any connection between
           the market for servers and workstations and the patented invention." fn 129

            Hewlett-Packard moved for judgment as a matter of law to reduce the royalty base to earnings attributa-
            ble to the infringing technology. Judge Rader took issue with Cornell’s evidence and expert testimony
            regarding the $23 billion royalty base, and he found that Cornell had failed to demonstrate entitlement to
            the entire market value of Hewlett-Packard’s CPUs. The application of the entire market value rule, ac-
            cording to Judge Rader, "to the CPU brick was unsupported as a matter of law." "Cornell did not heed
            this court’s warning that any royalty base proffer must account for the fact that the ’115 patent is a com-
            ponent of a component of Hewlett-Packard’s server and workstation products." CPU bricks are "far be-
            yond the scope of the claimed invention and without proof of the necessity of that expansion to ade-
            quately compensate for the infringement." "Cornell’s hypothetical-CPU-brick-revenues-as-royalty-base
            argument is simply another iteration of its entire-server-revenues-as-royalty-base argument that this
            court excluded after a detailed Daubert investigation." fn 130

            As a result, the court granted Hewlett-Packard’s motion for judgment as a matter of law. According to
            Judge Rader, the "record contains insufficient evidence to establish the required nexus between the pa-
            tented aspect of the infringing processors and the entire CPU brick." The court noted that "[a]n over-
            inclusive royalty base including revenues from the sale of non-infringing components is not permissible
            simply because the royalty rate is adjustable." It continued, stating

                    Cornell attempt[ed] to escape this outcome by arguing that any error in the choice of royalty base
                    is irrelevant because the jury necessarily took the size and composition of the royalty base into
                    account in calculating the final damages award. The court is left to wonder why, if the royalty
                    base mattered so little, Cornell exerted so much energy in pushing for the largest possible base
                    before, during, and even after trial. Moreover, Cornell’s assertion is legally incorrect. fn 131

            Judge Rader noted that Hewlett-Packard’s "hypothetical processor revenue calculation represents the on-
            ly reliable evidence in this record of adequate compensation for infringement of the claimed invention."
            "Hewlett-Packard sold more than 31,000 infringing processors a la carte during the damages period.
            Thus, the record supplied some evidence of sales data for processors." Accordingly, Judge Rader re-
            duced the jury’s damage award by more than 70%. fn 132

            Judge Rader also set out helpful guidelines for the entire market value rule’s application. He observed
            that "[t]he entire point of [the entire market value rule] is to allow plaintiffs the advantage of collecting
            royalties on a system that encompasses more than the claimed invention when defendant’s real-world
            earnings derive from real-world system sales generated by demand for the claimed invention." Judge
            Rader noted that "with proper proof, a plaintiff may invoke the entire market value rule to include within




fn 129
            Id. (citing the court’s comments in the Daubert hearing 2008 U.S. Dist. LEXIS 41848 [N.D.N.Y. May 27, 2008]).

fn 130
            Id.

fn 131
            Id.

fn 132
            Id.


92                       © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 96 of
                                                             145
           the royalty base both infringing and non-infringing elements." He then laid out requirements for applica-
           tion of the entire market value rule, stating the following:

                    The entire market value rule in the context of royalties requires adequate proof of three condi-
                    tions: (1) the infringing components must be the basis for customer demand for the entire ma-
                    chine including the parts beyond the claimed invention, Fonar Corp. v. General Electric Co.,
                    107 F.3d 1543, 1552 (Fed. Cir. 1997); State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573,
                    1580 (Fed. Cir. 1989); (2) the individual infringing and non-infringing components must be sold
                    together so that they constitute a functional unit or are parts of a complete machine or single as-
                    sembly of parts, Paper Converting Machine Co. v. Magna-Graphics Corp., 745 F.2d 11, 23
                    (Fed. Cir. 1984); and (3) the individual infringing and non-infringing components must be anal-
                    ogous to a single functioning unit, Kalman v. Berlyn Corp., 914 F.2d 1473, 1485, 16 USPQ2d
                    1093, 1102 (Fed. Cir. 1992). It is not enough that the infringing and non-infringing parts are sold
                    together for mere business advantage. See Rite-Hite, 56 F.3d at 1549-50. Notably, these re-
                    quirements are additive, not alternative ways to demonstrate eligibility for application of the en-
                    tire market value rule. See Id. at 1549-50. fn 133

            Finally, Judge Rader coined the "smallest salable unit" doctrine, which was subsequently ratified by the
            Federal Circuit, which held that, "We reaffirm that in any case involving multi-component products, pa-
            tentees may not calculate damages based on sales of the entire product, as opposed to the smallest sala-
            ble patent-practicing unit, without showing that the demand for the entire product is attributable to the
            patented feature. (See LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51 (Fed. Cir. 2012)).

            The Federal Circuit clarified the smallest salable unit doctrine and its relationship to the entire market
            value rule in VirnetX v. Cisco. There, in reversing the lower court’s ruling, the Federal Circuit clarified
            that the smallest salable unit should not be used as the royalty base if non-patented features are included
            unless the entire market value rule applies: "Where the smallest salable unit is, in fact, a multi-
            component product containing several non-infringing features with no relation to the patented feature (as
            VirnetX claims it was here), the patentee must do more to estimate what portion of the value of that
            product is attributable to the patented technology." fn 134

            In Imonex Services v. W. H. Munzprufer Dietmar Trenner, the Federal Circuit affirmed a district court’s
            order granting a new trial when a first trial resulted in a damages verdict based on insufficient evidence.
            fn 135
                   The district court excluded Imonex’s expert testimony on the entire market value rule. Imonex’s
            expert testified that the entire washing machine was appropriate royalty base for coin acceptors as fol-
            lows:



fn 133
            Id.

fn 134
            VirnetX, Inc. v. Cisco Sys., Inc., No. 13-1489 (Fed. Cir. 2014).

fn 135
         Imonex Servs. v. W.H. Munzprufer Dietmar Trenner Gmbh, 408 F.3d 1374 (Fed. Cir. 2005), A jury awarded Imonex
$10.4 million based on its finding that its ’280 and ’349 patents (directed to coin selectors used on laundry machines) were
valid, enforceable, and willfully infringed. Because the verdict was based on insufficient evidence, a second trial was or-
dered and resulted in a lower damages award of $1.4 million to Imonex and an attorneys’ fees award to Imonex. Imonex
appealed the order granting a second trial, and Munzprufer appealed the denial of its judgment as a matter of law motion
for noninfringement as well as the enhanced damages award.


                           © 2019, Association of International Certified Professional Accountants                       93
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 97 of
                                                            145
                  Imonex first argued that a laundromat customer would have perceived that the coin selectors en-
                  hanced the performance of the washing machines as a whole. Imonex later argued that the Geor-
                  gia-Pacific factors, specifically factors 8 (commercial success of a product as relevant to royal-
                  ties) and 13 (distinguishing between patented and non-patented features of an infringing device
                  or process in calculating damages) supported its theory. In addition, Imonex noted that the OEMs
                  could supply profitability data only on the entire machines. fn 136

            The Federal Circuit found insufficient evidence for the entire market value rule when the patented fea-
            ture, which differentiated the coins that were put into the machine, was not shown to be the basis for the
            customer demand of the entire laundry machine. The Federal Circuit also affirmed the exclusion of tes-
            timony relating to the entire market value rule.

            The Federal Circuit also found that "Imonex’s proposed expert testimony on the entire market value
            rule, however, bore no relation to [the entire market value] rule." The Federal Circuit affirmed that
            "[w]ithout any evident record that the patented features were the basis for customer demand for the
            laundry machines as a whole, the trial court properly foreclosed further evidence on this unsupported
            theory." The Federal Circuit added that "[a]ny reliance on the so-called Georgia-Pacific factors, actually
            a Georgia-Pacific listing, had little or no relation to Imonex’s entire-value calculation in different cloth-
            ing." fn 137

            In Lucent Technologies, the judge reversed a $1.5 billion verdict against Microsoft because he conclud-
            ed that the jury misapplied the entire market value rule. The jury based damages on the average sales
            price of personal computers despite the fact that the patents covered particular features of MP3 technol-
            ogy. Microsoft had built the technology into its Windows Media Player, a software product included in
            Microsoft’s Windows operating system. The judge found a "lack of evidence showing that the patented
            features set forth in the claims ... were the basis for customer demand." Although Lucent cited evidence
            suggesting "that MP3 capabilities overall were a commercially important feature," it cited no evidence
            that the claimed features "were critical to MP3," "established the basis for the customer demand or value
            of MP3," or "were critical or provided value to the whole computer." fn 138

            In IP Innovation, Judge Rader affirmed that the patented feature must be the basis for demand in order
            to invoke the entire market value rule, stating that "[u]nder the entire market value rule, damages are re-
            coverable only ‘if the patented apparatus was of such paramount importance that it substantially created
            the value of the component parts.’" fn 139

            Judge Rader also opined that the plaintiff’s expert relied upon "irrelevant or unreliable evidence" and
            failed to "account for the economic realities of this claimed component as part of a larger system." "The
            evidence shows that the workspace-switching feature represents only one of over a thousand compo-
            nents included in the accused products." According to Judge Rader, the plaintiff’s expert "made no effort




fn 136
            Id. (citing Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970)).

fn 137
            Id.

fn 138
            Lucent Techs., Inc. v. Gateway, Inc., 2007 U.S. Dist. LEXIS 57135 (S.D.Cal.).

fn 139
            IP Innovation LLC v. Red Hat, Inc., 2010 U.S. Dist. LEXIS 32528 (E.D. Tex.) (citing Rite-Hite, 56 F.3d at 1538, 1549).


94                        © 2019, Association of International Certified Professional Accountants
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 98 of
                                                              145
           to factor out of his proffered royalty base those operating systems in which the user never affirmatively
           enables the claimed switching feature. In fact, he made no effort to even discern the percentage of users
           who would never enable or use the claimed feature." Judge Rader concluded that "the record cannot
           support the unfounded conclusion that the often-unused feature drives demand for a royalty base of
           100% of the operating systems as a whole. In sum, this stunning methodological oversight makes it very
           difficult for this court to give any credibility to [plaintiff’s expert’s] assertion that the claimed feature is
           the ‘basis for customer demand.’" fn 140

            In Golden Blount, fn 141 the owner of a patent relating to fireplace assemblies sued its direct competitor
            for selling a burner component of a patented assembly. Specifically, the competitor sold ember burner
            components that provide the flame pattern along with instructions on how end users could assemble
            components to produce the patented burner assembly. The ember burner component produced a pleasing
            flame pattern and was the basis for customer demand of the entire burner assembly (even though the
            burner assembly is the actual patented invention).

            The district court applied the entire market value rule and determined that the patentee was entitled to
            lost profits on diverted sales of entire burner assemblies, including ember burner components, as well as
            diverted sales of accompanying grates and artificial logs. The burner assembly, supporting grates and ar-
            tificial logs, constituted a functional unit. The standard of practice in the industry was to sell the entire
            burner assembly along with accompanying grates and artificial logs together as a unit. The Federal Cir-
            cuit affirmed the district court, noting favorably its findings that the entire burner assembly, including
            ember burner components, as well as diverted sales of accompanying grates and artificial logs, operated
            as a functional unit, and that the practice in the industry was to sell both the patented and unpatented ar-
            ticles together.

            In Fujifilm Corp. v. Benun, fn 142 the Federal Circuit explained that the owner’s expert provided a rea-
            sonable basis for determining the royalty by increasing the royalty rate in an amount proportionate to
            any reduction in the size of the royalty base, and the jury was entitled to rely on evidence of bundling
            and convoyed sales in determining the proper scope of the royalty base. Fuji’s expert testified that in a
            hypothetical negotiation, the royalty rate would have changed inversely to royalty-base changes, result-
            ing in a consistent royalty amount. Specifically, if 50% of LFFPs (lens-fitted film packages) infringed,
            and the royalty base included infringing LFFPs only (a reduction by one-half in the size of the potential
            royalty base of all LFFPs), then the royalty rate would double from 40 cents to 80 cents per infringing
            LFFP. In short, Fuji advocated a consistent royalty amount that would not vary with changes in the roy-
            alty-base size. fn 143

            The Federal Circuit held that "Fuji’s expert provided the jury with sufficient information to reach Fuji’s
            proposed royalty amount, whether the royalty base included all LFFPs (a larger royalty base, driving the
            royalty rate down to reach Fuji’s proposed royalty amount), or only infringing LFFPs (a smaller royalty



fn 140
            Id.

fn 141
            Golden Blount, Inc. v. Robert H. Peterson Co., 438 F.3d 1354 (Fed. Cir. 2006).

fn 142
            Fujifilm Corp. v. Benun, 605 F.3d 1366 (Fed. Cir. 2010).

fn 143
            Id.


                          © 2019, Association of International Certified Professional Accountants                       95
         Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 99 of
                                                            145
           base, driving the royalty rate up to reach Fuji’s proposed royalty amount)." The Federal Circuit disa-
           greed with the defendants’ position that "the royalty base for the proposed royalty rate can only include
           infringing LFFPs, thereby making the jury’s $2.00 royalty rate excessive." fn 144

            In Uniloc, the Federal Circuit further confirmed, citing Rite-Hite, that in order "[f]or the entire market
            value rule to apply, the patentee must prove that the patent-related feature is the basis for customer de-
            mand." Uniloc’s expert performed "a check to determine whether" his royalty figure was reasonable by
            comparing it to his calculation of Microsoft’s total revenue for Microsoft Office and Windows products.
            He concluded that his royalty was reasonable as it amounted to only 2.9% of the $19.28 billion in total
            revenue Microsoft received from sales of Microsoft’s Office and Windows products, which incorporated
            the patented technology related to product activation, because, in his experience, royalty rates for soft-
            ware are "‘generally above—on average, above 10% or 11%.’" fn 145

            "Microsoft argue[d] that Uniloc’s use of the entire market value rule as not proper because it is undis-
            puted that Product Activation did not create the basis for customer demand or substantially create the
            value of the component parts. Microsoft continue[d] that [Uniloc’s experts] testimony tainted the jury’s
            damages deliberations, regardless of its categorization as a ‘check.’" The Federal Circuit agreed. The
            court held that "this case provides a good example of the danger of admitting consideration of the entire
            market value of the accused where the patented component does not create the basis for customer de-
            mand." "The Supreme Court and this court’s precedents do not allow consideration of the entire market
            value of accused products for minor patent improvements simply by asserting a low enough royalty
            rate." fn 146

            As the district court also aptly noted, "‘[t]he $19 billion cat was never put back into the bag . . . and in
            spite of a final instruction that the jury may not award damages based on Microsoft’s entire revenue
            from all the accused products in the case’ . . . [t]he disclosure that a company has made $19 billion dol-
            lars in revenue from an infringing product cannot help but skew the damages horizon for the jury, re-
            gardless of the contribution of the patented component to this revenue." fn 147 The Federal Circuit found
            that "[e]ven if the jury’s damages calculation was not based wholly on the entire market value check, the
            award was supported in part by the faulty foundation of the entire market value." fn 148

            These cases highlight how various courts have addressed the entire market value rule issue. Ultimately,
            the cases highlight that the practitioner should take care to match an appropriate royalty rate with a cor-
            responding royalty base that does not overcompensate the patent owner for the value contribution of the
            patent.




fn 144
            Id.

fn 145
            Id.

fn 146
            Id.

fn 147
            Id.

fn 148
            Id.


96                       © 2019, Association of International Certified Professional Accountants
     Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 100 of
                                           145
Other Royalty Base Considerations
         In Mitutoyo, fn 149 the district court, using a hypothetical negotiation framework, awarded a royalty rate
         of 29.2% on sales of infringing goods sold by the defendant as well as the sales of infringing goods sold
         by one of the defendants’ customers, Harbor Freight Tools USA, Inc. (HFTUSA), without an explana-
         tion. The Federal Circuit reversed the district court’s award concluding that although a strong business
         relationship existed between the defendant and HFTUSA, they are independent corporate entities with
         different owners. Further, no historical dealings or evidence was presented to explain why the defendant
         would have been willing, in the hypothetical negotiation, to pay a royalty on HFTUSA’s sales. The
         business relationship "does not provide a sufficient justification for including HFTUSA’s sales in the
         [royalty] base." fn 150 Rather, the proper infringing sales to include in the royalty base were the defend-
         ant’s infringing sales to HFTUSA.

         In Fujifilm, fn 151 the Federal Circuit found a royalty base that included both infringing and non-
         infringing product was reasonable considering evidence under the sixth Georgia-Pacific factor. Fuji
         sells single-use cameras, or LFFPs, and holds U.S. patents on certain technology embodied in LFFPs.
         Once the LFFP is used by the consumer, the film processer processes the film and does not return the
         empty LFFP to the consumer with his or her pictures. Jack C. Benun and Jazz Products bought the used
         LFFPs, refurbished them in China, and sold them as new. A jury trial was held, and the jury awarded a
         running royalty of $2.00 per infringing LFFP, totaling $16,191,406, including interest, and an additional
         $2.5 million lump-sum royalty. Fuji’s expert testified that the parties would have agreed to a royalty of
         $2.00 per infringing LFFP but that the royalty would decrease to a $0.40 per unit running royalty if both
         infringing and non-infringing LFFPs (all-product royalty base) were included in the royalty base.

         Fuji's expert testified that the parties would have agreed to a $0.40 royalty rate. Based on defendants' in-
         ability to separate the LFFPs, the expert testified at length about Georgia-Pacific Factor 6 (collateral
         sales) and included both infringing and non-infringing LFFPs in the royalty base. To that end, Fuji's ex-
         pert provided the jury with sufficient information to reach Fuji's proposed royalty amount, whether the
         royalty base included all LFFPs (a larger royalty base, driving the royalty rate down to reach Fuji's pro-
         posed royalty amount) or infringing LFFPs only (a smaller royalty base, driving the royalty rate up to
         reach Fuji's proposed royalty amount). By increasing the royalty rate in an amount proportionate to any
         reduction in the size of the royalty base, (*1373) the jury could have reached a $2.21 royalty rate for ap-
         plication to a royalty base, including only infringing LFFPs.

         Fuji’s expert presented the all-product royalty base as "an accepted technique to avoid repeated disputes
         over what percentage of LFFPs infringe, a point of contention between Fuji and defendants." fn 152 In ad-



fn 149
         Mitutoyo Corp. v. Cent. Purchasing, LLC, 499 F.3d 1284 (Fed. Cir. 2007). The patent at issue recites a "device for
electronically measuring the movement of one object in relation to another, e.g., the movement of a caliper’s slide relative
to its scale."

fn 150
         Id.

fn 151
         Fujifilm Corp. v. Benun, 605 F.3d 1366 (Fed. Cir. 2010). The patents at issue relate to single-use cameras or lens-
fitted film packages (LFFPs).

fn 152
         Id.


                       © 2019, Association of International Certified Professional Accountants                                 97
     Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 101 of
                                                          145
        vocating this technique, the expert testified that the larger the amount of infringing product, the lower
        the royalty rate and vice versa; to avoid the varying of the royalty rate, a consistent royalty amount
        would be negotiated. The Federal Circuit found that the jury could rely on evidence of convoyed sales
        and bundling and "the fact that bundling and convoyed sales affected [Fuji’s] estimate of both the royal-
        ty base and royalty rate is thus not sufficient reason to nullify the jury’s award." fn 153

         These cases highlight the point that factors other than the entire market value rule have affected the se-
         lection of the appropriate royalty rate and royalty base. However, the practitioner should be careful to
         properly support any arguments that may appear to extend the royalty base beyond the value attributable
         to the patent as discussed previously with regard to the smallest salable patent-practicing unit and entire
         market value rule doctrines.

Other Methods of Measurement
The 25 Percent Rule

         Although the 25 percent rule has been deemed "fundamentally flawed" by the Federal Circuit for pur-
         poses of determining reasonable royalty damages in patent litigation, it may have real-world application
         in negotiations of licenses outside of litigation. Accordingly, this approach still warrants discussion, al-
         beit with a word of caution to damages experts. Under this methodology, the royalty rate is set between
         25% and 33% of operating profit, depending on a number of factors and considerations between the pa-
         tent holder and the infringer. fn 154 The rationale for leaving between 67% and 75% of the profits to the
         licensee is the assumption of greater financial risk in commercializing the technology.

         Until January 2011, although this methodology had received criticism for being overly simplistic, it was
         deemed useful to the courts as follows:

                  The 25% rule is a shorthand phrase for a method of dividing expected profit between a licensor
                  and licensee. It divides net pretax profit with normally 25% of that profit being paid to the licen-
                  sor as a reasonable royalty, while 75% is reserved to the licensee as its profit for the risks at-
                  tendant to manufacturing and marketing. Normally, the net profit that is divided is...that of the li-
                  censee. Sometimes the licensor’s net profit rate may be used, however, where the licensee’s prof-
                  it rate is not known. While a trial court is not limited to selecting one or the other of the specific
                  royalty figures proposed by the opposing parties, SmithKline Diagnostics, Inc. v. Helena Labs.
                  Corp., 926 F.2d at 1168, the court here finds that the 25% rule is an appropriate rationale for de-
                  termining a base royalty rate. Defendant’s licensing expert, Mr. Robert Goldscheider, noted that
                  he first became familiar with the 75%/25% distribution of licensing profits when he began to do
                  licensing work in 1959 and 1960. Since that time, defendant’s expert has participated in several



fn 153
         Id. (citing Interactive Pictures Corp. v. Infinite Pictures, Inc., 274 F.3d 1371, 1385 (Fed. Cir. 2001)).

fn 154
         M.A. Glick, Intellectual Property: The Law and Economics of Patent Infringement Damages. See, for example, Rob-
ert Goldscheider, The Licensing Law Handbook (1993–94). Reference to this rule can be found in Tektronix, Inc. v. United
States, 552 F.2d 343, 350 (Ct. Cl. 1977); Paper Converting Mach. Co. v. Magna-Graphics Corp., 745 F.2d 11, 22 (Fed. Cir.
1984); Syntex Inc. v. Paragon Optical Inc., 7 U.S.P.Q.2d 1001, 1027 (D. Ariz. 1987); and Polaroid Corp. v. Eastman Kodak Co.,
16 U.S.P.Q. 2d 1481, 1535 (D. Mass. 1990). See also, R. Goldscheider, J. Jarosz, and C. Mulhern, "Use of the 25 Per Cent Rule
in Valuing IP," les Nouvelles (December 2002), 123–133.


98                      © 2019, Association of International Certified Professional Accountants
     Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 102 of
                                                       145
              hundred licensing negotiations involving intellectual property, and, according to Mr. Gold-
              scheider, he and "at least two other highly respected pioneers in the field of licensing" have writ-
              ten published works concerning the 25% rule. In addition, the 25% rule or a close variant of it
              has been recognized by a number of other federal courts as a "rule of thumb" or "typical" in the
              licensing field. fn 155

         In January 2011, in a case before Chief Judge Randall Rader, the U.S. Court of Appeals for the Federal
         Circuit significantly limited the applicability of the 25 percent rule as a methodology to determine a rea-
         sonable royalty. In Uniloc USA, Inc. v. Microsoft Corp., "[t]his court now holds as a matter of Federal
         Circuit law that the 25 percent rule of thumb is a fundamentally flawed tool for determining a baseline
         royalty rate in a hypothetical negotiation. Evidence relying on the 25 percent rule of thumb is thus inad-
         missible under Daubert and the Federal Rules of Evidence because it fails to tie a reasonable royalty
         base to the facts of the case at issue." fn 156 The U.S. Court of Appeals granted a new trial on damages to
         Microsoft due to Uniloc’s expert’s arbitrary use of the 25 percent rule. The U.S. Court of Appeals, citing
         ResQNet.com, Lucent Technologies, and WordTech, fn 157 stated that

                 [t]he meaning of these cases is clear: there must be a basis in fact to associate the royalty rates
                 used in prior licenses to the particular hypothetical negotiation at issue in the case. The 25 per-
                 cent rule of thumb as an abstract and largely theoretical construct fails to satisfy this fundamental
                 requirement. The rule does not say anything about a particular hypothetical negotiation of rea-
                 sonable royalty involving any particular technology, industry, or party. Relying on the 25 percent
                 rule of thumb in a reasonable royalty calculation is far more unreliable and irrelevant than reli-
                 ance on parties’ unrelated licenses . . .It is of no moment that the 25 percent rule of thumb is of-
                 fered merely as a starting point to which the Georgia-Pacific factors are then applied to bring the
                 rate up or down. Beginning from a fundamentally flawed premise and adjusting it based on legit-
                 imate considerations specific to the facts of the case nevertheless results in a fundamentally
                 flawed conclusion. fn 158

         Although this ruling does not preclude the use of the 25 percent rule, its application must "carefully tie
         proof of damages to the claimed invention’s footprint in the market place." fn 159 Citing Kumho Tire Co.,
         Ltd. v. Patrick Carmichael, General Electric Co. v. Joiner, and ResQNet.com, the U.S. Court of Appeals
         stated that "one major determinant of whether an expert should be excluded under Daubert is whether he
         has justified the application of a general theory to the facts of the case. Consistent with this conclusion,
         this court has held that ‘[a]ny evidence unrelated to the claimed invention does not support compensa-




fn 155
         Standard Mfg. Co., Inc. & DBP, Ltd. v. United States, 42 Fed. Cl. 748 (1999).

fn 156
         Uniloc USA, Inc. v. Microsoft Corp., 10-1035, U.S. Court of Appeals for the Federal Circuit (Washington).

fn 157
         Refer to the section, "Licensing Activity," in this chapter.

fn 158
         Uniloc USA, 10-1035 (Washington).

fn 159
        Id. The Uniloc court noted that Uniloc’s expert "did not testify that the parties here had a practice of beginning
negotiations with a 25%/75% split, or that the [patented technology] justified such a split," which may be interpreted to
suggest actual application of the 25 percent rule by the parties may serve as a relevant factor in assessing a royalty rate.


                       © 2019, Association of International Certified Professional Accountants                                 99
     Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 103 of
                                                       145
        tion for infringement but punishes beyond the reach of the statute.’" The U.S. Court of Appeals further
        stated that

                 [t]his court’s rejection of the 25 percent rule of thumb is not intended to limit that application of
                 any of the Georgia-Pacific factors . . . looking at royalties paid or received in licenses . . . and
                 looking at the portion of profit that may be customarily allowed in the particular business for the
                 use of the invention . . . remain valid and important factors in the determination of a reasonable
                 royalty rate. However, evidence purporting to apply to these, and any other factors, must be tied
                 to the relevant facts and circumstances of the particular case at issue. fn 160

         Although the Federal Circuit in 2011 levied its harsh criticism of the 25 percent rule, its application has
         still been encountered in the calculation of royalty damages. For example, in 2015, the Federal Circuit in
         Info-Hold, Inc. v. Muzak, LLC excluded the plaintiff’s expert’s opinion, stating (among other things), the
         "damages analysis was also deficient because he relied on the 25-percent rule, which this court discred-
         ited as ‘fundamentally flawed’ in Uniloc...(deeming evidence relying on the 25-percent rule as inadmis-
         sible for failing to tie the royalty base to evidence in the case)." fn 161 Therefore, any current use of the 25
         percent rule will likely be disallowed.

The Analytical Method

         Another measurement methodology is the analytical method. The royalty calculation under this method
         can be based on the infringer’s own internal profit projections for the infringing item at the time the in-
         fringement began compared to standard or normal profit margins. This approach may also consider the
         profit margins recognized on sales of patented products compared to the next best alternative, non-
         patented products. The analytical method is based on the premise that any rate of return in excess of a
         normal rate of return may be attributed to the patent. This method takes the profits of the infringer, sub-
         tracts the infringer’s normal profit, and awards some portion of the remainder to the patent owner. In de-
         scribing the analytical method, the district court in Metaswitch Networks LTD. v. Genband US LLC, et
         al. concluded, "The difference between the standard profit an infringer can expect to obtain from the
         sale of non-patented articles and the profit it obtains from the sale of a patented article should, ceteris
         paribus [holding all other things constant], be equal to the profit attributable to the patented features." fn
         162




fn 160
         Id.

fn 161
         Info-Hold, Inc. v. Muzak, LLC, No. 14-1167 (Fed. Cir. 2015).

fn 162
         Metaswitch Networks LTD. v. Genband US LLC, et al. (EDTX 2:14-cv-744, March 5, 2016). In its opinion, the district
court addressed the defendant’s argument that plaintiff’s damages expert improperly considered profits from specific ac-
cused and non-accused products offered by the defendant, rather than "standard industry profits," as considered in the
TWM Mfg. case, addressed in the subsequent paragraphs. Here, the district court ruled that "there is nothing about the
analytical approach that precludes a comparison between profit margins on specific products," rather than a comparison
to "industry standard profit" and that the defendant failed to demonstrate "why comparing the profitability of specific
products is somehow less reliable...So long as the comparison isolates the value of the patented features – and no more –
it is immaterial whether the profitability of a specific product or of an industry is used." The Federal Circuit does not ap-
pear to have specifically addressed the appropriateness of applying the analytical method using profit margins of actual
products, rather than "industry standard rates" or using actual results, rather than projected results.


100                    © 2019, Association of International Certified Professional Accountants
     Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 104 of
                                                          145
        For example, in TWM Manufacturing Co., Inc. v. Dura Corp., fn 163 the special master computed "rea-
        sonable royalty" damages based on an internal memorandum, written by the infringer’s top management
        before the infringement began. The memo indicated that the infringer projected a substantial gross profit
        (52.7%) from the proposed infringing sales. Using this figure, the special master subtracted overhead
        expenses to obtain the infringer’s projected net operating profit (37% to 42%) and then divided the pro-
        jected net operating profit between the infringer and the patent holder. The special master concluded
        that, at the time infringement began, the infringer would have accepted the standard industry profit on
        the item. The profit for the infringer was set at the standard industry rate (6.6% to 12.5%), and the re-
        maining 30% became the "reasonable royalty."

         On appeal to the Federal Circuit, the infringer contended that it was erroneous for the special master to
         use this method, asserting that the more traditional "willing licensor–willing licensee" test was legally
         mandated. The infringer also downplayed the significance of its pre-infringement memorandum, instead,
         highlighting that the actual profits realized on the infringing products were much lower than the project-
         ed figures. The Federal Circuit, however, rejected the infringer’s contentions and affirmed the award.
         After noting that there is no single way to determine patent damages, the Federal Circuit held that it was
         of no consequence that a lesser royalty may have resulted from another analysis. fn 164 "On appeal, an in-
         fringer cannot successfully argue that the district court abused its discretion in awarding a ‘high’ royalty
         by simply substituting its own recomputation to arrive at a lower figure." fn 165 The relevant question was
         whether the method used by the lower court was proper, and the appellate court concluded that it was. In
         particular, the Federal Circuit upheld the special master’s use of the analytical method because, unlike
         the infringer’s alternative, it focused on the critical time when infringement began, rather than thereafter.

         In its 2009 decision in Lucent v. Gateway, the Federal Circuit addressed the application of the analytical
         method as one of "several approaches for calculating a reasonable royalty." In addition to the hypothet-
         ical negotiation construct, the court described the analytical method, which "focuses on the infringer’s
         projections of profit for the infringing product. (See TWM Mfg. Co. v. Dura Corp., 789 F.2d 895, 899
         (Fed. Cir. 1986) [describing the analytical method as "subtract[ing] the infringer’s usual or acceptable
         net profit from its anticipated net profit realized from sales of infringing devices"]; see also John Sken-
         yon et al., Patent Damages Law & Practice § 3:4, at 3-9 to 3-10 (2008) [describing the analytical meth-
         od as "calculating damages based on the infringer’s own internal profit projections for the infringing
         item at the time the infringement began and then apportioning the projected profits between the patent
         owner and the infringer"]."

         Although the development of profit projections may include subjective elements that may be open to
         criticism, an advantage of the analytical method to the patent holder is that it attempts to use the infor-
         mation upon which the infringer based its decision to infringe. In some cases, pre-infringement projec-
         tions can become a real impediment to the infringer in the midst of litigation. As discussed previously,
         the courts have found pre-infringement memorandums and projections to be particularly relevant be-
         cause the infringer based its decision to manufacture and market the infringing product on the very in-
         formation being used to determine the reasonable royalty amount.



fn 163
         TWM Mfg. Co., Inc. v. Dura Corp., 789 F.2d 895, 899 (Fed. Cir. 1986).

fn 164
         Id.

fn 165
         Id.


                       © 2019, Association of International Certified Professional Accountants                    101
     Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 105 of
                                                          145
        An infringer’s defense to a reasonable royalty case based on the analytical method is often to attack its
        own profit projections. Rather than present evidence of a lower actual profit margin or evidence dated
        after the date infringement first began, the infringer attempts to undercut the reliability of its own pro-
        prietary documents dating from the time when infringement began.

Reasonable Royalty in Copyright Disputes
         In copyright disputes, if the copyright owner and the infringer compete in the same market, the courts
         may use a lost sales measurement to compensate for the sales that would have been made but for the de-
         fendant’s infringement. If the owner and infringer serve different markets, the courts may use a reason-
         able royalty or market value test to determine the hypothetical reasonable royalty that the copyright
         owner would have received for the defendant’s use. In a dual market context, some courts have held that
         the value lost by the copyright owner should be approximated from the infringer’s acts that prevented
         the copyright owner from taking advantage of that particular market.

         Unlike the patent law, the Copyright Act makes no mention of treating a reasonable royalty as a mini-
         mum damage measure. Not unlike the patent law, however, the question posed by Section 504(b) of the
         Copyright Act is "what would a willing buyer have been reasonably required to pay to a willing seller
         for plaintiffs’ work?" fn 166

         The measurement of damages for copyright infringement is not as well-established as that for patent in-
         fringement, in large part because appeals of copyright cases are taken to the appellate court in the region
         in which the case was filed, rather than solely to the Federal Circuit. This causes judicial precedent in
         copyright cases to be regional in nature, rather than national in scope. The copyright expert is advised to
         seek counsel’s input and review case law from pertinent jurisdictions.

         If the court selects a reasonable royalty measure of damages, it may attempt to determine the amount
         that the infringer would have paid for the right to use the copyrighted work legally. Just as in patent cas-
         es, any pre-existing licenses may offer a measure of the appropriate reasonable royalty. fn 167 For exam-
         ple, in McRoberts Software, Inc. v. Media 100, Inc., the court determined that the jury had ample evi-
         dence from which to estimate the value of the competitor’s use of the copyrighted source code and ar-
         rive at its $1.2 million actual damage award for copyright infringement. Finding that the jury had evi-
         dence of the copyright owner’s past agreements with the infringing competitor to develop and modify
         prior versions of the copyrighted material, the court ruled that there was a sufficient basis for the damage
         award. fn 168

         The reasonable royalty may take the form of a lump sum representing the reasonable value of the work.
         Alternatively, the royalty may be a percentage of the licensee’s profits. In On Davis v. The Gap, Inc., the
         court determined that a copyright owner’s loss of a reasonable royalty or license fee to which a willing




fn 166
         Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505, 512 (9th Cir. 1985).

fn 167
         Rogers v. Koons, 960 F.2d 301, 313 (2d Cir. 1992).

fn 168
         McRoberts Software, Inc. v. Media 100, Inc., 329 F.3d 557 (7th Cir. 2003).


102                    © 2019, Association of International Certified Professional Accountants
     Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 106 of
                                                      145
        buyer and a willing seller would have agreed may serve as its "actual damages" supporting recovery un-
        der the Copyright Act. fn 169

         A defendant may attempt to distinguish pre-existing licenses based on any differences between those li-
         censes and the hypothetical license, including (a) the types of uses that they authorized; (b) the amount
         of the copyrighted work that was used; and (c) the changing value of the copyrighted work over time.




fn 169
         On Davis v. The Gap, Inc., 246 F.3d 152 (2d Cir. 2001).


                       © 2019, Association of International Certified Professional Accountants                 103
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 107 of
                                             145
 Chapter 5

Unjust Enrichment Damages
Unjust Enrichment
           Unjust enrichment is an alternative damages measure to compensatory damages. Compensatory damag-
           es seek to restore the plaintiff to the financial position in which it would have been but for the defend-
           ant’s wrongful act. In contrast, unjust enrichment seeks to deprive the defendant of whatever gain or
           benefit it obtained from the wrongful act. In essence, unjust enrichment compels the defendant to dis-
           gorge all ill-gotten gains to the owner of the infringed intellectual property.

           As discussed previously in chapter 2, Dobbs Law of Remedies: Damages—Equity Restitution identified
           five methods for measuring the gain obtained by a defendant for purposes of an unjust enrichment
           award. fn 1 The unjust enrichment remedy is frequently employed by the courts in copyright, trademark,
           and trade secret litigation and is incorporated in the federal statutes governing intellectual property. With
           respect to copyrights, Section 504(b) of the Copyright Act provides that "[t]he copyright owner is enti-
           tled to recover the actual damages suffered by him or her as a result of the infringement, and any profits
           of the infringer that are attributable to the infringement and are not taken into account in computing the
           actual damages." fn 2 Therefore, unless it is duplicative, recovery of both actual damages and the defend-
           ant’s profits is allowed.

           With respect to trademarks, the Lanham Act authorizes a trademark owner to recover both the infring-
           er’s profits and its own damages sustained "subject to the principles of equity and upon such terms as
           the court deems reasonable . . ." fn 3

           The DTSA and UTSA provide that in addition to recovering its actual loss, a trade secret owner may re-
           cover the "unjust enrichment" caused by the misappropriation to the extent the enrichment is not taken
           into account in calculating the owner’s actual loss. fn 4 Unjust enrichment is also permitted as a measure
           of damages in design patent disputes, but it is unavailable for utility patents.

           A copyright owner may be entitled to recover indirect profits from copyright infringement. However,
           before doing so, the copyright owner must first demonstrate that the infringing acts had an effect on the
           profits earned by the infringer. fn 5 In Mackie v. Rieser, the court determined that the artist was not enti-
           tled to indirect profits from the symphony’s infringement of his copyrighted sculpture, even though an
           unauthorized photograph of the sculpture was used in an advertising brochure. The court indicated that



fn 1
       See the section, "Unjust Enrichment as Damages," in chapter 2 of this practice aid.

fn 2
       17 USC 504(b).

fn 3
       15 USC 1125 (c)(1).

fn 4
       UTSA with 1985 Amendments, 11.

fn 5
       Mackie v. Rieser, 296 F.3d 909 (9th Cir. 2002).


104                      © 2019, Association of International Certified Professional Accountants
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 108 of
                                                         145
          because it could not determine how many individuals subscribed because of the artist’s work, any claim
          for indirect profit was speculative and unsupported. fn 6

             In Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., the Ninth Circuit Court of Appeals addressed the
             issue of indirect profits of the infringer. fn 7 In that case, the court determined that the MGM Grand Hotel
             had infringed on a music copyright belonging to Frank Music. The music was part of MGM’s musical
             revue entitled, "Hallelujah Hollywood," and was heavily promoted to the public as a lead attraction of
             MGM. After calculating actual damages for infringement, the court determined that the copyright owner
             was entitled to indirect profits, and the court awarded the copyright owner a portion of MGM’s total
             profits. However, before indirect profits may be awarded, the court "must conduct a threshold inquiry
             into whether there is a legally sufficient causal link between the infringement and the subsequent indi-
             rect profits." fn 8

             In Amy Lee Sullivan v. Flora, Inc. the district court in the Western District of Wisconsin noted that Sev-
             enth Circuit cases require "a copyright infringement plaintiff to put forth evidence of causation in the
             case of indirect profits beyond simply limiting the revenue basis to the indirect sales implicated by in-
             fringing advertising... Absent some evidence tying defendant’s revenues from the promoted product
             lines to the infringing videos, much less to plaintiff’s copyrighted illustrations in those videos, a reason-
             able jury had no basis to award damages based on defendant’s profits. Accordingly, the court excluded
             that damages theory." fn 9

             Revenues to be included in an unjust enrichment measure of damages may need to be apportioned to ac-
             curately reflect the value of the infringed intellectual property as opposed to non-infringing features. If
             more than simply the copyrighted or trademarked work is included in revenues, an apportionment of the
             resulting profit to the infringement may be necessary, and it is typically the defendant’s burden to prove
             such an apportionment. (See the section "Apportionment.")

Costs in Unjust Enrichment Claims

             As indicated previously, profits from unjust enrichment, as well as for lost profits, are generally calcu-
             lated as sales from the units in question, less costs associated with producing and selling the additional
             units. In both lost profits and unjust enrichment claims, the burden to prove the affected revenue stream
             falls on the plaintiff. The burden to prove costs, however, falls on the defendant in unjust enrichment
             claims, although it remains with the plaintiff in claims of lost profits. To prove unjust enrichment, once
             the fact of damages has been proven, the plaintiff bears only the responsibility to prove the quantum of
             sales, although the plaintiff may rebut the testimony of the defendant on cost issues.

             In Johnson v. Jones, the court determined that once the plaintiff in a copyright infringement suit had met
             the burden of establishing infringer’s gross revenue, the burden then shifted to the infringer to prove ex-
             penses to deduct from that amount. In the absence of such proof, the plaintiff was entitled to recover the



fn 6
       Id.

fn 7
       Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 886 F.2d 1545, 1551 (9th Cir. 1989).

fn 8
       Mackie, 296 F.3d 909.

fn 9
       Amy Lee Sullivan v. Flora, Inc., 2017 WL 1487624 (W.D. Wisconsin 2017).


                          © 2019, Association of International Certified Professional Accountants                      105
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 109 of
                                                           145
           infringer’s gross revenue from the infringement. It was not enough that the infringer testified about the
           average profit margin because infringement may allow the infringer to recognize net profit at a much
           larger profit margin percentage of its gross revenue than in the absence of infringement. fn 10

              In On Davis, a copyright case, the Ninth Circuit Court of Appeals narrowed the definition of revenues to
              be used in the damage claim, stating "we think the term ‘gross revenue’ under the statute means gross
              revenue reasonably related to the infringement, not unrelated revenues." fn 11 In arriving at its decision,
              the Ninth Circuit relied in part on the Seventh Circuit’s 1983 decision in Taylor v. Meirick, which held
              that the copyright owner was entitled to profits of the infringer related to infringed product sales but not
              on everything the infringer sold. Therefore, to establish a prima facie case, the copyright owner should
              show the infringer’s gross sales of infringing products. fn 12 Notably, the Seventh Circuit in the Taylor
              case explained its logic in interpreting the statute as follows: "If General Motors were to steal your copy-
              right and put it in a sales brochure, you could not just put a copy of General Motors’ corporate income
              tax return in the record and rest your case for an award of infringer’s profits." fn 13

              Consistent with the previous discussion on incremental costs, some courts accept as deductible expenses
              only those costs directly attributable to the production, distribution, performance, or display of the in-
              fringing work. For the infringer to deduct such expenses, it should prove them with a reasonable degree
              of "specificity." fn 14 In some Federal Circuit opinions, the acceptable profit measure is not incremental
              profit; rather, it is based on a full recognition of the costs related to the infringement, including overhead
              and fixed costs. Some courts, however, have refused to recognize certain overhead costs. The client at-
              torney should provide guidance to the expert in this area.

              Under Section 35(a) of the Lanham Act, a trademark owner is entitled to receive only infringers "prof-
              its." Determining which costs are deductible from gross revenues to arrive at an infringer’s profits, how-
              ever, is not an easy task. There are a number of competing standards for measuring appropriate cost de-
              ductions. Under the differential cost rule, sometimes referred to as the incremental approach, only spe-
              cific costs that would not otherwise have been incurred but for the production of the infringing goods are
              allowed as deductions. Fixed costs, such as rent for manufacturing facilities, would not be deducted. On-
              ly variable costs, such as the raw materials and labor that actually go into manufacturing the infringing
              product, are allowed as deductions. This is the most favorable rule for trademark owners.

              The direct assistance rule is a variant of the differential cost rule, which is more generous to infringers.
              Under the direct assistance rule, costs that directly assisted in the production of the infringing goods are
              allowed as deductions. The benefit to infringers under this rule is that some elements of overhead and
              general administration are permitted deductions. This is the approach taken under the Restatement
              (Third) of Unfair Competition.




fn 10
        Johnson v. Jones, 149 F.3d 494 (6th Cir. 1998).

fn 11
        On Davis v. The Gap, Inc., 246 F.3d 152, 160 (9th Cir. 2001).

fn 12
        Taylor v. Meirick, 712 F.2d 1112, 1122 (7th Cir. 1983).

fn 13
        Id.

fn 14
        Allen-Myland v. Int’l Bus. Machs. Corp., 770 F. Supp. 1014, 1024 (3d Cir. 1991).


106                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 110 of
                                                             145
           The fully allocated cost rule, sometimes referred to as the full absorption approach, is even more gener-
           ous to infringers. Under this rule, all expense items properly allocated under generally accepted account-
           ing principles to production of the infringing goods are allowed as deductions. fn 15 The expert should
           seek the guidance of client counsel on the rules that apply in the relevant jurisdiction.

Apportionment

            The Copyright Act, the Lanham Act, and the DTSA/UTSA each provide that in an unjust enrichment
            claim, the intellectual property owner shall recover only the net profits of the infringer attributable to the
            infringement. By comparison, in a lost profits claim, all the profits derived from infringing sales may be
            awarded as damages. As a result, in an unjust enrichment claim, proving but-for causation that may be
            adequate in a lost profit claim for an award of the entire profit of a product containing both infringing
            and non-infringing features may not be adequate. Even if consumers would not have purchased the in-
            fringing products but for the infringed intellectual property, apportionment of profit to the infringed in-
            tellectual property versus non-infringing features is allowed in unjust enrichment claims, but it is typi-
            cally the defendant’s burden to prove.

            Similar to the issue of proving deductible costs, in an unjust enrichment claim, it is the defendant’s re-
            sponsibility to prove the deduction from sales to adjust for the apportionment of profits to the various
            assets that contribute to the sale of an infringing item. The plaintiff may rebut the testimony of the de-
            fendant on this issue.

            The following are some examples of general factors that may be relevant to apportionment:

                •   Costs of capital

                •   Intellectual property elements

                •   Business reputation

                •   Quality and functionality of product

                •   Manufacturing ability

                •   Marketing and advertising

            Many other factors can and should be considered in determining the appropriate apportionment given
            the facts and circumstances of a specific matter.

            Because apportionment is available in a disgorgement claim but not in a lost profits claim, a plaintiff
            typically will attempt to prove lost profits when capable of doing so. Apportionment is also not required
            in statutory damages. fn 16




    Terence P. Ross, ed., Intellectual Property Law Damages and Remedies: Updated through Release 4 (New York: Law
fn 15

Journal Press, 2003), 4-28, 4-29.

fn 16
        Nintendo of Am., Inc. v. Dragon Pac. Int’l, 40 F.3d 1007, 1010 (9th Cir. 1994), cert. denied, 515 U.S. 1107 (1995).


                          © 2019, Association of International Certified Professional Accountants                             107
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 111 of
                                                             145
           In general, courts recognize the inherent difficulty in analyzing apportionment. As a result, courts tend
           to require greater certainty in proof of the existence of damages, and they exhibit somewhat greater flex-
           ibility in the proving of apportionment.

            Apportionment based on cost. Apportionment of value should be performed on the basis of relative
            value. In economics, it is common to find that the relative cost or price of a component or element is a
            fair measure of its relative value. That is, something that costs twice as much is often worth twice as
            much. If that is true for a particular product, it may be reasonable to apportion profits in proportion to
            the cost of the components.

            Other cost-based apportionment methodologies may involve elements other than cost of goods sold. For
            example, in a copyright case involving advertising, the relative cost (and volume) of infringing advertis-
            ing to total advertising may be one step in the apportionment process. Because a portion of the value of
            the good being advertised may come from its inherent quality and desirability and another portion may
            come from the advertising, the analysis may also include the relative cost of advertising as a whole
            compared to the cost of goods sold.

            Cost-based apportionment may be inappropriate if the cost of some elements does not represent their
            value. This is particularly true if valuable elements are obtained at no cost (for example, because they
            are already owned by the infringer) or if the cost or value of the elements are not easily measured, such
            as the value of a brand name. For example, in Columbia Machine & Stopper Corp. v Adriance Machine
            Works, fn 17 the expert attempted to apportion a machine’s profits to the infringing element by using a
            fraction dividing the cost of the infringing part by the total cost of the machine. The court, however, re-
            jected this approach, finding that part cost was not a fair measure of the relative contribution of the in-
            fringing element.

            Alternative non-infringing hypothetical market. This methodology calls for the creation of a hypo-
            thetical supplementary yet non-infringing product, with a resulting estimate of the profit created by this
            product. Under this method, the expert would subtract the hypothetical non-infringing profits from the
            actual profits made during the sale of infringing products and apportion the difference to the infringing
            feature. This method seeks to measure the profit premium available from the infringing feature or prod-
            uct compared to a similar, non-infringing feature or product via the analytical method, discussed previ-
            ously.

            Volume basis. In some cases, the volume of the infringing elements as a portion of the total work is a
            rational basis for apportionment. For example, in Frank Music, fn 18 the performing act that used the in-
            fringing music constituted approximately 12% of the show’s weekly running time, and the court at-
            tributed 12% of the show’s profits to the infringement. fn 19 There is, however, no bright-line rule.




fn 17
        Columbia Mach. & Stopper Corp. v. Adriance Mach. Works, 79 F.2d 16 (2d Cir. 1935).

fn 18
        Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505, 512 (9th Cir. 1985).

fn 19
        The Ninth Circuit made adjustments to the 12% finding based on other factors not relevant to this discussion.


108                      © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 112 of
                                                              145
           For example, in Lottie Joplin Thomas Trust v. Crown Publishers, the defendant used copyrighted mate-
           rials in a compilation set. fn 20 The defendant argued that because the infringing portion comprised 10%
           of the total collection, the plaintiff was entitled to 10% of the total profit. The court found this method
           unacceptable because the product was marketed as a complete collection, and the absence of the infring-
           ing material would have had a substantial effect on the overall value of the product. The court ultimately
           awarded 50% of the profits based on the infringed materials, reasoning that the additional products
           would be purchased to complete the collection.

            Similarly, in Nintendo of America, Inc. v. Dragon Pacific International, the infringer packaged multiple
            video games on a single Nintendo cartridge. The expert argued that because 33% of the games packaged
            on a cartridge were Nintendo games, 33% of profits was an appropriate apportionment. fn 21 The court
            rejected that argument, reasoning that because the entire cartridge was marketed as a Nintendo product,
            the infringer had received the benefit of the Nintendo trademark on all games included on the cartridge.

Stacked Royalties

            The question of the value of intellectual property is complicated if the defendant has expenses (either re-
            al or imputed based on its own intellectual property contribution) for other intellectual property used
            with the product in question. For example, if the product uses other patented technology or earns premi-
            um pricing due to a trademark, it may be appropriate to consider the other contributory intellectual prop-
            erty assets in the apportionment analysis.

            The court addressed this issue in Integra Lifesciences. fn 22 In that patent infringement case, the plain-
            tiff’s patents related to segments of certain proteins that, by interacting with certain receptors on the sur-
            faces of cells, induced better cell adhesion and growth aimed at promoting wound healing. Integra
            Lifesciences was awarded $15 million in reasonable royalty damages at trial. On appeal, the Federal
            Circuit found that the number of patent licenses needed to develop a drug may also affect the value
            placed on any single technology used in the development process and remanded the case to the district
            court for further proceedings. On remand, the court reduced the damages to $6.375 million.

            Stacked royalties can also apply to the determination of a reasonable royalty if multiple licenses exist
            with a single product.




fn 20
        Lottie Joplin Thomas Trust v. Crown Publishers, 456 F. Supp. 531, 538 (S.D.N.Y. 1977), aff’d, 592 F.2d 651 (2d Cir. 1978).

fn 21
        Nintendo, 40 F.3d at 1007, 1010.

fn 22
        Integra Lifesciences I, Ltd. v. Merck KGaA, 331 F.3d 860 (Fed. Cir. 2003) and Integra Lifesciences I, Ltd. v. Merck KGaA,
2004 WL 2284001 (S.D. Cal. 2004).


                          © 2019, Association of International Certified Professional Accountants                              109
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 113 of
                                             145
 Chapter 6

Other Considerations in Calculating Infringement Damages
Other Patent Damages Considerations
Foreign Sales and Foreign Manufacturing

           In general, patent holders do not have recourse for the foreign use of U.S. patents outside of the United
           States unless certain conditions are met. USC 35, Section 271(f) was enacted following the U.S. Su-
           preme Court’s decision in Deepsouth Packing Co., Inc. v. Laitram Corp. fn 1 35 USC 271(f) states the
           following:

                   Whoever without authority supplies or causes to be supplied in or from the United States all or a
                   substantial portion of the components of a patented invention, where such components are un-
                   combined in whole or in part, in such a manner as to actively induce the combination of such
                   components outside the United States in a manner that would infringe the patent if such combi-
                   nation occurred within the United States shall be liable as an infringer. fn 2

           In Deepsouth Packing, the court acknowledged that liability for infringement could be avoided by man-
           ufacturing parts in the United States and then shipping them separately overseas for assembly by cus-
           tomers.

           In Eolas Technologies Inc. v. Microsoft Corp., Judge Rader affirmed the district court’s finding that the
           construction of 35 USC 271(f) implicates software code on golden master disks as components. Mi-
           crosoft argued that the golden master disks containing Windows source code did not equate to the provi-
           sion of a component of an infringing product and that the disk was not a physical part of a product.
           Judge Rader, however, concluded that "the software code on the golden master disk is not only a com-
           ponent, it is probably the key part of this patented invention. Therefore, the language of Section 271(f)
           in the context of Title 35 shows that this part of the claimed computer product is a ‘component of a pa-
           tented invention.’" fn 3

           Judge Rader interpreted the reference to components of a "patented invention" to be "broad and inclu-
           sive" and stated that "every form of invention eligible for patenting falls within the protection of section
           271(f)." By extension, Judge Rader concluded that "the statute did not limit section 271(f) to ‘machine’
           components or ‘structural or physical’ components. Rather every component of every form of invention
           deserves the protection of section 271(f)." Judge Rader cited Rotec Industries, Inc. v. Mitsubishi Corp.
           in explaining that "Section 271(f) closed that obvious loophole in the statutory protections for patented
           inventions." In addition, Judge Rader cited the Congressional Record (130 Cong. Rec. H10525 [1984]),
           which also referred to "correcting a loophole." Finally, the appellate court found that the statute "does



fn 1
       Deepsouth Packing Co., Inc. v. Laitram Corp., 406 U.S. 518 (1972).

fn 2
       35 USC 271(f).

fn 3
       Eolas Techs. Inc. v. Microsoft Corp., 399 F.3d 1325 (Fed. Cir. 2005).


110                      © 2019, Association of International Certified Professional Accountants
       Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 114 of
                                                           145
          not impose a requirement of ‘tangibility’ on any component of a patented invention." As a result of this
          appellate court decision, the exportation of software code for distribution and use in foreign territories
          may constitute infringement under U.S. patent law. fn 4

             In Microsoft Corp. v. AT&T Corp., the Supreme Court observed that "it is the general rule under United
             States patent law that no infringement occurs when a patented product is made and sold in another coun-
             try. There is an exception." 35 USC 271(f) "provides that infringement does occur when one ‘supplies...
             from the United States,’ for ‘combination’ abroad, a patented invention’s ‘components.’" fn 5

             Microsoft tested the applicability of 35 USC 271(f) to computer software sent from the United States to
             a foreign manufacturer on a master disk or by electronic transmission, then copied by the foreign recipi-
             ent for installation on computers made and sold abroad. Microsoft sent a master version of its Windows
             operating system to foreign manufacturers, which was then loaded onto the foreign manufacturers’ com-
             puters and sold to customers abroad. The stage at which software became a component and implicates
             35 USC 271(f) was the distinction over which the parties disagreed.

             AT&T argued "that reading §271(f) to cover only those copies of software actually dispatched from the
             United States creates a ‘loophole’ for software makers." fn 6 "The Federal Circuit majority found
             AT&T’s plea compelling:

                    Were we to hold that Microsoft’s supply by exportation of the master versions of the Windows®
                    software—specifically for the purpose of foreign replication—avoids infringement, we would be
                    subverting the remedial nature of §271(f), permitting a technical avoidance of the statute by ig-
                    noring the advances in a field of technology—and its associated industry practices—that devel-
                    oped after the enactment of §271(f) ... Section 271(f), if it is to remain effective, must therefore
                    be interpreted in a manner that is appropriate to the nature of the technology-at-issue. 414 F.3d at
                    1371. fn 7

             The Supreme Court held that because Microsoft does not export the copies that are installed on the com-
             puters, Microsoft does not supply the "components" of those computers from the United States under 35
             USC 271(f) as the clause is "currently written." In the court’s view, "the very components supplied from
             the United States, and not foreign-made copies thereof, trigger [§271(f)] liability when combined abroad
             to form the patented invention at issue." fn 8 As a result, the copies that were made by third parties out-
             side of the United States from master copies shipped from the United States are beyond the purview of
             35 USC 271(f).

             AT&T’s patent was deemed to be infringed when a computer is loaded with the Windows operating sys-
             tem that included software code that digitally encodes and compresses recorded speech in a specific



fn 4
       Id.

fn 5
       Microsoft Corp. v. AT&T Corp., 127 S. Ct. 1746 (2007).

fn 6
       Id.

fn 7
       Microsoft, 127 S. Ct. at 1746 (citing AT&T Corp. v. Microsoft Corp., 414 F. 3d 1366, 1371).

fn 8
       Id.


                         © 2019, Association of International Certified Professional Accountants                    111
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 115 of
                                                          145
           manner. The Supreme Court observed, "[i]t bears emphasis, however, that uninstalled Windows soft-
           ware does not infringe AT&T’s patent any more than a computer standing alone does." As a result, the
           Supreme Court was tasked with determining whether "Microsoft’s liability extend[ed] to computers
           made in another country when loaded with Windows software copied abroad from a master disk or elec-
           tronic transmission dispatched by Microsoft from the United States." Simply, the court determined,
           "[o]ur answer is ‘No.’" fn 9

              The Supreme Court recognized that

                     [p]lausible arguments can be made for and against extending §271(f) to the conduct charged in
                     this case as infringing AT&T’s patent. Recognizing that §271(f) is an exception to the general
                     rule that our patent law does not apply extraterritorially, we resist giving the language in which
                     Congress cast §271(f) an expansive interpretation. Our decision leaves to Congress’ informed
                     judgment any adjustment of §271(f) it deems necessary or proper. fn 10

              The Supreme Court explained that "Section 271(f) applies to the supply abroad of the ‘components of a
              patented invention, where such components are uncombined in whole or in part, in such manner as to ac-
              tively induce the combination of such components.’ §271(f)(1) (emphasis added)." Further, the Supreme
              Court concluded that "[a]bstract software code is an idea without physical embodiment, and as such, it
              does not match §271(f)’s categorization: ‘components’ amenable to ‘combination.’" fn 11 In clarifying,
              Justice Ruth Bader Ginsburg remarked, "Congress, of course, might have included within §271(f)’s
              compass, for example, not only combinable ‘components’ of a patented invention, but also ‘information,
              instructions, or tools from which those components readily may be generated.’ It did not. In sum, a copy
              of Windows, not Windows in the abstract, qualifies as a ‘component’ under §271(f)." fn 12

              Most recently, in June 2018, the Supreme Court ruled in WesternGeco v. ION Geophysical (2018) fn 13
              that a company can be liable for lost profit damages if it ships components of a patented invention over-
              seas to be assembled and sold there. This ruling reverses Federal Circuit rulings to the contrary and es-
              tablishes a debate over what level of components are required to be made in the United States to allow
              damages to include foreign sales and profits. Expect more cases and arguments to follow regarding what
              constitutes "a substantial portion" or which components are "especially made or adapted" as patent hold-
              ers seek lost profit damages from foreign sales.

              In Voda v. Cordis Corp., fn 14 the Federal Circuit reviewed its jurisdiction over foreign patent claims.
              The patents in this matter related to cardiology catheters, and the alleged infringement occurred both
              domestically and internationally. Voda held similar patents in each country and sought to consolidate its



fn 9
        Id.

fn 10
        Id.

fn 11
        Id.

fn 12
        Id.

fn 13
        WesternGeco LLC v. ION Geophysical Corp., S. Ct. 16-1011 (2018).

fn 14
        Voda v. Cordis Corp., 476 F.3d 887 (Fed. Cir. 2007).


112                       © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 116 of
                                                               145
           worldwide infringement action in the U.S. District Court. The appellate court found that the district
           court abused its discretion in its exercise of supplemental jurisdiction. The Supreme Court has noted that
           Judiciary and Judicial Procedure, USC 28, Section 1367(c) "reflects the understanding that, when de-
           ciding whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each
           case, and at every stage of the litigation, the values of judicial economy, convenience, fairness, and com-
           ity.’" fn 15 In its ruling, the appellate court observed that "the Supreme Court ‘ordinarily construes am-
           biguous statutes to avoid unreasonable interference with the sovereign authority of other nations’" and
           that "‘the right conferred by a patent under [United States] law is confined to the United States and its
           territories.’" fn 16

            Practically, the practitioner should work closely with client’s counsel to understand the particular facts
            and assumptions that the practitioner may be asked to make with regard to foreign sales. If the inclusion
            of foreign sales into the damages analysis is, or could be, disputed, it may be appropriate to develop sep-
            arate scenarios that either include or exclude such sales.

Pre-Issuance Damages

            In 2015, the Federal Circuit made an initial ruling on the Provisional Rights section of the Patent Statute,
            which allows a plaintiff to obtain damages prior to patent issuance. As noted in Section 154(d), "a patent
            shall include the right to obtain a reasonable royalty from any person who, during the period beginning
            on the date of publication of the application . . . and ending on the date the patent is issued–(A)(i) makes,
            uses, offers for sale, or sells in the United States the invention as claimed in the published patent appli-
            cation or imports such an invention into the United States . . . and (B) had actual notice of the published
            patent application." The statute also requires that the "invention as claimed in the patent is substantially
            identical to the invention as claimed in the published patent application." In Rosebud, the court ruled
            that the circumstantial evidence introduced by Rosebud was not sufficient to prove that Adobe had actu-
            al knowledge of the published application and reiterated that proof of "constructive notice" is insuffi-
            cient to prove actual notice. fn 17 The "substantially identical" requirement of Section 154(d) has not been
            fully resolved. In a nonprecedential case, Innovention Toys, LLC v. MGA Entm’t, Inc., 611 Fed. Appx.
            693, 695 (Fed. Cir. 2015), the court explained that "[C]laims are ‘identical’ to their original counterparts
            if they are ‘without substantive change’" and determining substantive change is based on the scope of
            claims, not different words.

Patent Exhaustion

            The issue of patent exhaustion is a legal question. However, this legal issue may affect the damages pe-
            riod or the assumption regarding which of the defendant’s products infringe. Therefore, this section pro-
            vides certain information regarding relevant case decisions to assist the forensic accountant in under-
            standing this issue.




fn 15
        Id. (citing City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156 (1997)).

    Id.(citing F. Hoffmann-La Roche, Ltd. v. Empagran S.A., 542 U.S. 155 (2004) and NTP, Inc. v. Research In Motion, Ltd.,
fn 16

418 F.3d 1282, 1313 (Fed. Cir. 2005)).

fn 17
        Rosebud LMS Inc. v Adobe Sys. Inc., No 2015-1428, (Fed. Cir. 2016).


                           © 2019, Association of International Certified Professional Accountants                       113
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 117 of
                                                            145
           The doctrine of patent exhaustion limits the patent rights that survive the initial authorized sale of a pa-
           tented item. In other words, once a licensee is licensed to sell a product, subsequent purchasers of the li-
           censee’s product are covered by the original license and cannot be subject to claims of infringement or
           damages. Exhaustion is triggered only by a sale authorized by the patent owner.

              In Quanta Computer, Inc. v. LG Electronics, Inc., fn 18 LG Electronics (LGE) licensed the patents to In-
              tel that authorized Intel to manufacture and sell microprocessors and chipsets using the LGE patents. A
              separate agreement required Intel to notify its customers in writing that the LGE license does not extend
              to a product made by combining an Intel product with a non-Intel product. Quanta purchased micropro-
              cessors and chipsets from Intel and then manufactured computers using Intel parts in combination with
              non-Intel parts but did not modify any of the Intel components.

              The patent holder sued computer manufacturers, alleging that the combination of products purchased
              from the patent holder’s licensee and non-licensee memory and buses infringed its computer technology
              patents. The U.S. Court of Appeals for the Federal Circuit affirmed the district court’s conclusion that
              the doctrine of patent exhaustion did not apply because the patents included method claims. The Su-
              preme Court reversed the decision. fn 19

              The Federal Circuit found that the doctrine of patent exhaustion does not apply to method patent claims,
              which describe operations to make or use a product, and "concluded that exhaustion did not apply [in the
              instant case] because LGE did not license Intel to sell the Intel Products to Quanta for use in combina-
              tion with non-Intel products." fn 20

              The Supreme Court concluded that the "authorized sale of an article that substantially embodies a patent
              exhausts the patent holder’s rights and prevents the patent holder from invoking patent law to control
              post sale use of the article." "Exhaustion is triggered only by a sale authorized by the patent holder." The
              circumstances in this case were that LG Electronics had licensed its patents to Intel, and that Intel’s "mi-
              croprocessors and chipsets substantially embodied the LGE patents because they had no reasonable non-
              infringing use and included all the inventive aspects of the patented methods." The Supreme Court held
              that "[n]othing in the License Agreement limited Intel’s ability to sell its products practicing the LGE
              Patents." Accordingly, "Intel's authorized sale to Quanta, thus, took its products outside the scope of the
              patent monopoly, and as a result, LGE can no longer assert its patent rights against Quanta." fn 21

              The Supreme Court, however, in reversing the lower court’s decision found that the doctrine of patent
              exhaustion does apply to method patents, and because LGE’s license with Intel authorized the sale of
              components with the patents at issue, LGE could not assert its patent rights on products that embody the
              licensed patents. In Justice Thomas’s opinion, he remarked, "[n]othing in this Court's approach to patent
              exhaustion supports LGE's argument that method patents cannot be exhausted." The Supreme Court de-




    Quanta Computer, Inc. v. LG Elecs., Inc., 553 U.S. 617 (2008). The patents at issue relate to computer memory technol-
fn 18

ogy, some of which are utility patents and one of which was a method patent.

fn 19
         Quanta Computer, Inc. v. LG Elecs., Inc., 553 U.S. 617 (2008).

fn 20
        Id. (discussing the Federal Circuit court decision in 453 F.3d 1364).

fn 21
        Id.


114                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 118 of
                                                         145
           termined that a "patented method may not be sold in the same way as an article or device, but methods
           nonetheless may be ‘embodied’ in a product, the authorized sale of which exhausts patent rights." fn 22

              In Fujifilm, fn 23 the Federal Circuit found that a patent owner’s foreign sales do not exhaust its U.S. pa-
              tent rights. This case clarified precedent from Quanta by citing that it "did not involve foreign sales."
              Jack C. Benun and Jazz bought the used Fujifilm LFFPs, as previously discussed, refurbished them in
              China, and sold them new. The Federal Circuit asserted that "a practicing use may be ‘outside the coun-
              try,’ while an infringing use must occur in the country where the patent is enforceable." Further address-
              ing the "territoriality requirement for patent exhaustion," the court cited the Supreme Court decision in
              Quanta for the proposition that "exhaustion occurs when the only reasonable and intended use of the
              products sold is to complete the patented combination." fn 24

Permanent Injunction and Post-Infringement Damages

              In eBay, Inc. v. MercExchange, LLC, fn 25 the U.S. Supreme Court held that the issuance of a permanent
              injunction in a patent infringement lawsuit is governed by the same four-factor test used in other areas of
              the law. If an injunction is not granted, the issue of post-verdict royalties becomes relevant. As Judge
              David Folsom wrote in Paice LLC v. Toyota Motor Corp., fn 26 when the court decides not to enter a
              permanent injunction but the adjudged infringer continues to sell infringing product in the market, "what
              amount of money would reasonably compensate a patentee for giving up his right to exclude yet allow
              an ongoing willful infringer to make a reasonable profit?" The relatively sparse precedent in this area
              reveals few answers and many questions. Who determines the post-verdict royalty rate: parties, judge, or
              jury? What is the role of the Georgia-Pacific factors in the ongoing royalty analysis? Can an analytical
              approach be used to determine post-verdict royalties? What types of evidence should parties submit, and
              when should they submit it? The following cases provide some answers to these questions.

              Amado v. Microsoft Corp. fn 27 addressed the difference between the context of the hypothetical negotia-
              tion for pre-verdict and post-verdict reasonable royalty awards, concluding that a "fundamental differ-
              ence" exists between a reasonable royalty for pre-verdict infringement and damages for post-verdict in-
              fringement. "Prior to judgment, liability for infringement, as well as the validity of the patent, is uncer-
              tain, and damages are determined in the context of that uncertainty. Once a judgment of validity and in-



fn 22
        Id.

fn 23
        Fujifilm Corp. v. Benun, 605 F.3d 1366 (Fed. Cir. 2010). The patents at issue relate to single-use cameras or LFFPs.

fn 24
        Id.

fn 25
        Ebay, Inc. v. MercExchange, LLC, 547 U.S. 388 (2006).

fn 26
        Paice LLC v. Toyota Motor Corp., 609 F. Supp. 2d 620 (E.D. Texas 2009).

fn 27
        Amado v. Microsoft Corp., 517 F.3d 1353 (Fed. Cir. 2008). The patent at issue is directed to a point-and-shoot interface
for linking database records to spreadsheets. Upon finding infringement, the jury awarded the plaintiff $0.04 for each in-
fringing sale. An injunction was awarded but stayed, requiring the defendant to deposit into escrow $2.00 for each infring-
ing sale. Upon appeal, the escrow was reduced to $0.12 for each infringing sale (the jury’s award of $0.04 trebled). This
decision was again appealed. This case was different from Paice because it related to compensation for a stay of injunction
and not post-verdict damages without an injunction.


                           © 2019, Association of International Certified Professional Accountants                             115
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 119 of
                                                              145
           fringement has been entered, however, the calculus is markedly different because different economic
           factors are involved." "This is not a case like Paice, however, where the court’s task was to assess an
           appropriate level of damages for ongoing infringement under circumstances in which an injunction was
           not warranted. Here, Microsoft was enjoined from further activity yet was permitted to continue only by
           virtue, and with the imprimatur, of the court-ordered stay." "When a district court concludes that an in-
           junction is warranted, but is persuaded to stay the injunction pending an appeal, the assessment of dam-
           ages for infringements taking place after the injunction should take into account the changes in the par-
           ties bargaining positions, and the resulting changes in economic circumstances, resulting from the de-
           termination of liability..." fn 28 Accordingly, the courts have concluded that a reasonable royalty deter-
           mined in a hypothetical negotiation — pre-infringement verdict — likely would be inappropriate as the
           basis of a post-trial compulsory license, either under an injunction or not.

              The issue of post-infringement, or future, damages was brought to the forefront by the Supreme Court’s
              decision in eBay. Although the issue of whether a permanent injunction will be entered is a legal ques-
              tion for the court, the quantification of a royalty if an injunction is not awarded has now entered the do-
              main of the damages expert. The following discussion describes the Supreme Court’s decision in eBay
              as CPA general knowledge, but it also provides information about case decisions relating to the determi-
              nation of future damages in those situations when an injunction was not entered, and the court asked for
              a damages determination.

              eBay fn 29 relates to the availability and appropriateness of permanent injunctions as a remedy for patent
              infringement. Injunctive relief is an equitable remedy granted when monetary damages are not capable
              of compensating the plaintiff’s violation of rights and preventing injustice. After a finding of infringe-
              ment, prior precedent suggested the imposition of a permanent injunction was all but a foregone conclu-
              sion. eBay established that patent holders are subject to the same four-part analysis that is applicable in
              every other context when permanent injunctive relief is sought as an equitable remedy, and eBay and its
              progeny have established a new burden for parties seeking a permanent injunction.

              The Court of Appeals for the Federal Circuit in eBay noted that there exists a "general rule that courts
              will issue permanent injunctions against patent infringement absent exceptional circumstances." fn 30
              However, the Supreme Court in eBay rejected this general rule in favor of applying the same framework
              to the imposition of injunctive relief in patent infringement cases as is applied in all other cases. Estab-
              lished principles of equity require that a party seeking permanent injunctive relief satisfy a four-factor
              test demonstrating

                 a. "that [the plaintiff] has suffered an irreparable injury;"

                 b. "that remedies available at law, such as monetary damages, are inadequate to compensate for that
                    injury;"




fn 28
        Id.

fn 29
        ebay, 547 U.S. at 388.

fn 30
        MercExchange, LLC v. eBay, Inc., 401 F.3d 1323 (Fed. Cir. 2005).


116                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 120 of
                                                         145
              c. "that, considering the balance of hardships between the plaintiff and defendant, a remedy in equi-
                 ty is warranted; and,"

                 d. "that the public interest would not be disserved by a permanent injunction." fn 31

              In eBay, Inc., the Supreme Court held that this paradigm applies "with equal force to disputes arising
              under the Patent Statute," thereby eliminating the general rule of issuing permanent injunctions. The Su-
              preme Court held that the "decision whether to grant or deny injunctive relief rests within the equitable
              discretion of the district courts, and that such discretion must be exercised consistent with traditional
              principles of equity, in patent disputes no less than in other cases governed by such standards." fn 32

              In eBay, the applicability of a permanent injunction when the patent holder does not practice its patent
              was addressed. Justice Clarence Thomas wrote in a unanimous decision that neither the district court nor
              the court of appeals had appropriately applied traditional equitable principles to determine whether Mer-
              cExchange was entitled to a permanent injunction. Justice Thomas rejected the district court’s sugges-
              tion that injunctions should not be granted when a patent holder is willing to license the patent and is not
              practicing the patent itself because, in these cases, a patent holder would not suffer irreparable harm
              without an injunction. For example, according to the Supreme Court, "some patent holders, such as uni-
              versity researchers or self-made inventors," might be able to satisfy the four-factor test even though they
              "might reasonably prefer to license their patents, rather than undertake efforts to secure the financing
              necessary to bring their works to market themselves," and they should not be categorically denied the
              opportunity to seek an injunction. Justice Thomas noted that "traditional equitable principles do not
              permit such broad classifications." fn 33 The Supreme Court’s list of examples of patent owners who
              might be able to satisfy the four-factor test without practicing the patented invention (university re-
              searchers or self-made inventors) did not explicitly extend to patent holding companies.

              The decision takes away what is often the most effective threat of nonpracticing entities that threaten lit-
              igation to force parties to take licenses to patents the entities have acquired but do not themselves prac-
              tice. fn 34 Justice Anthony Kennedy’s concurring opinion targets the use of the threat of injunction for
              "undue leverage" in licensing negotiations, when "an injunction may not serve the public interest." fn 35

              The progeny of eBay establishes that the presumption of irreparable harm for a valid and infringed pa-
              tent, previously enjoyed by patent holders, likely has not survived. In analyzing the four factors, courts
              have primarily focused on the first and second factors — irreparable harm and inadequacy of monetary
              damages. When parties are direct competitors, courts are more likely to find irreparable harm and inade-
              quacy of monetary damages and, thus, will issue an injunction. Conversely, when the parties do not



fn 31
        ebay, 547 U.S. at 388.

fn 32
        Id.

fn 33
        Id.

    Jessica Holzer, "Supreme Court Buries Patent Trolls," Forbes, May 16, 2006, www.forbes.com/2006/05/15/ebay-scotus-
fn 34

patent-ruling-cx_jh_0516scotus.html. Nonpracticing entities are sometimes disparagingly referred to as patent trolls when
they have acquired patents for the sole purpose of compelling licenses through litigation or threats of litigation.

fn 35
        ebay, 547 U.S. at 388.


                           © 2019, Association of International Certified Professional Accountants                    117
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 121 of
                                                            145
           compete, and, in particular, when the patent holder has a history of licensing the patent, courts generally
           find that monetary damages are sufficient and, thus, will not issue an injunction. Courts that deny in-
           junctive relief do craft alternative remedies. The most common is an ongoing royalty, a royalty based on
           future infringing sales.

              In Paice, the Court of Appeals for the Federal Circuit affirmed the denial of permanent injunction be-
              cause (a) the patent owner "does not actually manufacture any goods, the court concluded that there was
              no threat that Paice would lose name recognition or market share without an injunction," and (b) "the
              adequacy of monetary damages was further bolstered, in the court’s opinion, by the fact that Paice had
              offered a license to Toyota during the post-trial period." fn 36 The Court of Appeals noted "[u]nder some
              circumstances, awarding an ongoing royalty for patent infringement in lieu of an injunction may be ap-
              propriate." fn 37 "In most cases, where the district court determines that a permanent injunction is not
              warranted, the district court may wish to allow the parties to negotiate a license amongst themselves re-
              garding future use of a patented invention before imposing an ongoing royalty. Should the parties fail to
              come to an agreement, the district court could step in to assess a reasonable royalty in light of the ongo-
              ing infringement." fn 38

              Although Toyota was found to infringe, Paice could not demonstrate that it suffered irreparable harm
              from the infringement. In fact, Paice did not manufacture or sell vehicles and commonly licensed its pa-
              tents. In denying the request for the injunction, the court ruled that a patent holder had no presumption
              of irreparable harm even after the patent is found valid and infringed. The court concluded that because
              the patents related to only a small portion of the vehicle, an injunction would be onerous on Toyota, and
              that offering to license the technology to Toyota was an indication that monetary damages were suffi-
              cient.

              However, courts using this framework have issued permanent injunctions when direct competition
              would cause irreparable harm. In Novozymes A/S v. Genencor International, Inc., a permanent injunction
              was granted, and the court noted that the parties "were head-to-head competitors" and that Novozymes
              A/S "ha[d] a right, granted by Congress, not to assist its rival with the use of proprietary technology." fn
              39


              The court, in applying the four-factor analysis, explained that the court in eBay "also rejected a categori-
              cal rule that a patentee’s willingness to license its patent is enough to establish that the patentee would
              not suffer irreparable harm in the absence of an injunction." fn 40 However, the U.S. District Court for the
              District of Delaware further explains, "[l]egal remedies are not adequate to compensate Novozymes for
              the infringement of its patent. Because Novozymes markets its technology by licensing it to its subsidi-
              ary, the legal remedy of lost profits damages is not available. Even if it were, the statutory right to ex-




fn 36
        Paice LLC v. Toyota Motor Corp., 504 F.3d 1293 (Fed. Cir. 2007).

fn 37
        Id. (citing Shatterproof Glass Corp. v. Libbey-Owens Ford Co., 758 F.2d 613, 628 (Fed. Cir. 1985)).

fn 38
        Id.

fn 39
         Novozymes A/S v. Genencor Int’l, Inc., 474 F. Supp. 2d 592 (D. Del. 2007).

fn 40
        Id. (citing eBay, 547 U.S. at 388).


118                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 122 of
                                                             145
           clude others represents a benefit that, under these circumstances, cannot be equated by an award of
           cash." fn 41 In addition, the court noted, "Novozymes owns two related patents for alpha-amylases. It li-
           censes both patents to its subsidiary, not only in exchange for a 40% royalty, but also with the expecta-
           tion that the value of its subsidiary will increase with the successful marketing of the licensed technolo-
           gy... even though Novozymes does not market the alpha-amylases itself, it has suffered harm beyond the
           reasonable royalty that it can recover from Defendants." Concluding, the court stated, "there is no evi-
           dence that a permanent injunction would harm the public. While the fuel ethanol industry has growing
           importance in a time of rising energy prices, Novozymes has a competing product, and Genencor has
           products that do not infringe the ’031 patent." fn 42

              In contrast, several courts have refused to issue permanent injunctions when the parties did not compete
              and when the plaintiff had a history of licensing the patent. For example, in z4 Technologies, Inc. v. Mi-
              crosoft Corp., the district court denied a permanent injunction in part because "[t]here is no logical rea-
              son that a potential consumer or licensee of z4’s technology would have been dissuaded from purchas-
              ing or licensing z4’s product activation technology for use in its own software due to Microsoft’s in-
              fringement." fn 43 The court explained that "Microsoft only uses the infringing technology as a small
              component of its own software, and it is not likely that any consumer of Microsoft’s Windows or Office
              software purchases these products for their product activation functionality." Further, it stated that

                     [h]ere, product activation is a very small component of the Microsoft Windows and Office soft-
                     ware products that the jury found to infringe z4’s patents. The infringing product activation
                     component of the software is in no way related to the core functionality for which the software is
                     purchased by consumers. Accordingly, Justice Kennedy’s comments support the conclusion that
                     monetary damages would be sufficient to compensate z4 for any future infringement by Mi-
                     crosoft.

              Consequently, the court found no irreparable harm and that z4 could be compensated for any harm by
              "calculating a reasonable royalty for Microsoft’s continued use of the product activation technology." fn
              44


              The U.S. District Court for the Eastern District of Texas explained that "[i]n the absence of a permanent
              injunction against Microsoft, z4 will not suffer lost profits, the loss of brand name recognition or the loss
              of market share because of Microsoft’s continued sale of the infringing products. These are the type of
              injuries that are often incalculable and irreparable." The court noted that "z4 is not excluded from the
              use of its intellectual property in a way that cannot be calculated with reasonable certainty in the form of
              monetary damages, just as the past damages for infringement were calculated at trial." In addressing the
              balance of hardships, the court stated, "[i]mportantly, the potential hardships Microsoft could suffer if
              the injunction were granted outweigh any limited and reparable hardships that z4 would suffer in the ab-




fn 41
        Novozymes, 474 F. Supp. 2d at 592.

fn 42
        Id.

fn 43
        z4 Techs., Inc. v. Microsoft Corp., 434 F. Supp. 2d 437 (E.D. Texas 2006).

fn 44
        Id.


                           © 2019, Association of International Certified Professional Accountants                     119
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 123 of
                                                           145
           sence of an injunction." The court also found that the weight of public interest mitigates in favor of Mi-
           crosoft, stating that

                     [u]nder both aspects of z4’s proposed permanent injunction, there is a risk that certain sectors of
                     the public might suffer some negative effects. However, the Court is unaware of any negative ef-
                     fects that might befall the public in the absence of an injunction. Although these negative effects
                     are somewhat speculative, such potential negative effects on the public weigh, even if only
                     slightly, against granting an injunction. Accordingly, the public interest is likely to be disserved
                     if a permanent injunction were entered against Microsoft. fn 45

              Similarly, in Amado, the appellate court determined that the district court did not abuse its discretion in
              dissolving an injunction "when, after applying the traditional four-factor test, it determined that an in-
              junction was no longer equitable under the circumstances." fn 46 The District Court for the Central Dis-
              trict of California noted, "Amado’s patent only covers a very small component of the infringing prod-
              ucts—claim 21, the only claim that the jury found Microsoft Office and Access infringed, covers a sin-
              gle feature linking Access and Excel." fn 47

              The Federal Circuit refused to substitute its judgment for that of the district court with regard to the dis-
              solution of the injunction, stating "[d]ue to the equitable nature of injunctive relief, district courts have
              wide discretion to determine under what circumstances the grant of injunctive relief is appropriate, ...
              and under what circumstances the modification or dissolution of that injunction is warranted." fn 48 How-
              ever, the Federal Circuit vacated the district court’s royalty award, finding that the district court failed to
              adequately explain the basis for its award of $0.12 per infringing unit sold during the stay of the perma-
              nent injunction. In addition, it was unclear whether a royalty rate had been set for future infringing sales.
              The Federal Circuit held that a fundamental difference exists between a reasonable royalty for pre-
              verdict infringement and damages for post-verdict infringement. It cited Paice for the proposition that
              "‘[p]re-suit and post-judgment acts of infringement are distinct, and may warrant different royalty rates
              given the change in the parties’ legal relationship and other factors.’" fn 49 The court explained that "the
              assessment of damages for infringements taking place after the injunction should take into account the
              change in the parties’ bargaining positions, and the resulting change in economic circumstances, result-
              ing from the determination of liability..." As a result, the court stated, "[b]ecause we are unable to de-
              termine whether the district court’s award of $ 0.12 was a reasonable exercise of its discretion ... we va-
              cate the district court’s escrow award and remand the matter to the district court for reconsideration." fn
              50
                 The district court was directed to provide an adequate explanation for its royalty rate.




fn 45
        Id.

fn 46
        Amado v. Microsoft Corp., 517 F.3d 1353 (Fed. Cir. 2008).

fn 47
        Amado v. Microsoft Corp., 2007 U.S. Dist. LEXIS 96487, 39 (C.D. Cal. 2007).

    Amado, 517 F.3d 1353 (Fed. Cir. 2008) (citing eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 126 S. Ct. 1837, 164 L. Ed.
fn 48

2d 641 (2006) and Sys. Fed'n No. 91 v. Wright, 364 U.S. 642, 647–48, 81 S. Ct. 368, 5 L. Ed. 2d 349 (1961)).

fn 49
        Id. (citing Paice LLC v. Toyota Motor Corp., 504 F.3d 1293, 1317 (Fed. Cir. 2007)).

fn 50
        Amado, 517 F.3d 1353 (Fed. Cir. 2008).


120                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 124 of
                                                           145
           The Federal Circuit clarified Amado from Paice in confirming that the royalty rate for the post-verdict
           infringement could differ from the pre-verdict infringement rate. The court explained, "[t]his is not a
           case like Paice, however, where the court’s task was to assess an appropriate level of damages for ongo-
           ing infringement under circumstances in which an injunction was not warranted. Here, Microsoft was
           enjoined from further infringing activity yet was permitted to continue only by virtue, and with the im-
           primatur, of the court-ordered stay." fn 51

              In i4i Limited Partnership, fn 52 the Federal Circuit found that the imposed injunction was appropriate
              and affirmed it based on application of the eBay framework. In granting a permanent injunction to i4i,
              the court noted that "[t]he district court's conclusion properly recognized that the touchstone of the pub-
              lic interest factor is whether an injunction, both in scope and effect, strikes a workable balance between
              protecting the patentee’s rights and protecting the public from the injunction’s adverse effects." fn 53 The
              appellate court reviewed the district court’s determination of irreparable injury to i4i noting, the "district
              court concluded that i4i was irreparably injured by Microsoft’s infringement, based on its factual find-
              ings that Microsoft and i4i were direct competitors in the custom XML market, and that i4i lost market
              share as a result of Microsoft’s infringing Word products." fn 54 In addition, the appellate court stated
              that "it was proper for the district court to consider evidence of past harm to i4i. Past harm to a patent-
              ee’s market share, revenues, and brand recognition is relevant for determining whether the patentee ‘has
              suffered an irreparable injury.’" fn 55

              The appellate court also reviewed the district court’s finding that monetary damages were insufficient.
              The Federal Circuit noted that the "district court found no evidence that i4i had previously licensed the
              patent, instead, finding evidence that i4i sought to retain exclusive use of its invention" and that "[i]t was
              not an abuse of discretion for the district court to conclude that monetary damages would be inade-
              quate." The circuit court also held that i4i’s patented technology was "central" to its business and that its
              "market share, revenues, and business strategy are similarly tied to the patented method." In finding the
              balance of hardships weighting in favor of i4i, the court explained that the "far greater importance of the
              patented method to i4i, combined with the demonstrated past effects of infringement on i4i, favors issu-
              ance of a permanent injunction." Finally, the court expressed its belief that "the injunction’s narrow
              scope substantially mitigates the negative effects on the public, practically and economically." fn 56 The
              only modification the appellate court made to the injunction was the effective date, which was extended
              from 60 days from the date of the injunction order to 5 months from that date. In all other respects, the
              scope of the permanent injunction was upheld.




fn 51
        Id.

fn 52
        i4i L.P., 598 F.3d 831 (Fed. Cir. 2010).

fn 53
        Id. (citing Broadcom Corp. v. Qualcomm, Inc., 543 F.3d 683, 704 (Fed. Cir. 2008)).

fn 54
        i4i, 598 F.3d at 831.

fn 55
        Id. (citing eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)).

fn 56
        i4i, 598 F.3d at 831.


                           © 2019, Association of International Certified Professional Accountants                      121
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 125 of
                                                            145
           Courts have split on whether to obtain an advisory jury verdict on the appropriate post-verdict royalty.
           For example, Cummins-Allison Corp. v. SBM Co. fn 57 and Ariba, Inc. v. Emptoris, Inc. fn 58 submitted
           the issue to the jury. Other judges have considered the post-verdict royalty after trial as for example,
           Presidio Components v. American Technical Ceramics Corp.; fn 59 Creative Internet Advertising Corp. v.
           Yahoo! Inc.; fn 60 Boston Scientific v. Johnson & Johnson; fn 61 Paice; fn 62 and Joyal Products, Inc. v.
           Johnson Electric North America, Inc. fn 63

            Knowledge of the relevant case precedent will be useful if the damages expert’s work includes assis-
            tance with arguments for or against injunctive relief or post-trial compulsory royalties.

Other Damages Considerations
Other Damage Calculations

            In addition to compensatory damages in the form of lost profits, reasonable royalties, or unjust enrich-
            ment, augmented damages in excess of the compensatory measure of recovery may be awarded in ap-
            propriate cases. Augmented damages may include enhanced statutory damages and punitive damages. fn
            64


            Certain intellectual property damage statutes permit the award of enhanced damages at the discretion of
            the court. For example, in a patent case, upon a finding of willful infringement, the court may award up
            to treble damages plus attorney’s fees and costs. In trademark disputes, a court may enter judgment, ac-
            cording to the circumstances of the case, for any sum above the amount found as actual damages, not
            exceeding three times such amount. If the court finds that the amount of the recovery based on lost prof-
            its is either inadequate or excessive, the court may, in its discretion, enter judgment for such sum as the
            court finds to be just, according to the circumstances of the case. fn 65 Trebled damages may also be
            awarded in exceptional trade secret matters. fn 66




fn 57
        Cummins-Allison Corp. v. SBM Co., 584 F. Supp. 2d 916 (E.D. Tex. 2008).

fn 58
        Ariba v. Emptoris, 567 F. Supp. 2d 914 (E.D. Tex. 2008).

fn 59
        Presidio Components Inc. v. Am. Technical Ceramics Corp., 2010 WL 3070370 (S.D. Cal.).

fn 60
        Creative Internet Advertising Corp. v. Yahoo! Inc., 674 F. Supp. 2d 847 (E.D. Tex. 2009).

fn 61
        Boston Scientific v. Johnson & Johnson, 2009 WL 975424 (N.D. Cal.).

fn 62
        Paice LLC v. Toyota Motor Corp., 609 F. Supp. 2d 620 (E.D. Texas 2009).

fn 63
        Joyal Prods, Inc. v. Johnson Electric North America, Inc., 2009 WL 512156 (D. N.J.).

fn 64
        Punitive damages are rarely awarded in intellectual property cases and are not discussed in detail in this practice aid.

fn 65
        15 USC 1117.

fn 66
        UTSA, Section 3(b). DTSA, Section 2(b)(3)(C).


122                       © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 126 of
                                                           145
           In a copyright matter, fn 67 the defendant who prevails may be awarded attorney’s fees against the plain-
           tiff.

Market Value

            The decline in value suffered by a plaintiff as a result of infringement or misappropriation by a defend-
            ant is available under copyright, trademark, and trade secret claims. If neither lost profits nor a reasona-
            ble royalty have an empirical basis, an infringed copyright owner may employ the market value test as
            an alternative measure of actual damages. The market value test estimates the fair market value that a
            willing buyer would have paid a willing seller for the use of a work.

            Applying the market value test, a number of courts have determined the value to the infringer for the use
            of the copyrighted work, rather than the value a willing buyer and willing seller would have negotiated.
            Although this difference may at first seem semantic, it can make a substantial difference in the determi-
            nation of value.

            Two instances in which the market value measure of the copyright owner’s damages is generally em-
            ployed are, namely, (1) if the defendant infringer or defendant’s infringement has harmed the reputation
            or the value of the copyrighted work for a particular market or (2) if (a) the defendant has made no prof-
            its from the infringement, (b) the copyright owner has no proven lost sales, and (c) the circumstances of
            the market make the probability of a negotiated license unlikely. fn 68

            The copyright owner’s actual damages may consider the "extent to which the market value of the copy-
            righted work at the time of infringement has been injured or destroyed by the infringement." fn 69 This
            concept was applied in Montgomery v. Noga. In that case, actual damages for infringement of a copy-
            righted computer program were awarded based on the impact of the infringement on the value of an un-
            registered version of the program that had been derived from the copyrighted program. The court ruled
            that in determining the magnitude of the injury to the value of the registered copyright at the time of in-
            fringement, the value of the protected program would not be determined solely by reference to the mar-
            ket value of the copyrighted program as a stand-alone product. fn 70

            The decline in market value in trademark cases can take the form of a loss in plaintiff’s goodwill. Such
            damage may not be limited to specific actual damages on infringed products but may extend to the
            plaintiff’s entire business through actions of the defendant, such as disparaging advertising or the selling
            of inferior infringing goods that become associated with plaintiff’s quality and reputation. The quantifi-
            cation of lost goodwill often involves an examination of the value of plaintiff’s goodwill but for the ac-
            cused acts compared to the current value. The burden for proving lost goodwill is typically high because
            such claims amount to the economic equivalent of lost future profits attributable to the infringement. In



fn 67
        17 USC 504(d).

    S.A. Edelman and Terence P. Ross, Intellectual Property Law Damages and Remedies: Updated through Release 4 (New
fn 68

York: Law Journal Press, 2003), 2-25.

  D.V. Radack, "Remedies for Copyright Infringement," JOM, 50 (5) (1998), 51,
fn 69

www.tms.org/pubs/journals/JOM/matters/matters-9805.html.

fn 70
        Montgomery v. Noga, 168 F.3d 1282 (11th Cir. 1999).


                         © 2019, Association of International Certified Professional Accountants                     123
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 127 of
                                                         145
           DC Comics, the court found lost goodwill too speculative because the evidence showed that plaintiff's
           television and licensing programs were successful after the infringement, thus, negating the inference of
           harm to goodwill. fn 71

Statutory Damages

Statutory Damages for Counterfeit Trademarks

            In cases involving the use of a counterfeit trademark, the plaintiff may elect, prior to the court rendering
            final judgment, to recover not less than $500 nor more than $100,000 per counterfeit mark per type of
            goods or services sold, offered for sale, or distributed, as the court considers just. fn 72 Alternatively, if
            the court finds that the use of the counterfeit mark was willful, the plaintiff may elect, prior to the court
            rendering final judgment, to recover not more than $1 million per counterfeit mark per type of goods or
            services sold, offered for sale, or distributed, as the court considers just. fn 73 A counterfeit mark is de-
            fined as

                      a counterfeit of a mark that is registered on the principal register in the U.S. Patent and Trade-
                      mark Office for such goods or services sold, offered for sale, or distributed and that is in use,
                      whether or not the person against whom relief is sought knew such mark was so registered; or
                      (ii) a spurious designation that is identical with, or substantially indistinguishable from a desig-
                      nation as to which the remedies . . . are made available . . . fn 74

            With respect to domain names, the plaintiff may elect, prior to the court’s entry of final judgment, to re-
            cover in lieu of actual damages or profits, an award of statutory damages in the amount of not less than
            $1,000 and not more than $100,000 per domain name, as the court considers just. fn 75

Statutory Damages for Copyrights

            The Copyright Act allows the plaintiff to obtain statutory damages if the copyright owner is unable to
            prove its actual damages or the defendant’s profits. The statutory amount of damages is to be in a sum of
            not less than $750 or more than $30,000 as the court considers just . . . In a case in which the copyright
            owner sustains the burden of proving, and the court finds, that infringement was committed willfully, the
            court, in its discretion, may increase the award of statutory damages to a sum of not more than $150,000.
            In a case in which the infringer sustains the burden of proving, and the court finds that such infringer
            was not aware and had no reason to believe that his or her acts constituted an infringement, the court, in
            its discretion, may reduce the award of statutory damages to a sum of not less than $200. fn 76



fn 71
        DC Comics, Inc. v. Filmation Associates, 486 F. Supp. 1273 (SDNY 1980).

fn 72
        15 USC 1117(c).

fn 73
        15 USC 1117(c)(2).

fn 74
        15 USC 1116(d).

fn 75
        15 USC 1117(d).

fn 76
        17 USC 504.

124                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 128 of
                                                            145
           Several copyright court decisions have revolved around the issue of statutory damages. In Bryant v. Me-
           dia Right Productions, Inc., fn 77 the Federal Circuit addressed the definition of a work in copyright in-
           fringement when calculating statutory damages. In the case, which involved 2 albums containing 10
           songs each, the district court ruled each album was a compilation and, therefore, the plaintiff was enti-
           tled to only 1 award of statutory damages per album. Under this decision, including consideration of the
           defendant’s proof of innocence, the court awarded $2,400 in statutory damages. The plaintiffs appealed,
           arguing that each song was a work because each song has "independent economic value," and the proper
           calculation of statutory damages was for all 20 songs on the 2 albums. The Federal Circuit affirmed the
           district court’s opinion and found that a copyright owner was only entitled to statutory damages based
           on 1 infringing use for an album or compilation, regardless of the fact that each of the individual songs
           may have been registered as an individual copyright. The Federal Circuit has never adopted the inde-
           pendent economic value test (from the First Circuit, Gamma Audio & Video, Inc. fn 78 ) and declined to
           do so in Bryant. The court’s decision was based on the "intent expressed in the Conference Report" that
           accompanied the Copyright Act of 1976, which allows for a 1-award restriction on statutory damages for
           any 1 "work" and defines a compilation as pre-existing materials regardless of individual copyrights
           (that is, may be considered independent works for other purposes). fn 79

              The district court in Sony BMG Music Entertainment v. Tenenbaum fn 80 also addressed the issue of stat-
              utory damages, albeit from a cumulative perspective. This case is related to the Recording Industry As-
              sociation of America’s suits against 35,000 people in 2003 in an attempt to stop the illegal downloading
              of music. At trial, a jury awarded statutory damages of $22,500 per song, for a total of $675,000. The
              court reduced the award to $2,250 per song, for a total of $67,500. In doing so, the judge reduced the
              damages amount, stating it was "far greater than necessary to serve the government’s legitimate interests
              in compensating copyright owners and deterring infringement," and that the jury’s award bore "no
              meaningful relationship to those objectives." fn 81 The judge’s decision reduced the award by 90% and
              called into play the practical application of the Copyright Act of 1976 in this electronic age as well as
              between individuals and corporations.

Corrective Advertising

              In fixing damages, courts may take into consideration the cost of a corrective advertising campaign the
              trademark owner conducts in order to repair the effect of the defendant’s misleading advertising. The
              purpose of such a campaign is to correct any misimpressions that were formed in the marketplace due to
              the infringers’ actions and thereby return the plaintiff to a pre-infringement state.




fn 77
        Bryant v. Media Right Prods., 603 F.3d 135 (2d Cir. 2010). The copyrights at issue are 20 songs contained on 2 albums.

fn 78
        Gamma Audio & Video, Inc. v. Ean-Chea, 11 F.3d 1106 (1st Cir. 1993).

fn 79
        Bryant., 603 F.3d at 135.

    Sony BMG Music Entm’t v. Tenenbaum, 2010 U.S. Dist. LEXIS 68642 (D. Mass.). This copyrights at issue relate to 30 re-
fn 80

cordings that were downloaded by the defendant.

fn 81
        Id.


                          © 2019, Association of International Certified Professional Accountants                          125
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 129 of
                                                            145
           For example, in U-Haul International, Inc. v. Jartran, Inc., the trial court awarded damages twice the
           amount of the original false ad campaign. fn 82 In Big O Tire Dealers, Inc. v. The Goodyear Tire & Rub-
           ber Co., the court held that corrective advertising damages were equal to 25% of the defendant’s rele-
           vant advertising expenditures. In reaching its conclusion, the court based its analysis on the Federal
           Trade Commission guideline that requires businesses engaging in misleading advertising to spend 25%
           of their advertising budget on corrective advertising. fn 83

            It is often advantageous to seek the opinion of practitioners seasoned in the art of developing advertising
            campaigns, such as public relations or advertising professionals, to opine on the amount of corrective
            advertising required to reverse customer confusion or the adverse impact of infringement. Analysis of
            the advertising levels expended by the parties to the suit may also be probative.

            When determining trademark damages, there are a few important cases of which the damages expert
            should be aware. As with any matter, it is recommended that the forensic accountant work with counsel
            to understand the relevant case law in the federal district, state, or other court to locate any specific prec-
            edents that may be relevant to the facts and circumstances at hand.

            As noted earlier in this section, courts may take into consideration the cost of a corrective advertising
            campaign that the trademark owner conducts in order to repair the effect of the defendant’s misleading
            advertising. The purpose of such a campaign is to correct any misimpressions that were formed in the
            marketplace due to the infringers’ actions and thereby return the plaintiff to a pre-infringement state. To
            prevent the double-recovery of damages, the district court in Callaway Golf Co. v. Dunlop Slazenger fn 84
            granted the defendant’s motion for judgment as a matter of law by vacating a $1.1 million award for cor-
            rective advertising. After a trial, a jury awarded $1.1 million in unjust enrichment damages and $1.1 mil-
            lion in prospective corrective advertising damages. The defendant sought to overturn the false advertis-
            ing damages award, arguing that the award resulted in a windfall for the plaintiff. In this matter, the
            judge found that corrective advertising damages could be awarded when the plaintiff shows that the cor-
            rective advertising is a surrogate for actual damages. The court further found that "there is no economic
            rationale to support an award of ‘prospective corrective advertising’ damages" because the defendant
            had long since stopped selling the infringing product. The plaintiff’s own expert had testified that cor-
            rective advertising and unjust enrichment were alternative damages awards. Therefore, the court found
            that awarding the plaintiff an additional $1.1 million in corrective advertising on top of the $1.1 million
            award of unjust enrichment would be an unfair doubling of the damages award.

            Corrective advertising was also an issue in Juicy Couture, Inc. v. L’Oreal USA, Inc. fn 85 In this case, the
            damages expert opined on four distinct damages theories: prospective corrective advertising, hypothet-



fn 82
        U-Haul International, Inc. v. Jartran, Inc., 793 F.2d 1034 (9th Cir. 1986).

fn 83
        Big O Tire Dealers, Inc. v. The Goodyear Tire & Rubber Co., 561 F.2d 1365, 1375 (10th Cir. 1977).

    Callaway Golf Co. v. Dunlop Slazenger, 384 F. Supp. 2d 735 (D. Del. 2005). The false advertising related to a claim that
fn 84

a golf ball was "the longest ball on tour" and the trade secrets at issue relate to golf ball technology.

fn 85
     Juicy Couture, Inc. v. L’Oreal USA, Inc., 2006 U.S. Dist. LEXIS 30219 (S.D.N.Y.) The trademarks at issue relate to the use
of "Juicy," "Juicy Couture," and "Choose Juicy" on women’s clothing and accessories. The defendant used the name "Juicy"
for its long-lasting lipstick.


126                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 130 of
                                                             145
           ical royalties for the use of the trademarks at issue, the defendant’s profits, and the plaintiff’s lost profits.
           The defendant challenged all four theories. The court excluded evidence on damages under the prospec-
           tive corrective advertising theory and hypothetical royalty theory; the defendant abandoned the lost prof-
           its theory prior to any challenge; and the court denied the challenge on the defendant’s profits.

              In excluding the prospective corrective advertising theory, the court discussed that, for the most part,
              awards of corrective advertising are granted when the plaintiff lacks the financial wherewithal to pay for
              the necessary prospective advertising. In instances when the inability to pay was not present, the circum-
              stances were such that the trademarks needed to be rehabilitated. In this matter, the parties are not com-
              petitors. The court found that Juicy Couture had not lost profits or sales, nor had its reputation suffered.
              In summary, there is nothing for an award of prospective corrective advertising to correct. In excluding
              the hypothetical royalties, for much the same reasons that comparability of license agreements have be-
              come so important to the calculation of a reasonable royalty in patent infringement matters, the court al-
              so disallowed the hypothetical royalty theory proffered by the expert in Juicy Couture. fn 86 The court
              found that royalties for trademark infringement are usually awarded for an existing trademark licensing
              agreement. Because Juicy Couture and L’Oreal did not have a previous licensing agreement, the lack of
              prior licenses caused the expert’s opinion to be "speculative" in nature. This finding was coupled with
              the fact that the only damage left at the time of trial were related to products first sold years after the hy-
              pothetical royalty negotiation.

Standing to Collect Damages

              Various cases have addressed the issue of a patent owner or patent licensee’s standing to collect damag-
              es. In Poly-America, L.P. v. GSE Lining Technology, Inc., the Federal Circuit reversed the district court
              opinion that awarded lost profits to Poly-America based on sales by a sister company, Poly-Flex. "We
              disagree with Poly-America and the district court that Poly-Flex’s lost profits are properly recoverable
              as if they were Poly-America’s own damages." GSE Lining "alleges that Poly-Flex, even though it is a
              sister corporation to Poly-America, nonetheless lacks any exclusive rights and is hence not entitled to
              damages for infringement." The Federal Circuit noted that "Poly-America and Poly-Flex have a com-
              mon parent corporation and are not simply divisions of a single corporation but are separate corporate
              entities. Their parent has arranged their corporate identities and functions to suit its own goals and pur-
              poses, but it must take the benefits with the burdens." fn 87

              The Federal Circuit noted that "the recovery of lost profits by a patentee is not limited to the situation in
              which the patentee is selling the patented device," but "the patentee needs to have been selling some
              item, the profits of which have been lost due to infringing sales, in order to claim damages consisting of
              lost profits." Accordingly, the Federal Circuit rejected Poly-America’s position that it "operates together
              with Poly-Flex as a single economic unit for the purposes of production, marketing, and sales of the pa-
              tented liner" and should be treated as "a single economic unit for lost profits." fn 88




fn 86
        Id.

fn 87
         Poly-America, L.P. v. GSE Lining Tech., Inc., 383 F.3d 1303 (Fed. Cir. 2004).

fn 88
        Id.


                           © 2019, Association of International Certified Professional Accountants                       127
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 131 of
                                                              145
           The Federal Circuit also ruled that provisions in the Poly-America and Poly-Flex contract do not support
           a standing for lost profits. "The provision of the license agreement between Poly-America and Poly-Flex
           providing that Poly-America ‘desires to have the contractual right to collect all damages accruing to
           Poly-Flex for certain past infringements of the Patents’ does not change this situation." Moreover,
           "Poly-Flex does not have exclusive rights. It is clearly identified in the license agreement as a non-
           exclusive licensee, and as such, it received only a ‘bare license’ and has no entitlement under the patent
           statutes to itself collect lost profits damages for any losses it incurred due to infringement." "Awarding
           lost profits to Poly-America on the basis of its private arrangement with Poly-Flex would synthetically
           create lost profits for Poly-America, when it may not have suffered any, to the detriment of GSE." The
           Federal Circuit held "that a licensee generally may not sue for damages unless it has exclusive rights un-
           der a patent, including the right to sue." fn 89

            In Mars, Mars owned the patents, but its wholly owned subsidiary, MEI, sold the product. Mars entered
            into a nonexclusive license with MEI, whereby MEI paid Mars a royalty based on total sales value of
            MEI’s products. The Federal Circuit ruled that because Mars did not benefit from the lost profits of MEI
            while MEI was licensed, that is, it was paid its royalty percentage regardless of whether MEI made a
            profit, Mars was not entitled to a recovery for lost profits. Accordingly, the Federal Circuit passed on the
            issue of "whether a parent company can recover on a lost profits theory when profits of a subsidiary ac-
            tually do flow inexorably up to the parent." "In this case, we reduced the amount of the district court’s
            damages award by holding that Mars lacked standing to recover damages on sales from 1996 to 2003."
            The Federal Circuit concluded that Mars’ claim "that it ‘inherently’ lost profits when the subsidiary lost
            profits is unsupported." fn 90

            When Mars licensed MEI, Mars gave not only a nonexclusive license, but Mars also gave MEI the right
            to sue for infringement. The Federal Circuit found that a patentee cannot give an entity the right to sue
            without also giving it the right to exclude. On the second issue, the court stated that the subsidiary was
            not the exclusive licensee to the patents in the United States prior to 1996. It, consequently, lacked con-
            stitutional standing. Standing, according to the Federal Circuit, is inexorably bound to the right to ex-
            clude others from making, using, or selling. Therefore, MEI lacked standing. The Federal Circuit opin-
            ion was consistent with the district court opinion that concluded the following:

                •    Mars’s arrangement with MEI was a licensing arrangement, rather than an arrangement where
                     profits ‘flow[ed] inexorably from MEI to Mars.

                •    Mars’s nonexclusive licensing policy signified that it expected only reasonable royalties, rather
                     than lost profits.

                •    Mars lacked the capacity to manufacture the patented products itself, without relying on MEI.’ fn
                     91




fn 89
        Poly-America, 383 F.3d at 1303.

fn 90
        Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359 (Fed. Cir. 2008).

fn 91
        Id. (citing 2006 U.S. Dist. LEXIS 77521).


128                        © 2019, Association of International Certified Professional Accountants
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 132 of
                                                              145
           The Federal Circuit also provided guidance on a patent holder’s standing to sue for lost profits and
           whether a licensee has such standing. The appellate court cited Crown Die & Tool Co. v. Nye Tool &
           Machine Works, fn 92 for the proposition that "[t]he plaintiff in an [infringement] action ... must be the
           person or persons in whom the legal title to the patent resided at the time of the infringement." fn 93 The
           Federal Circuit also cited Sicom Systems, Ltd. v. Agilent Technologies, Inc. fn 94 for the proposition that
           "[o]nly a patent owner or an exclusive licensee can have constitutional standing to bring an infringement
           suit; a non-exclusive licensee does not." fn 95 "This standing deficiency cannot be cured by adding the
           patent title owner to the suit." fn 96 "To be an exclusive licensee for standing purposes, a party must have
           received, not only the right to practice the invention within a given territory, but also the patentee’s ex-
           press or implied promise that others shall be excluded from practicing the invention within that territory
           as well." fn 97

            In Aero Products International, Inc. v. Intex Recreation Corp., fn 98 the Federal Circuit overturned the
            district court’s verdict on damages stemming from an action involving both patent and trademark in-
            fringement. A jury awarded $6.9 million in damages, comprised of $2.95 million in patent infringement
            damages that was doubled to $5.9 million and $1 million in trademark infringement damages. The de-
            fendant appealed claiming impermissible double-recovery. Upon appeal, the Federal Circuit found that
            the damages awarded did constitute impermissible double-recovery and reduced the award by $1 mil-
            lion. The court stated that when patent damages and trademark damages are both based on the same op-
            erative facts, for example, same sales of accused products, the plaintiff cannot receive damages for both
            causes of action. Because the plaintiff brought forth no evidence at trial regarding the defendant’s use of
            the mark "ONE TOUCH" except in connection with the sales of the accused product, the same sales also
            formed the basis for the plaintiff’s patent infringement claim. The court found that the plaintiff was fully
            compensated for the patent infringement when it was awarded a reasonable royalty based on sales of the
            infringing product. The plaintiff could not also be awarded the defendants’ profits for trademark in-
            fringement based on the exact same sales.

            The principal basis for the Federal Circuit’s opinion was that both trademark and patent claims were tied
            to the same sale. "As just seen, the record demonstrates that Aero based both its patent and trademark
            damages solely on sales of the accused Intex mattresses. Aero did not rely on any other evidence in sup-
            port of its trademark damages." Accordingly, the Federal Circuit determined that "Aero was fully com-
            pensated for defendants’ patent infringement when it was awarded a reasonable royalty for patent in-
            fringement based on sales of the infringing Intex mattresses. It could not also be awarded defendants’


fn 92
        Crown Die & Tool Co. v. Nye Tool & Mach. Works, 261 U.S. 24 (1923).

fn 93
        Mars, 527 F.3d at 1359.

fn 94
        Sicom Sys., Ltd. v. Agilent Techs., Inc., 427 F.3d 971, 976 (Fed. Cir. 2005).

fn 95
        Mars, 527 F.3d at 1359.

fn 96
        Id. (citing Morrow v. Microsoft Corp., 499 F.3d 1332, 1341 (Fed. Cir. 2007)).

fn 97
        Mars, 527 F.3d at 1359 (citing Rite-Hite, 56 F.3d at 1551).

fn 98
        Aero Prods. Int’l, Inc. v. Intex Rec. Corp., 466 F.3d 1000 (Fed. Cir. 2006). The trademark at issue is "ONE TOUCH" used
on inflatable mattresses.


                           © 2019, Association of International Certified Professional Accountants                           129
        Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 133 of
                                                            145
           profits for trademark infringement based on the same sales of the same accused devices." fn 99 Therefore,
           the Federal Circuit concluded the district court erred in allowing the jury’s award of $1 million in
           trademark infringement damages and vacated the award.

              In MedImmune, Inc. v. Genentech, Inc., the Supreme Court held "that petitioner was not required, inso-
              far as Article III [of the U.S. Constitution] is concerned, to break or terminate its 1997 license agreement
              before seeking a declaratory judgment in federal court that the underlying patent is invalid, unenforcea-
              ble, or not infringed." "The licensee argued that it paid the royalties under protest to avoid the serious
              potential consequences of the licensors’ threatened infringement action, and that the licensee was not re-
              quired to actually suffer those consequences as a precursor to seeking judicial relief." The Supreme
              Court agreed that "[t]he licensee’s promise, in the licensing agreement, to pay royalties on patents that
              had not been held invalid did not amount to a promise not to seek a holding of their invalidity." "The li-
              censee’s self-avoidance of imminent injury by paying the royalties was coerced by the threatened en-
              forcement action of the licensors, and the coercive nature of the exaction of royalties preserved the li-
              censee’s right to recover the royalties paid or to challenge the legality of the licensors’ demand for roy-
              alties." Consequently, it ruled that the Court of Appeals "erred in affirming the dismissal of this action
              for lack of subject-matter jurisdiction." fn 100

              The practitioner should work with client’s counsel to understand any issues surrounding standing to col-
              lect damages, and whether any disputed issues of standing suggest that alternative damages scenarios
              may need to be presented.

Enhanced Damages, Willfulness, or Inducement

              Damages in infringement matters may be adjusted based upon a finding of willfulness. A finding of
              willfulness is a decision for the court, but the court may obtain guidance from the jury. The issue of will-
              fulness may arise during an infringement trial; therefore, this section provides certain information re-
              garding recent case decisions to assist the forensic accountant in understanding the issue and the cases
              that may be cited by counsel or the court. The practitioner may be asked to calculate different damages
              scenarios assuming different enhancements. For example, in a simple matter, the practitioner may be
              asked to present a separate scenario that multiplies the primary damages conclusion of the practitioner
              by a factor of three (that is, trebled damages). Although the practitioner may be asked to provide calcu-
              lations that assume an enhancement above the primary damages conclusion, the finding of willfulness is
              ultimately a legal determination.

              In Underwater Devices, Inc. v. Morrison-Knudsen Co., Inc., fn 101 the Federal Circuit had held that a de-
              fendant has an affirmative duty of due care (such as obtaining legal advice from counsel) to determine
              whether its actions infringe. In 2007, the Federal Circuit reversed this standard in In re Seagate Tech-
              nology, LLC.




fn 99
        Id.

fn 100
              MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007).

fn 101
              Underwater Devices, Inc. v. Morrison-Knudsen Co. Inc., 717 F.2d 1380 (Fed. Cir. 1983).


130                        © 2019, Association of International Certified Professional Accountants
     Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 134 of
                                                         145
        The Federal Circuit affirmed the position that an award of enhanced damages requires a showing of will-
        ful infringement, although a finding of willfulness does not require an award of enhanced damages; it
        merely permits it. fn 102 However, the court concluded that "the duty of care announced in Underwater
        Devices sets a lower threshold for willful infringement that is more akin to negligence," as opposed to "a
        showing of objective recklessness." fn 103 Accordingly, the court established the following revised
        framework for demonstrating willful infringement based on the Supreme Court’s interpretation of "the
        meaning of willfulness as a statutory condition of civil liability for punitive damages": fn 104

                 ...to establish willful infringement, a patentee must show by clear and convincing evidence that
                 the infringer acted despite an objectively high likelihood that its actions constituted infringement
                 of a valid patent. The state of mind of the accused infringer is not relevant to this objective in-
                 quiry. If this threshold objective standard is satisfied, the patentee must also demonstrate that this
                 objectively-defined risk (determined by the record developed in the infringement proceeding)
                 was either known or so obvious that it should have been known to the accused infringer. fn 105

         In Halo Electronics, Inc. v. Pulse Electronics, Inc., fn 106 the Supreme Court announced a new standard
         for the award of enhanced damages. In particular, the court held that the "subjective willfulness of a pa-
         tent infringer, intentional or knowing, may warrant enhanced damages, without regard to whether its in-
         fringement was objectively reckless." fn 107 Further, willfulness need only be shown by a preponderance
         of the evidence, not by clear and convincing evidence. fn 108 The court further held that even if the evi-
         dence supported a finding of willfulness, the district court should consider "[w]hether the conduct is suf-
         ficiently egregious as to warrant enhancement and the amount of the enhancement that is appropriate." fn
         109
             Awards for enhanced damages "are not to be meted out in a typical infringement case, but are instead
         designed as a ‘punitive’ or ‘vindictive’ sanction for egregious infringement behavior. fn 110




fn 102
        In re Seagate Tech., LLC, 497 F.3d 1360 (Fed. Cir. 2007) (citing Beatrice Foods Co. v. New England Printing & Litho-
graphing Co., 923 F.2d 1576, 1578 (Fed. Cir. 1991); Jurgens v. CBK, Ltd., 80 F.3d 1566, 1570 (Fed. Cir. 1996); Odetics, Inc. v.
Storage Tech. Corp., 185 F.3d 1259, 1274 (Fed. Cir. 1999); and 35 USC 284.)

fn 103
         In re Seagate, 497 F.3d at 1360.

fn 104
         Id. (citing Safeco Ins. Co. of Am. v. Burr, 127 S. Ct. 2201 (June 4, 2007)).

fn 105
         Id.

fn 106
         136 S. Ct. 1923 (2016).

fn 107
         Id. at 1933.

fn 108
         Id. at 1934.

fn 109
         Id. at 1933.

fn 110
         Id. at 1932.


                        © 2019, Association of International Certified Professional Accountants                            131
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 135 of
                                        145
Chapter 7

Conclusion
      This practice aid provides the practitioner with a discussion of the theoretical, legal, economic, and ac-
      counting foundations of intellectual property and the methodologies commonly employed in the calcula-
      tion of infringement damages. Notably, the U.S. courts continue to award damages in intellectual prop-
      erty cases under a variety of theories and analyses, giving the damages expert freedom to explore the
      economic consequences of the infringing activity. As in calculating damages under any civil cause of ac-
      tion, the expert should carefully consider the facts and circumstances of the dispute at hand and work
      with client’s legal counsel to understand the relevant case law and jurisdictional requirements.




132               © 2019, Association of International Certified Professional Accountants
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 136 of
                                        145
Appendix A

Intellectual Property Print and Electronic Resources
Periodicals and Publications
      Many periodicals and publications either discuss the valuation of intellectual property assets or contain
      market information regarding the sale, transfer, or exchange of intellectual property. Although it is not
      within the scope of this practice aid to identify all the potential sources for this kind of information,
      some recommended sources include the following:

         •   Intellectual Property Law: Damages and Remedies. Terrence P. Ross (2018), Law Journal Press,
             New York, NY, 10016, www.lawcatalog.com.

         •   Les Nouvelles (a Journal of the Licensing Executives Society). Alexandria, VA. Licensing Exec-
             utives Society (U.S.A. and Canada), Inc., 1997–current.

         •   Intellectual Property Strategist. Leadership Publications, New York.

         •   Licensing of Intellectual Property. Jay Dratler, Jr. New York: Law Journal Seminars-Press,
             2018.

         •   Litigation Services Handbook: The Role of the Financial Expert. Roman L. Weil, Daniel G.
             Lentz, Elizabeth A. Evans. New York: John Wiley & Sons, Inc., 2017.

         •   Licensing a Strategy for Profits. Edward P. White. USA: Licensing Executives Society (U.S.A.
             and Canada), Inc., 1997.

         •   Intellectual Property: Valuation, Exploitation, and Infringement Damages. 5th Edition. Russell
             Parr. New York: John Wiley & Sons, Inc., 2018.

         •   How to License Technology. Robert C. Megantz. New York: John Wiley & Sons, Inc., 1996.

         •   Licensing Intellectual Property: Legal, Business and Market Dynamics. John W. Schlicher. New
             York: John Wiley & Sons, Inc., 1996.

         •   Patent Damages: Updates from the fast moving world of patent damages, https://patent-
             damages.com/, edited by Chris Marchese and Liz Ranks.

         •   IPWatchdog, www.ipwatchdog.com/, edited by Gene Quinn.

Internet Sites
      A number of internet resources are available to the expert to access market information relating to busi-
      nesses and intellectual property matters. Although it is not possible to list all potential sources of infor-
      mation, the following table provides a sampling of internet sites that may prove useful.




                   © 2019, Association of International Certified Professional Accountants                      133
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 137 of
                                        145
                      Source Name                                                     Website
United States Census Bureau                                 www.census.gov
United States Copyright Office)                             www.copyright.gov
Company financial data                                      www.hoovers.com
International Trademark Association                         www.inta.org
Licensing Executives Society International                  www.lesi.org
ktMINE                                                      www.ktmine.com
Royalty Source                                              www.royaltysource.com
Licensing Executives Society—USA, Canada                    www.usa-canada.les.org
U.S. Securities and Exchange Commission’s searchable        www.sec.gov/edgar.shtml
database of filings
U.S. Patent and Trademark Office’s searchable database of   www.uspto.gov
patents and trademarks
U.S. State Trademark Laws and Databases                     www.ggmark.com/#State_Trademark_Law




134                   © 2019, Association of International Certified Professional Accountants
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 138 of
                                        145

Appendix B

Summary of Cited Intellectual Property Cases


                                     Case Name                                        Subject
      1. 3M Co. v. Johnson and Johnson, 976 F.2d 1559, 1579 (Fed. Cir. 1992)           Patent
      2. A&L Technology v. Resound Corp., 1995 WL 415146 (N.D. Calif.                  Patent
      1995)
      3. Aero Products International, Inc. v. Intex Recreation Corp., 466 F.3d    Patent/trademark
      1000 (Fed. Cir. 2006)
      4. Allen Archery, Inc. v. Browning Manufacturing Co., 898 F.2d 787               Patent
      (Fed. Cir. 1990)
      5. Allen-Myland v. International Business Machines Corp., 770 F. Supp.         Copyright
      1014 (3d Cir. 1991)
      6. Amado v. Microsoft Corp., 2007 U.S. Dist. LEXIS 96487, 39 (C.D.               Patent
      Cal. 2007)
      7. American Medical Systems, Inc. v. Medical Engineering Corp., 794 F.           Patent
      Supp. 1370 (E.D. Wis. 1992)
      8. American Sales Corp. v. Adventure Travel, Inc., 862 F. Supp. 1476         Trade secrets
      (E.D. Va. 1994)
      9. American Seating Co. v. USSC Group, Inc., 514 F.3d 1262 (Fed. Cir.            Patent
      2008)
      10. Amy Lee Sullivan v. Flora, Inc., 2017 WL 1487624 (W.D. Wisconsin             Patent
      2017)
      11. Applied Medical Resources Corp. v. United States Surgical Corp., 435         Patent
      F.3d 1356 (Fed. Cir. 2006)
      12. Aqua Shield v. Inter Pool Cover Team, 774 F.3d 766 (Fed. Cir. 2014)          Patent
      13. Ariba v. Emptoris, 567 F. Supp. 2d 914 (E.D. Tex. 2008)                      Patent
      14. Astrazeneca AB v. Apotex Corp., 782 F. 3d 1324 – (Fed. Cir. 2015)            Patent
      15. Beatrice Foods Co. v. New England Printing & Lithographing Co.,              Patent
      899 F.2d 1171 (Fed. Cir. 1990), and 923 F.2d 1576 (Fed. Cir. 1991)
      16. Best Cellars, Inc. v. Wine Made Simple, Inc., LJG Wines, Inc., 320 F.     Trademark
      Supp. 2d 60 (S.D.N.Y. 2003)
      17. BIC Leisure Products, Inc. v. Windsurfing International, Inc., 850 F.        Patent
      Supp. 224 (S.D.N.Y. 1994)
      18. Big O Tire Dealers, Inc. v. The Goodyear Tire & Rubber Co., 561           Trademark
      F.2d 1365(10th Cir. 1977)
      19. Bio-Rad Laboratories Inc. v. Nicolet Instrument Corp., 739 F.2d 604          Patent
      (Fed. Cir. 1984), cert. denied, 469 U.S. 1038 (1984), and 807 F.2d 964
      (Fed. Cir. 1986), cert. denied, 482 U.S. 915 (1987)
      20. Bose Corp. v. JBL, Inc., 112 F. Supp. 2d 138 (N.D. Mass. 2000)               Patent


                © 2019, Association of International Certified Professional Accountants              135
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 139 of
                                        145
                             Case Name                                Subject
      21. Bose Corp. v. JBL, Inc., 274 F.3d 1354 (Fed. Cir. 2001)                      Patent
      22. Boston Scientific v. Johnson & Johnson, 2009 WL 975424 (N.D. Cal.)           Patent
      23. Broadcom Corp. v. Qualcomm, Inc., 543 F.3d 683, 704 (Fed. Cir.               Patent
      2008)
      24. Brunswick v. United States, 36 Fed. Cl. 204 (Fed. Cir. 1996)                 Patent
      25. Bryant v. Media Right Productions, Inc., 603 F.3d 135 (2nd Cir. 2010)      Copyright
      26. Calico Brand, Inc. v. Ameritec Imports, Inc. (Fed. Cir. 2013)                Patent
      27. Callaway Golf Co. v. Dunlop Slazenger, 384 F. Supp. 2d 735 (D. Del.       Trademark
      2005)
      28. Carborundum Co. v. Molten Metal Equip. Innovations, Inc., 72 F.3d            Patent
      872, 881n8 (Fed. Cir. 1995)
      29. City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156 (1997)              Patent
      30. Columbia Machine & Stopper Corp. v. Adriance Machine Works, 79               Patent
      F.2d 16(2d Cir. 1935)
      31. Cornell Univ. v. Hewlett-Packard Co., 609 F. Supp. 2d 279 (N.D.N.Y.          Patent
      2009)
      32. Corning Glass Works v. Sumitomo Electric USA, Inc., 868 F.2d 1251            Patent
      (Fed Cir. 1989)
      33. Creative Internet Advertising Corp. v. Yahoo! Inc., 674 F. Supp. 2d          Patent
      847 (E.D. Tex. 2009)
      34. Crown Die & Tool Co. v. Nye Tool & Machine Works, 261 U.S. 24                Patent
      (1923)
      35. Crystal Semiconductor Corp. v. TriTech Microelectronics Internation-         Patent
      al, Inc., 246 F.3d 1336 (Fed. Cir. 2001)
      36. Cummins-Allison Corp. v. SBM Co., 584 F. Supp. 2d 916 (E.D. Tex.             Patent
      2008)
      37. Datascope Corp. v. SMEC, Inc., 879 F.2d 820 (Fed. Cir. 1989), cert.          Patent
      denied, 493 U.S. 1024 (1990)
      38. DataTreasury Corp. v. Wells Fargo & Co., 2010 U.S. Dist. LEXIS               Patent
      25291 (E.D. Tex.)
      39. DC Comics, Inc. v. Filmation Associates, 486 F. Supp. 1273                 Copyright
      (S.D.N.Y. 1980)
      40. Deepsouth Packing Co., Inc. v. Laitram Corp., 406 U.S. 518 (1972)            Patent
      41. Del Mar Avionics, Inc. v. Quinton Instrument Co., 836 F.2d 1320              Patent
      (Fed. Cir. 1987)
      42. DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314            Patent
      (Fed. Cir. 2009)
      43. DSU Medical Corp. v. JMS Co., Ltd., 471 F.3d 1293 (Fed. Cir. 2006)           Patent
      44. ebay, Inc. v. MercExchange, LLC, 547 U.S. 388 (2006)                         Patent
      45. Ed Nowogroski Ins., Inc. v. Rucker, 137 Wash. 2d 427, 971 P. 2d 936       Trade secret
      (Wash. 1999)
      46. Eolas Technologies, Inc. v. Microsoft Corp., 399 F.3d 1325 (Fed. Cir.        Patent
      2005)


136              © 2019, Association of International Certified Professional Accountants
Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 140 of
                                      145
                           Case Name                                Subject
    47. EPlus, Inc. v. Lawson Software, Inc., 700 F. 3d 509 (Fed. Cir. 2012)         Patent
    48. Ericsson, Inc. v. Harris Corp., 352 F.2d at 1378 (citing BIC Leisure         Patent
    Prods., Inc. v. Windsurfing Int’l, Inc., 1 F.3d 1214, 1220 (Fed. Cir.
    1993)).
    49. F. Hoffmann-La Roche, Ltd. v. Empagran S.A., 542 U.S. 155 (2004)             Patent
    50. F.W. Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228, 234             Patent
    (1952).
    51. Feist Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S.    Copyright
    340 (1991)
    52. Fenner Investments, Ltd. v. Hewlett-Packard Co., 2010 U.S. Dist.             Patent
    LEXIS 41514 (E.D. Tex.)
    53. Fonar Corp. v. General Electric Co., 107 F.3d 1543 (Fed. Cir. 1997)          Patent
    54. Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505 (9th          Copyright
    Cir. 1985)
    55. Fromson v. Western Litho. Plate and Supply Co., 853 F.2d 1568 (Fed.          Patent
    Cir. 1988)
    56. Fujifilm Corp. v. Benun, 605 F.3d 1366 (Fed. Cir. 2010)                      Patent
    57. Gamma Audio & Video, Inc. v. Ean-Chea, 11 F.3d 1106 (1st Cir.              Copyright
    1993)
    58. Gargoyles, Inc. v. U.S., 37 Fed. Cl. 95 (Fed. Cir. 1997)                     Patent
    59. Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116               Patent
    (S.D.N.Y. 1970), modified, 446 F.2d 295 (2d Cir. 1971), cert. denied, 404
    U.S. 870 (1971)
    60. GNB Battery Technologies, Inc. v. Exide Corp., 886 F. Supp. 420 (D.          Patent
    Del. 1995)
    61. Golden Blount, Inc. v. Robert H. Peterson Co., 438 F.3d 1354 (Fed.           Patent
    Cir. 2006)
    62. Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327 (Fed. Cir. 2004)       Patent
    63. Grain Processing Corp. v. American Maize-Products Co., 185 F.3d              Patent
    1341(Fed. Cir. 1999)
    64. Gustafson, Inc. v. Intersystems Industrial Products, Inc., 897 F.2d 508      Patent
    (5th Cir. 1990)
    65. Gyromat Corp. v. Champion Spark Plug Co., 735 F.2d 549 (Fed. Cir.            Patent
    1984)
    66. Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d 1075 (Fed. Cir.             Patent
    1983)
    67. Harris Corp. v. Ericsson, Inc., 417 F.3d 1241 (Fed. Cir. 2005)               Patent
    68. Honeywell, Inc. v Minolta Camera Co., Civil Nos. 87-4847, 88-1624            Patent
    (N.D. N.J. 1992)
    69. Hughes Aircraft Co. v. United States, 31 Fed. Cl. 464 (Fed. Cir. 1994)       Patent
    70. Imonex Services v. W.H. Munzprufer Dietmar Trenner Gmbh, 408                 Patent
    F.3d 1374 (Fed. Cir. 2005)
    71. In re Midgard Corp., 107 F.3d 880 (10th Cir. 1997) (unpublished           Trade secret
    opinion)

               © 2019, Association of International Certified Professional Accountants           137
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 141 of
                                        145
                             Case Name                                Subject
      72. In re Seagate Technology, LLC, 497 F.3d 1360 (Fed. Cir. 2007)                Patent
      73. Info-Hold, Inc. v. Muzak, LLC, No. 14-1167 (Fed. Cir. 2015)                  Patent
      74. Integra Lifesciences v. Merck KGaA, 331 F.3d 860 (Fed. Cir. 2003)            Patent
      75. Interactive Pictures Corp. v. Infinite Pictures, Inc., 274 F.3d 1371,        Patent
      1384–85 (Fed. Cir. 2002)
      76. International Industries, Inc. v. Warren Petroleum Corp., 248 F.2d 696   Trade secrets
      (3d Cir. 1957)
      77. IP Innovation LLC v. Red Hat, Inc., 2010 U.S. Dist. LEXIS 32528              Patent
      (E.D. Tex.)
      78. IP Innovation, LLC v. Red Hat, Inc., 705 F. Supp. 2d 687 (E.D. Tex.          Patent
      2009)
      79. Johnson v. Jones, 149 F.3d 494 (6th Cir. 1998)                             Copyright
      80. Joyal Products, Inc. v. Johnson Electric North America, Inc., 2009           Patent
      WL 512156 (D. N.J.)
      81. Juicy Couture, Inc. v. L’Oreal USA, Inc., 2006 U.S. Dist. LEXIS           Trademark
      30219 (S.D.N.Y.)
      82. Juicy Whip, Inc. v. Orange Bang, Inc., 382 F.3d 1367 (Fed. Cir. 2004)        Patent
      83. Jurgens v. CBK, Ltd., 80 F.3d 1566, 1570 (Fed. Cir. 1996)                  Copyright
      84. Kalman v. Berlyn Corp., 914 F.2d 1473 (Fed. Cir. 1990)                       Patent
      85. King Instrument Corp. v. Otari Corp., 767 F.2d 853 (Fed. Cir. 1985),         Patent
      cert. denied, 475 U.S. 1016 (1986)
      86. King Instruments Corp. v. Perego, 65 F.3d 941 (Fed. Cir. 1995)               Patent
      87. Kori Corp. v. Wilco Marsh Buggies & Draglines, Inc., 761 F.2d 649            Patent
      (Fed. Cir. 1985), cert. denied, 474 U.S. 902 (1985)
      88. Lam, Inc. v. Johns-Manville Corp., 718 F.2d 1056 (Fed. Cir. 1983)            Patent
      89. LaserDynamics, Inc. v. Quanta Storage America, Inc., 2:06-cv-00348           Patent
      (E.D. Tex 2010)
      90. Leesona Corp. v. U.S., 599 F.2d 958 (Ct. Cl. 1981)                           Patent
      91. Livesay Window Co. v. Livesay Industries, Inc., 251 F.2d 469 (5th            Patent
      Cir. 1958)
      92. Lottie Joplin Thomas Trust v. Crown Publishers, 456 F. Supp. 531,            Patent
      538 (S.D.N.Y. 1977), aff’d, 592 F.2d 651 (2d Cir. 1978)
      93. Lucent Technologies, Inc. v. Gateway Inc., 2007 U.S. Dist. LEXIS             Patent
      57135 (S.D. Cal.)
      94. Lucent Technologies, Inc. v. Gateway Inc., 580 F.3d 1301 (Fed. Cir.          Patent
      2009)
      95. Mackie v. Rieser, 296 F.3d 909 (9th Cir. 2002)                             Copyright
      96. Marine Polymer Technologies, Inc. v. HemCon, Inc., 1:06-cv-00100 (           Patent
      D. NH, 2010)
      97. Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359 (Fed. Cir. 2008)           Patent
      98. Mary Ellen Enterprises, Inc. v. Camex, Inc., 68 F.3d 1065, 1070 (8th         Patent
      Cir. 1995)


138              © 2019, Association of International Certified Professional Accountants
Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 142 of
                                      145
                           Case Name                                Subject
    99. McRoberts Software, Inc. v. Media 100, Inc., 329 F.3d 557 (7th Cir.    Copyright/trade
    2003)                                                                          secret
    100. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007)                  Patent
    101. Mentor Graphics Corporation v. EVE-USA, Inc., No. 15-1470                  Patent
    (Fed. Cir. Mar. 21, 2017) (Moore, J.)
    102. MercExchange, LLC v. eBay, Inc., 401 F.3d 1323 (Fed. Cir. 2005)            Patent
    103. Metaswitch Networks LTD. v. Genband US LLC, et al. (EDTX                   Patent
    2:14-cv-744, March 5, 2016).
    104. Micro Chemical, Inc. v. Lextron, Inc., 318 F.3d 1119 (Fed. Cir.            Patent
    2003)
    105. Micro Motion, Inc. v. Exac Corp., 761 F. Supp. 1420 (N.D. Cal.             Patent
    1991)
    106. Microsoft Corp. v. AT&T Corp., 127 S. Ct. 1746 (2007)                      Patent
    107. Minco, Inc. v. Combustion Engineering, Inc., 903 F. Supp. 1204             Patent
    (E.D. Tenn. 1995), aff’d, 95 F.3d 1109 (Fed. Cir. 1996)
    108. Mitutoyo Corp. v. Central Purchasing, LLC, 499 F.3d 1284 (Fed.             Patent
    Cir. 2007)
    109. Mobil Oil Corp. v. Amoco Chemicals Corp., 915 F. Supp. 1333,               Patent
    1359 (D. Del. 1994)
    110. Monsanto Co. v. McFarling, 488 F.3d 973 (Fed. Cir. 2007)                   Patent
    111.   Monsanto Co. v. Ralph, 382 F.3d 1374 (Fed. Cir. 2004)                    Patent
    112.   Montgomery v. Noga, 168 F.3d 1282 (11th Cir. 1999)                     Copyright
    113.   Morrow v. Microsoft Corp., 499 F.3d 1332, 1341 (Fed. Cir. 2007)          Patent
    114.   Multimedia Patent Trust v. Apple Inc., No. 10-CV-2618-H (KSC).           Patent
    115. Nintendo of America, Inc. v. Dragon Pacific International, 40 F.3d      Trademark
    1007 (9th Cir. 1994), cert. denied, 515 U.S. 1107 (1995)
    116. Northlake Marketing & Supply, Inc. v. Glaverbel, 72 F. Supp. 2d            Patent
    893 (N.D. Ill. 1999)
    117. Novozymes A/S v. Genencor International, Inc., 474 F. Supp. 2d             Patent
    592 (D. Del. 2007)
    118. NTP, Inc. v. Research In Motion, Ltd., 418 F.3d 1282, 1313 (Fed.           Patent
    Cir. 2005)).
    119. Odetics, Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1274 (Fed.          Copyright
    Cir. 1999)
    120. On Davis v. The Gap, Inc., 246 F.3d 152 (2d Cir. 2001)                   Copyright
    121.   Paice LLC v. Toyota Motor Corp., 504 F.3d 1293 (Fed. Cir. 2007)          Patent
    122. Paice LLC v. Toyota Motor Corp., 609 F. Supp. 2d 620 (E.D.                 Patent
    Texas 2009)
    123. Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152            Patent
    (6th Cir. 1978)
    124. Paper Converting Machinery Co. v. Magna-Graphics Corp., 745                Patent
    F.2d 11 (Fed. Cir. 1984)
    125. Paymaster Technologies, Inc. v. United States, 180 Fed. Appx.              Patent

              © 2019, Association of International Certified Professional Accountants            139
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 143 of
                                        145
                             Case Name                                Subject
      942 (Fed. Cir. 2006)
      126.   PepsiCo, Inc. v. Redmond, 1996 WL 3965 (N.D. Ill. 1996)              Trade secrets
      127. Pioneer Corp. v. Samsung SDI Co., 2008 U.S. Dist. LEXIS                    Patent
      107079 (E.D. Tex.)
      128. Polaroid Corp. v. Eastman Kodak Co., 16 U.S.P.Q.2d 1481 (N.D.              Patent
      Mass. 1990), aff’d, 17 U.S.P.Q.2d 1711 (D. Mass. 1991)
      129. Poly-America, L.P. v. GSE Lining Technology, Inc., 383 F.3d                Patent
      1303 (Fed. Cir. 2004)
      130. Presidio Components, Inc. v. American Technical Ceramics Corp.,            Patent
      2010 WL 3070370 (S.D. Cal.)
      131. Presidio Components, Inc. v. American Technical Ceramics Corp.,            Patent
      702 F.3d 1351 (Fed. Cir. 2012)
      132. Prism Technologies LLC v. Sprint Spectrum L.P., DBA Sprint                 Patent
      PCS, No. 16-1456 (Fed. Cir. 2017)
      133. Promega Corp. v. Lifecodes Corp., 53 U.S.P.Q.2d 1463, 1999 WL              Patent
      1427829 (D. Utah, 1999)
      134. Quanta Computer, Inc. v. LG Elecs., Inc., 553 U.S. 617 (2008)              Patent
      135. ReedHycalog UK, Ltd. v. Diamond Innovations Inc., 6:08-cv-                 Patent
      00325 (E.D. Tex., 2010)
      136. ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 870 (Fed. Cir.             Patent
      2010)
      137. Ristvedt-Johnson, Inc. v. Brandt, Inc., 805 F. Supp. 557 (N.D. Ill.        Patent
      1992)
      138. Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d 1538 (Fed. Cir. 1995),        Patent
      cert. denied, 516 U.S. 867 (1995)
      139. Rogers v. Koons, 960 F.2d 301, 313 (2d Cir. 1992)                        Copyright
      140. Rosebud LMS Inc. v Adobe Sys. Inc., No 2015-1428, (Fed. Cir.               Patent
      2016)
      141. Safeco Ins. Co. of Am. v. Burr, 127 S. Ct. 2201 (June 4, 2007)           Copyright
      142. Shamrock Technologies, Inc. v. Medical Sterilization, Inc., 808 F.         Patent
      Supp. 932 (E.D.N.Y. 1992)
      143. Shatterproof Glass Corp. v. Libbey-Owens Ford Co., 758 F.2d                Patent
      613, 628 (Fed. Cir. 1985)
      144. Shockley v. Arcan, Inc., 248 F.3d 1349 (Fed. Cir. 2001)                    Patent
      145. Shurgard Storage Centers, Inc. v. Safeguard Self Storage, Inc., 119    Trade secrets
      F. Supp. 2d 1121 (W.D. Wash. 2000)
      146. Sicom Sys., Ltd. v. Agilent Techs., Inc., 427 F.3d 971, 976 (Fed.        Copyright
      Cir. 2005)
      147. SmithKline Diagnostics, Inc. v. Helena Laboratories Corp., 926             Patent
      F.2d 1161 (Fed. Cir. 1991)
      148. Software Tree, LLC v. Red Hat, Inc., 2010 U.S. Dist. LEXIS                 Patent
      70542 (E.D. Tex.)
      149. Sony BMG Music Entertainment v. Tenenbaum, 2010 U.S. Dist.               Copyright
      LEXIS 68642 (D. Mass.)


140             © 2019, Association of International Certified Professional Accountants
Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 144 of
                                      145
                           Case Name                                Subject
    150. Standard Havens Products, Inc. v. Genco Industries, Inc., 953 F.2d          Patent
    1360 (Fed. Cir. 1991)
    151. Standard Manufacturing Co., Inc. & DBP, Ltd. v. United States,              Patent
    42 Fed. Cl. 748
    152. Stanfield v. Osborne Industries, Inc., 52 F.3d 867 (10th Cir. 1995)         Patent
    153. State Industries, Inc. v. Mor-Flo Industries, Inc., 883 F.2d 1573           Patent
    (Fed. Cir. 1989), cert. denied, 493 U.S. 1022 (1990)
    154. Stevens Linen Assocs., Inc. v. Mastercraft Corp., 656 F.2d 11 (2d           Patent
    Cir. 1981)
    155. Studiengesellschaft Kohle, m.b.h. v. Dart Industries, Inc., 862 F.2d        Patent
    1564 (Fed. Cir. 1988)
    156. SynQor, Inc. v. Artesyn Technologies, Inc. et al. (Fed. Cir. 2013)          Patent
    157. Syntex Inc. v. Paragon Optical Inc., 7 U.S.P.Q.2d 1001, 1027 (D.            Patent
    Ariz. 1987
    158. Sys. Fed'n No. 91 v. Wright, 364 U.S. 642, 647–48, 81 S. Ct. 368,         Injunction
    5 L. Ed. 2d 349 (1961)
    159. Taylor v. Meirick, 712 F.2d 1112 (7th Cir. 1983)                          Copyright
    160.   Tektronix, Inc. v. U.S., 552 F.2d 343 (Ct. Cl. 1977)                      Patent
    161. Total Containment, Inc. v. Environ Products, Inc., 921 F. Supp.             Patent
    1355 (E.D. Pa. 1995), aff’d, 106 F.3d 427 (Fed. Cir. 1997)
    162. Trell v. Marlee Electronics Corp., 912 F.2d 1443 (Fed. Cir. 1990)           Patent
    163. TWM Manufacturing Co., Inc. v. Dura Corp., 789 F.2d 895 (Fed.               Patent
    Cir. 1986), cert. denied, 479 U.S. 852 (1986)
    164. Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992)                Trade dress
    165. Tyco Healthcare Group LP v. E-Z-EM, Inc., 2010 U.S. Dist.                   Patent
    LEXIS 18253 (E.D. Tex.)
    166. U-Haul International, Inc. v. Jartran, Inc., 793 F.2d 1034 (9th Cir.     Trademark
    1986)
    167. Underwater Devices, Inc. v. Morrison-Knudsen Co., 717 F.2d                  Patent
    1380 (Fed. Cir. 1983)
    168. Uniloc USA, Inc. v. Microsoft Corp., 10-1035, U.S. Court of Ap-             Patent
    peals for the Federal Circuit (Washington)
    169. Utah Medical Products v. Graphic Controls Corp., 350 F.3d 1376              Patent
    (Fed. Cir. 2003)
    170. VirnetX, Inc. v. Cisco Sys., Inc., No. 13-1489 (Fed. Cir. 2014)             Patent
    171.   Voda v. Cordis Corp., 476 F.3d 887 (Fed. Cir. 2007)                       Patent
    172. Warsaw Orthopedic, Inc. and Medtronic Sofamor Danek USA,                    Patent
    Inc., et al. v. Nuvasive, Inc., Nos. 13-1576, -1577 (Fed. Cir. 2015)
    173. WesternGeco LLC v. ION Geophysical Corp., S. Ct. 16-1011                    Patent
    (2018)
    174. William A. Graham Co. v. Haughey, 94 U.S.P.Q.2d 1147 (E.D.                Copyright
    Pa. 2010)
    175. Wordtech Systems v. Integrated Network Solutions, Inc., 609 F.3d            Patent
    1308 (Fed. Cir. 2010)

               © 2019, Association of International Certified Professional Accountants          141
  Case 9:19-cv-81160-RS Document 543-5 Entered on FLSD Docket 06/02/2020 Page 145 of
                                        145
                             Case Name                                Subject
      176.   Yale Lock Manufacturing Co. v. Sargent, 117 U.S. 536 (1886)              Patent
      177. z4 Technologies, Inc. v. Microsoft Corp., 434 F. Supp. 2d 437              Patent
      (E.D. Texas 2006)
      178. Ziggity Systems, Inc. v. Val Watering Systems, 769 F. Supp. 752            Patent
      (E.D. Pa. 1990)
      179. Zygo Corp. v. Wyko Corp., 79 F.3d 1563 (Fed. Cir. 1996)                    Patent




142             © 2019, Association of International Certified Professional Accountants
